 

Exhibit 10.64

 

EXECUTION VERSION

 



 

 

SENIOR SECURED

REVOLVING CREDIT AGREEMENT

 

dated as of

 

August 9, 2018

 

among

 

CORPORATE CAPITAL TRUST, INC.,

FS INVESTMENT CORPORATION,

FS INVESTMENT CORPORATION II, and

FS INVESTMENT CORPORATION III,

as Borrowers,

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

ING CAPITAL LLC,

as Collateral Agent

 

$3,435,000,000

 



 



 

ING CAPITAL LLC,

as Syndication Agent

 

BANK OF MONTREAL and

SUNTRUST BANK,

as Documentation Agents

 

JPMORGAN CHASE BANK, N.A.,

ING CAPITAL LLC,

BMO CAPITAL MARKETS CORP. and

SUNTRUST ROBINSON HUMPHREY INC.,

as Joint Bookrunners and Joint Lead Arrangers

 



 

 

   

 

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS 1       SECTION 1.01. Defined Terms 1
SECTION 1.02. Classification of Loans and Borrowings 47 SECTION 1.03. Terms
Generally 48 SECTION 1.04. Accounting Terms; GAAP 48 SECTION 1.05. Currencies;
Currency Equivalents 49       Article II THE CREDITS 51       SECTION 2.01. The
Commitments 51 SECTION 2.02. Loans and Borrowings 51 SECTION 2.03. Requests for
Borrowings 52 SECTION 2.04. Letters of Credit 54 SECTION 2.05. Funding of
Borrowings 59 SECTION 2.06. Interest Elections 59 SECTION 2.07. Termination,
Reduction, Increase or Reallocation of the Commitments and the Subcommitments 61
SECTION 2.08. Repayment of Loans; Evidence of Debt 66 SECTION 2.09. Prepayment
of Loans 68 SECTION 2.10. Fees 73 SECTION 2.11. Interest 75 SECTION 2.12. Market
Disruption and Alternate Rate of Interest 76 SECTION 2.13. Computation of
Interest 77 SECTION 2.14. Increased Costs 78 SECTION 2.15. Break Funding
Payments 79 SECTION 2.16. Taxes 80 SECTION 2.17. Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 84 SECTION 2.18. Defaulting Lenders 86 SECTION
2.19. Mitigation Obligations; Replacement of Lenders 88 SECTION 2.20. Maximum
Rate 89 SECTION 2.21. German Bank Separation Act 90       Article III
REPRESENTATIONS AND WARRANTIES 91       SECTION 3.01. Organization; Powers 91
SECTION 3.02. Authorization; Enforceability 91 SECTION 3.03. Governmental
Approvals; No Conflicts 92 SECTION 3.04. Financial Condition; No Material
Adverse Change 92 SECTION 3.05. Litigation; Actions, Suits and Proceedings 92
SECTION 3.06. Compliance with Laws and Agreements 93 SECTION 3.07.
Anti-Corruption Laws and Sanctions 93 SECTION 3.08. Taxes 93

 

 i 

 

  

SECTION 3.09. ERISA 93 SECTION 3.10. Disclosure 94 SECTION 3.11. Investment
Company Act; Margin Regulations 94 SECTION 3.12. Material Agreements and Liens
95 SECTION 3.13. Subsidiaries and Investments 95 SECTION 3.14. Properties 96
SECTION 3.15. Affiliate Agreements 96 SECTION 3.16. Security Documents 96
SECTION 3.17. EEA Financial Institutions 96 SECTION 3.18. No Default      
Article IV CONDITIONS 97       SECTION 4.01. Effective Date 97 SECTION 4.02.
Each Credit Event 99       Article V AFFIRMATIVE COVENANTS 100       SECTION
5.01. Financial Statements and Other Information 100 SECTION 5.02. Notices of
Material Events 103 SECTION 5.03. Existence; Conduct of Business 104 SECTION
5.04. Payment of Obligations 104 SECTION 5.05. Maintenance of Properties;
Insurance 104 SECTION 5.06. Books and Records; Inspection Rights 105 SECTION
5.07. Compliance with Laws 105 SECTION 5.08. Certain Obligations Respecting
Subsidiaries; Further Assurances 105 SECTION 5.09. Use of Proceeds 108 SECTION
5.10. Status of RIC and BDC 108 SECTION 5.11. Investment and Valuation Policies
109 SECTION 5.12. Portfolio Valuation and Diversification, Etc. 109 SECTION
5.13. Calculation of Borrowing Base 115 SECTION 5.14. Status of Listed Borrower
121 SECTION 5.15. Borrower Mergers 121       Article VI NEGATIVE COVENANTS 121  
    SECTION 6.01. Indebtedness 122 SECTION 6.02. Liens 123 SECTION 6.03.
Fundamental Changes and Dispositions of Assets 124 SECTION 6.04. Investments 126
SECTION 6.05. Restricted Payments. 128 SECTION 6.06. Certain Restrictions on
Subsidiaries 130 SECTION 6.07. Certain Financial Covenants 130 SECTION 6.08.
Transactions with Affiliates 131 SECTION 6.09. Lines of Business 131 SECTION
6.10. No Further Negative Pledge 132 SECTION 6.11. Modifications of Certain
Documents 132

 

 ii 

 

  

SECTION 6.12. Payments of Other Indebtedness 133       Article VII EVENTS OF
DEFAULT 134       Article VIII THE ADMINISTRATIVE AGENT 139       Article IX
MISCELLANEOUS 142       SECTION 9.01. Notices; Electronic Communications 142
SECTION 9.02. Waivers; Amendments 144 SECTION 9.03. Expenses; Indemnity; Damage
Waiver 147 SECTION 9.04. Successors and Assigns 149 SECTION 9.05. Survival 154
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution 155
SECTION 9.07. Severability 155 SECTION 9.08. Right of Setoff 155 SECTION 9.09.
Governing Law; Jurisdiction; Etc. 156 SECTION 9.10. WAIVER OF JURY TRIAL 157
SECTION 9.11. Judgment Currency 157 SECTION 9.12. Headings 157 SECTION 9.13.
Treatment of Certain Information; Confidentiality 158 SECTION 9.14. USA PATRIOT
Act 160 SECTION 9.15. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions 160 SECTION 9.16. No Fiduciary Duty 161 SECTION 9.17. Termination
161 SECTION 9.18. Limited Recourse 161 SECTION 9.19. Designation of Additional
Borrowers 162 SECTION 9.20. Borrower Merger 162 SECTION 9.21. Certain ERISA
Matters 163

 

 iii 

 

 

SCHEDULE I – Commitments, Borrower Sublimits and Issuing Banks SCHEDULE II –
Material Agreements and Liens SCHEDULE III – Subsidiaries and Investments
SCHEDULE IV – Transactions with Affiliates SCHEDULE V – Moody’s Industry
Classification Group List SCHEDULE VI – Approved Dealers and Approved Pricing
Services SCHEDULE VII – Excluded Assets

 

EXHIBIT A – Form of Assignment and Assumption EXHIBIT B – Form of Opinion of
Counsel to the Borrowers EXHIBIT C – Form of Opinion of Counsel to JPMCB EXHIBIT
D – Form of Borrowing Base Certificate EXHIBIT E – Form of Borrowing Request
EXHIBIT F – Form of Interest Election Request EXHIBIT G – Form of Promissory
Note EXHIBIT H – Form of Joinder Agreement EXHIBIT I   Form of Merger
Confirmation

 

 iv 

 

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of August 9, 2018 (this
“Agreement”), among CORPORATE CAPITAL TRUST, INC., FS INVESTMENT CORPORATION, FS
INVESTMENT CORPORATION II, FS INVESTMENT CORPORATION III, each other Person
designated as a “Borrower” hereunder pursuant to Section 9.19, the LENDERS party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and ING CAPITAL LLC,
as Collateral Agent.

 

Each Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement to extend credit to such Borrower in
Dollars or an Agreed Foreign Currency (each as defined below) during the
Availability Period (as defined below). The Lenders are prepared to extend such
credit upon the terms and conditions hereof, and, accordingly, the parties
hereto agree as follows:

 

Article I

 

DEFINITIONS

 

SECTION 1.01.         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, denominated in Dollars
and bearing interest at a rate determined by reference to the Alternate Base
Rate.

 

“Additional Debt Amount” means, with respect to a Borrower, as of any date, the
greater of (a) $50,000,000 and (b) an amount equal to 5% of Shareholders’ Equity
of such Borrower.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency and each Borrower, an
account in respect of such Currency and such Borrower designated by the
Administrative Agent in a notice to such Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

 1 

 

  

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or any Designated
Subsidiary in the ordinary course of business. For the avoidance of doubt, in
respect of each Borrower, the term “Affiliate” shall include FS/KKR Advisor.

 

“Affiliate Agreements” means (a) with respect to CCT, (i) the Investment
Advisory Agreement dated as of April 9, 2018, by and between CCT and FS/KKR
Advisor and (ii) the Administrative Services Agreement dated as of April 9,
2018, by and between CCT and FS/KKR Advisor, (b) with respect to FSIC, (i) the
Investment Advisory Agreement dated as of April 9, 2018, by and between FSIC and
FS/KKR Advisor and (ii) the Administration Agreement dated as of April 9, 2018,
by and between FSIC and FS/KKR Advisor, (c) with respect to FSIC II, the
Investment Advisory and Administrative Services Agreement dated as of April 9,
2018, by and between FSIC II and FS/KKR Advisor and (d) with respect to FSIC
III, the Investment Advisory and Administrative Services Agreement dated as of
April 9, 2018, by and between FSIC III and FS/KKR Advisor.

 

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros,
Pounds Sterling, AUD, NZD and, with the agreement of each Multicurrency Lender,
any other Foreign Currency, so long as, in respect of any such specified Foreign
Currency or other Foreign Currency, at such time (a) such Foreign Currency is
dealt with in the London interbank deposit market, or, in the case of Canadian
Dollars, AUD or NZD, the relevant local market for obtaining quotations, (b)
such Foreign Currency is freely transferable and convertible into Dollars in the
London foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Loan hereunder or to permit any Issuing Bank to issue (or to make
payment under) any Letter of Credit denominated in such Foreign Currency and/or
to permit any Borrower to borrow and repay the principal thereof and to pay the
interest thereon (or to repay any LC Disbursement under a Letter of Credit
denominated in such Foreign Currency), unless such authorization has been
obtained and is in full force and effect.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBOR Screen Rate at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, as the case may be. If the Alternate Base Rate
determined in accordance with the above shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means, with respect to each Borrower, all laws, rules and
regulations of any jurisdiction applicable to such Borrower or its Subsidiaries
from time to time concerning or relating to bribery or corruption.

 

 2 

 

  

“Applicable Dollar Percentage” means, with respect to any Dollar Lender and any
Borrower, the percentage of the total Dollar Subcommitments with respect to such
Borrower represented by such Dollar Lender’s Dollar Subcommitments with respect
to such Borrower. If the Dollar Subcommitments with respect to any Borrower have
terminated or expired, the Applicable Dollar Percentages shall be determined
based upon the Dollar Subcommitments with respect to such Borrower most recently
in effect, giving effect to any assignments pursuant to Section 9.04(b).

 

“Applicable Margin” means, (a) with respect to any Listed Borrower, for any day,
(i) if the Borrowing Base of such Listed Borrower (as of the most recently
delivered Borrowing Base Certificate of such Listed Borrower) is equal to or
greater than 1.85 times the Combined Debt Amount of such Listed Borrower (as of
the most recently delivered Borrowing Base Certificate of such Listed Borrower),
(x) with respect to any ABR Loan made to such Listed Borrower, 0.75% per annum
and (y) in the case of any Eurocurrency Loan made to such Listed Borrower, 1.75%
per annum, and (ii) if the Borrowing Base of such Listed Borrower (as of the
most recently delivered Borrowing Base Certificate of such Listed Borrower) is
less than 1.85 times the Combined Debt Amount of such Listed Borrower (as of the
most recently delivered Borrowing Base Certificate of such Listed Borrower), (x)
with respect to any ABR Loan made to such Listed Borrower, 1.00% per annum, and
(y) in the case of any Eurocurrency Loan made to such Listed Borrower, 2.00% per
annum and (b) with respect to any Unlisted Borrower, for any day, (i) if the
Borrowing Base of such Unlisted Borrower (as of the most recently delivered
Borrowing Base Certificate of such Unlisted Borrower) is equal to or greater
than 1.85 times the Combined Debt Amount of such Unlisted Borrower (as of the
most recently delivered Borrowing Base Certificate of such Unlisted Borrower),
(x) with respect to any ABR Loan made to such Unlisted Borrower, 1.00% per annum
and (y) in the case of any Eurocurrency Loan made to such Unlisted Borrower,
2.00% per annum, and (ii) if the Borrowing Base of such Unlisted Borrower (as of
the most recently delivered Borrowing Base Certificate of such Unlisted
Borrower) is less than 1.85 times the Combined Debt Amount of such Unlisted
Borrower (as of the most recently delivered Borrowing Base Certificate of such
Unlisted Borrower), (x) with respect to any ABR Loan made to such Unlisted
Borrower, 1.25% per annum, and (y) in the case of any Eurocurrency Loan made to
such Unlisted Borrower, 2.25% per annum. Any change in the Applicable Margin due
to a change in the ratio of the Borrowing Base to the Combined Debt Amount of a
Borrower as set forth in any Borrowing Base Certificate of such Borrower shall
be effective from and including the day immediately succeeding the date of
delivery of such Borrowing Base Certificate; provided that if any Borrowing Base
Certificate of such Borrower has not been delivered in accordance with Section
5.01(d), then from and including the day immediately succeeding the date on
which such Borrowing Base Certificate was required to be delivered, the
Applicable Margin with respect to such Borrower shall be (1) if such Borrower is
a Listed Borrower, the Applicable Margin set forth in clause (a)(ii) above or
(2) if such Borrower is an Unlisted Borrower, the Applicable Margin set forth in
clause (b)(ii) above, in each case, to and including the date on which the
required Borrowing Base Certificate of such Borrower is delivered.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender and any Borrower, the percentage of the total Multicurrency
Subcommitments with respect to such Borrower represented by such Multicurrency
Lender’s Multicurrency Subcommitment with respect to such Borrower. If the
Multicurrency Subcommitments with respect to any Borrower have terminated or
expired, the Applicable Multicurrency Percentages shall be determined based upon
the Multicurrency Subcommitments with respect to such Borrower most recently in
effect, giving effect to any assignments pursuant to Section 9.04(b).

 

 3 

 

  

“Applicable Percentage” means, with respect to any Lender and any Borrower, the
percentage of total Subcommitments with respect to such Borrower represented by
such Lender’s Subcommitments with respect to such Borrower. If the
Subcommitments with respect to such Borrower have terminated or expired, the
Applicable Percentages shall be determined based upon the Subcommitments with
respect to such Borrower most recently in effect, giving effect to any
assignments pursuant to Section 9.04(b).

 

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VI or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VI or any other pricing or quotation service approved by the board of
directors (or appropriate committee thereof with the necessary delegated
authority) of the applicable Borrower and designated in writing by such Borrower
to the Administrative Agent (which designation shall be accompanied by a copy of
a resolution of the board of directors (or appropriate committee thereof with
the necessary delegated authority) of such Borrower that such pricing or
quotation service has been approved by such Borrower).

 

“Approved Third Party Appraiser” means each of Murray, Devine & Co., Houlihan
Lokey, Duff & Phelps, Lincoln Advisors, Valuation Research Corporation, Alvarez
& Marsal, and any other third party appraiser selected by the applicable
Borrower in its reasonable discretion.

 

“Asset Coverage Ratio” means, with respect to a Borrower, on a consolidated
basis for such Borrower and its Subsidiaries, the ratio which the value of total
assets, less all liabilities and indebtedness not represented by Senior
Securities, bears to the aggregate amount of Senior Securities representing
indebtedness, in each case, of such Borrower and its Subsidiaries (all as
determined pursuant to the Investment Company Act in effect on the Effective
Date and any orders of the SEC issued to such Borrower). The calculation of the
Asset Coverage Ratio with respect to a Borrower shall be made in accordance with
any exemptive order issued by the SEC under Section 6(c) of the Investment
Company Act relating to the exclusion of any Indebtedness of any SBIC Subsidiary
of such Borrower from the definition of Senior Securities of such Borrower only
so long as (a) such order is in effect, and (b) no obligations have become due
and owing pursuant to the terms of any Permitted SBIC Guarantee to which such
Borrower or any other member of its Obligor Group is a party. The outstanding
utilized notional amount of any total return swap and the notional amount of any
Credit Default Swap where an Obligor is a protection seller, in each case less
the value of the margin posted by such Borrower or any of its Subsidiaries
thereunder at such time shall be treated as a Senior Security of such Borrower
for the purposes of calculating the Asset Coverage Ratio with respect to such
Borrower.

 

 4 

 

  

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any assets or properties of any Borrower or
any other member of its Obligor Group of any kind, whether real, personal, or
mixed and whether tangible or intangible, whether now owned or hereafter
acquired; provided, however, the term “Asset Sale” as used in this Agreement
shall not include the disposition of Portfolio Investments originated by any
Borrower and promptly transferred to a Subsidiary of such Borrower pursuant to
the terms of Section 6.03(d) hereof.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form reasonably approved by
the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).

 

“AUD” and “A$” denote the lawful currency of The Commonwealth of Australia.

 

“AUD Rate” means for any Loans in AUD, the (a) AUD Screen Rate plus (b) 0.20%.

 

“AUD Screen Rate” means, with respect to any Interest Period, (a) the average
bid reference rate administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of such rate) for AUD
bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at or about
11:00 a.m. (Sydney, Australia time) on the first day of such Interest Period. If
the AUD Screen Rate shall be less than zero, the AUD Screen Rate shall be deemed
to be zero for purposes of this Agreement.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

 

“Average COF Rate” has the meaning assigned to such term in Section 2.12(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

 5 

 

  

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Loans” has the meaning assigned to such term in Section 5.13.

 

“Bankruptcy Code” has the meaning assigned to such term in Section 5.13.

 

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BMOCM” means BMO Capital Markets Corp.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means each of CCT, FSIC, FSIC II, FSIC III and each other Person
designated as a “Borrower” hereunder pursuant to Section 9.19, other than any
such Person that has been released as a Borrower as provided herein or is a
Non-Surviving Borrower.

 

“Borrower Merger” means any transaction or a series of related transactions for
the direct or indirect acquisition by a Borrower or any other member of its
Obligor Group (such Person, the “Surviving Obligor” and, the Borrower that
either is the Surviving Obligor (including the ultimate Surviving Obligor as a
result of a second-step merger) or is the direct or indirect parent of the
Surviving Obligor, as applicable, the “Surviving Borrower”) of another Borrower
(such other Borrower, a “Non-Surviving Borrower”, and together with any other
member of its Obligor Group that will not survive such transaction, each a
“Non-Surviving Obligor”); provided that such transaction or series of related
transactions (w) is permitted under Section 6.03, (x) results in substantially
all assets of each Non-Surviving Obligor being assumed or acquired by a
Surviving Obligor, (y) does not result in a Change in Control of the Surviving
Borrower and (z) as a matter of law or pursuant to the express terms of the
agreement or certificate effectuating such merger or consolidation, the
obligations of each Non-Surviving Obligor under this Agreement and each of the
other Loan Documents (other than the Security Documents) to which such
Non-Surviving Obligor (and, to the extent applicable, the other members of its
Obligor Group) is a party are assumed by the applicable Surviving Obligor (it
being the understanding that in connection with any merger or consolidation
effectuated in reliance on Section 6.03(e), the obligations of each
Non-Surviving Obligor under this Agreement and each of the other Loan Documents
(other than the Security Documents) to which such Non-Surviving Obligor is a
party shall be deemed automatically assumed hereunder by the applicable
Surviving Obligor pursuant to Section 9.20). A “Borrower Merger” will also
include any “cash election” merger, any “second-step” merger whereby a Surviving
Obligor that is not a Borrower merges or consolidates with and into the
Surviving Borrower and any cash paid on account of fractional shares in
connection with any such transaction.

 

 6 

 

  

“Borrower Sublimit” means, with respect to a Borrower, the aggregate amount of
all Lenders’ Subcommitments allocated to such Borrower, as such sublimit may be
reduced or increased from time to time pursuant to Section 2.07, reduced from
time to time pursuant to Section 2.09 or as otherwise provided in this
Agreement. The amount of each Borrower’s Borrower Sublimit is set forth on
Schedule I. As of the Effective Date, the Borrower Sublimit with respect to (i)
CCT is $1,450,000,000, (ii) FSIC is $685,000,000, (iii) FSIC II is $650,000,000
and (iv) FSIC III is $650,000,000.

 

“Borrowing” means, with respect to a Borrower, (a) all ABR Loans of the same
Class made to, or converted or continued on behalf of, such Borrower on the same
date and/or (b) all Eurocurrency Loans of the same Class made to such Borrower
denominated in the same Currency that have the same Interest Period, as
applicable.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
applicable Borrower, substantially in the form of Exhibit D and appropriately
completed.

 

“Borrowing Base Deficiency” means, with respect to a Borrower, at any date on
which the same is determined, the amount, if any, that (a) the aggregate Covered
Debt Amount of such Borrower as of such date exceeds (b) the Borrowing Base of
such Borrower as of such date.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 substantially in the form of Exhibit E or such other form as
is approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in such LIBOR Quoted Currency; and
in addition, with respect to any date for the payment or purchase of, or the
fixing of an interest rate in relation to, any Non-LIBOR Quoted Currency, the
term “Business Day” shall also exclude any day on which banks are not open for
general business in the Principal Financial Center of the country of such
Non-LIBOR Quoted Currency and, if the Borrowings or LC Disbursements which are
the subject of a borrowing, drawing, payment, reimbursement or rate selection
are denominated in Euros, the term “Business Day” shall also exclude any day on
which the TARGET2 payment system is not open for the settlement of payments in
Euros.

 

“Canadian Dollar” means the lawful money of Canada.

 

 7 

 

  

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
CDOR Rate for thirty (30) days, plus 1% per annum. Any change in the Canadian
Prime Rate due to a change in the PRIMCAN index or the CDOR Rate shall be
effective from and including the effective date of such change in the PRIMCAN
Index or CDOR Rate, respectively.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, any change in GAAP after
the Effective Date that would require an operating lease to be treated similar
to a capital lease shall not be given effect hereunder.

 

“Capital Stock” has the meaning assigned to such term in Section 5.13.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)          U.S. Government Securities, in each case maturing within one year
from the date of acquisition thereof;

 

(b)          investments in commercial paper or other short-term corporate
obligations maturing within 270 days from the date of acquisition thereof and
having, at such date of acquisition, a credit rating of at least A-1 from S&P
and at least P-1 from Moody’s;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency, provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

 8 

 

  

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(e)          investments in money market funds and mutual funds, which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (d) above or have, at all times, credit ratings of “AAAm” or
“AAAm-G” by S&P and “Aaa” and “MR+1” by Moody’s; and

 

(f)           a guaranteed reinvestment agreement from a bank (if treated as a
deposit by such bank), insurance company or other corporation or entity, in each
case, at the date of such acquisition having a credit rating of at least A-1
from S&P and at least P-1 from Moody’s; provided that such agreement provides
that it may be unwound at the option of the purchaser at any time without
penalty;

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of S&P or Moody’s changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of S&P or Moody’s, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 10% of total assets of the applicable Borrower and the
other members of its Obligor Group in any single issuer; and (iv) in no event
shall Cash Equivalents include any obligation that is not denominated in Dollars
or an Agreed Foreign Currency.

 

“Cash Pay Bank Loans” has the meaning assigned to such term in Section 5.13.

 

“CCT” means Corporate Capital Trust, Inc., a Maryland corporation.

 

“CCT 2022 Notes” means, with respect to CCT (or any successor), its 5.00% senior
unsecured notes due on June 28, 2022.

 

“CDOR Rate” means, on any day and for any period, an annual rate of interest
equal to the average rate applicable to Canadian Dollar bankers’ acceptances for
the applicable period that appears on the Reuters Screen CDOR Page (or, in the
event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion), rounded to
the nearest 1/100th of 1% (with .005% being rounded up), at approximately 10:15
a.m. Toronto time on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day (the “CDOR Screen Rate”); provided that if
such CDOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“CDOR Screen Rate” has the meaning assigned to such term in the definition of
the term “CDOR Rate”.

 

“CDO Securities” has the meaning assigned to such term in Section 5.13.

 

 9 

 

  

“Change in Control” means, with respect to any Borrower, (a) except with respect
to any Non-Surviving Borrower in a Borrower Merger, the acquisition of
ownership, directly or indirectly, beneficially or of record, by any other
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder as in effect on the Effective Date), other than
FS/KKR Advisor, of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of such
Borrower or (b) except with respect to any Non-Surviving Borrower in a Borrower
Merger, the occupation of a majority of the seats (other than vacant seats) on
the board of directors of such Borrower by other Persons who were neither
(i) nominated by the requisite members of the board of directors of such
Borrower nor (ii) appointed by a majority of the directors so nominated; other
than, in the case of this clause (b), in connection with an initial public
offering.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided that, notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements or directives thereunder
or issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; when used in reference
to any Subcommitment, refers to whether such Subcommitment is a Dollar
Subcommitment or a Multicurrency Subcommitment and, when used in reference to
any Commitment, refers to whether such Commitment is a Dollar Commitment or a
Multicurrency Commitment.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“COF Rate” has the meaning assigned to such term in Section 2.12(a).

 

“Collateral” has the meaning, with respect to a Borrower, assigned to such term
in the Guarantee and Security Agreement to which such Borrower is a party.

 

“Collateral Agent” means ING in its capacity as Collateral Agent under each
Guarantee and Security Agreement, and includes any successor Collateral Agent
under such Guarantee and Security Agreement.

 

 10 

 

  

“Collateral Pool” means, with respect to a Borrower, at any time, each Portfolio
Investment of such Borrower or any other member of its Obligor Group, as
applicable, that has been Delivered (as defined in the Guarantee and Security
Agreement to which such Borrower is a party) to the Collateral Agent and is
subject to the Lien of the Guarantee and Security Agreement to which such
Borrower is a party, and then only for so long as such Portfolio Investment of
such Borrower or such other Obligor, continues to be Delivered as contemplated
therein and in which the Collateral Agent has a first-priority perfected Lien as
security for the Secured Obligations (as defined in such Guarantee and Security
Agreement) of such Borrower or such other Obligor (subject to any Lien permitted
by Section 6.02 hereof); provided that in the case of any Portfolio Investment
of such Borrower or such other Obligor in which the Collateral Agent has a
first-priority perfected (other than, for a period of up to 7 days (or such
longer period up to thirty (30) days as the Administrative Agent and the
Collateral Agent may agree in their respective sole discretion), customary
rights of setoff, banker’s lien, security interest or other like right upon
deposit accounts and securities accounts of such Obligor in which such Portfolio
Investments are held) security interest pursuant to a valid Uniform Commercial
Code filing, such Portfolio Investment may be included in the Borrowing Base of
the applicable Borrower so long as all remaining actions to complete “Delivery”
are satisfied in full within 7 days of such inclusion (or such longer period up
to thirty (30) days as the Administrative Agent and the Collateral Agent may
agree in their respective sole discretion).

 

“Combined Debt Amount” means, with respect to a Borrower, as of any date, (i)
the aggregate amount of Subcommitments with respect to such Borrower as of such
date (or, if greater the Revolving Credit Exposures of all Lenders with respect
to such Borrower as of such date) plus (ii) the aggregate amount of outstanding
Designated Indebtedness of such Borrower and, without duplication, the aggregate
amount of unused and available commitments of the holders of Designated
Indebtedness of such Borrower to extend credit to such Borrower that will give
rise to Designated Indebtedness under the Guarantee and Security Agreement to
which such Borrower is a party.

 

“Commitment” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(e).

 

“Commitment Termination Date” means August 9, 2022.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

 11 

 

  

“Controlled Foreign Corporation” means, with respect to any Person, (i) any
Subsidiary which is a “controlled foreign corporation” of such Person (within
the meaning of Section 957 of the Code) or any direct or indirect subsidiary of
such a corporation, (ii) a directly or indirectly owned subsidiary of such
Person substantially all the assets of which consist of equity in Subsidiaries
described in clause (i) of this definition, or (iii) an entity treated as a
partnership or as a disregarded entity for U.S. federal income tax purposes that
owns more than 65% of the voting stock of a Subsidiary described in clause (i)
or (ii) of this definition.

 

“Covered Debt Amount” means, with respect to a Borrower, on any date, (a) all of
the Revolving Credit Exposures of all Lenders to such Borrower on such date plus
(b) the aggregate amount of outstanding Other Secured Indebtedness of such
Borrower and the other members of its Obligor Group on such date plus (c) the
aggregate amount of any Indebtedness of such Borrower and the other members of
its Obligor Group incurred pursuant to Section 6.01(g) plus (d) the aggregate
principal amount of (i) solely with respect to CCT (or any successor), the CCT
2022 Notes, (ii) solely with respect to FSIC (or any successor), the FSIC Notes
and (iii) with respect to each Borrower, all Special Longer-Term Unsecured
Indebtedness of such Borrower and the other members of its Obligor Group, solely
to the extent that such CCT 2022 Notes, FSIC Notes and Special Longer-Term
Unsecured Indebtedness, as applicable, are within 9 months prior to the
scheduled maturity or earlier redemption date of such Indebtedness plus (e) any
portion of any Unsecured-Longer Term Indebtedness that is subject to a
contractually scheduled amortization payment, other principal payment or
redemption (other than any conversion into Permitted Equity Interests) earlier
than the scheduled maturity date of such Indebtedness, but only to the extent of
such portion and beginning upon the date that is the later of (i) 9 months prior
to such scheduled amortization payment, other principal payment or redemption
and (ii) the date such Borrower becomes aware that such Indebtedness is required
to be paid or redeemed, plus (f) Hedging Agreement Obligations (as defined in
the Guarantee and Security Agreement to which such Borrower is a party) (other
than Hedging Agreement Obligations arising from Hedging Agreements entered into
pursuant to Section 6.04(c)) minus (g) the LC Exposures with respect to such
Borrower fully cash collateralized on such date pursuant to Section 2.04(k) and
the last paragraph of Section 2.08(a) or otherwise backstopped in a manner
satisfactory to the relevant Issuing Bank in its sole discretion.

 

“Credit Default Swap” means any credit default swap entered into as a means to
(i) invest in bonds, notes, loans, debentures or securities on a leveraged basis
or (ii) hedge the default risk of bonds, notes, loans, debentures or securities.

 

“Currency” means Dollars or any Foreign Currency.

 

“Custodian” means, with respect to each Borrower, State Street Bank and Trust
Company, or any other financial institution mutually agreeable to the Collateral
Agent and such Borrower, as custodian holding documentation for Portfolio
Investments, and accounts of such Borrower and/or any other member of its
Obligor Group holding Portfolio Investments, on behalf of such Borrower and/or
such other Obligor or any successor in such capacity pursuant to the Custodian
Agreement. The term “Custodian” includes any agent or sub-custodian acting on
behalf of the Custodian.

 

 12 

 

  

“Custodian Agreement” means, so long as such agreement is in full force and
effect, (a) with respect to CCT and the other members of its Obligor Group, the
Custodian Agreement dated as of March 24, 2011, by and among CCT, the Custodian,
the other members of CCT’s Obligor Group from time to time party thereto and
other parties from time to time party thereto, (b) with respect to FSIC and the
other members of its Obligor Group, the Custodian Agreement dated as of November
14, 2011, by and among FSIC, the Custodian, the other members of FSIC’s Obligor
Group from time to time party thereto and other parties from time to time party
thereto, (c) with respect to FSIC II and the other members of its Obligor Group,
the Custodian Agreement dated as of February 8, 2012, by and among FSIC II, the
Custodian, the other members of FSIC II’s Obligor Group from time to time party
thereto and other parties from time to time party thereto, (d) with respect to
FSIC III and the other members of its Obligor Group, the Custodian Agreement
dated as of January 6, 2014, by and among FSIC III, the Custodian, the other
members of FSIC III’s Obligor Group from time to time party thereto and other
parties from time to time party thereto and (e) with respect to any Borrower,
any other custodian agreement by and among such Borrower, the Custodian, the
other members of such Borrower’s Obligor Group from time to time party thereto
and other parties from time to time party thereto in form and substance
substantially similar to a Custodian Agreement described in clauses (a) through
(d) or otherwise reasonably acceptable to the Collateral Agent.

 

“Default” means, with respect to a Borrower, any event or condition which
constitutes an Event of Default with respect to such Borrower or which upon
notice, lapse of time or both would, unless cured or waived, become an Event of
Default with respect to such Borrower.

 

“Defaulting Lender” means any Lender that has, as determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loan, such
Lender notifies the Administrative Agent and the applicable Borrower in writing
that such Lender’s failure is based on such Lender’s reasonable determination
that the conditions precedent to funding such Loan under this Agreement have not
been met, such conditions have not otherwise been waived in accordance with the
terms of this Agreement and such Lender has advised the Administrative Agent and
the applicable Borrower in writing (with reasonable detail of those conditions
that have not been satisfied) prior to the time at which such funding was to
have been made, (b) notified any Borrower, the Administrative Agent, the Issuing
Bank or any Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
commercially reasonable determination that one or more conditions precedent to
funding (which conditions precedent, together with any applicable default shall
be specifically identified in such writing or such public statement) cannot be
satisfied), (c) failed, within three (3) Business Days after request by the
Administrative Agent or any Borrower, to confirm in writing to the
Administrative Agent and such Borrower that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and such Borrower),
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two (2) Business
Days of the date when due, unless the subject of a good faith dispute, (e) other
than via an Undisclosed Administration, (i) become or is insolvent or has a
parent company that has become or is insolvent, (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, (f) become the subject of a
Bail-In Action or has a parent company that has become the subject of a Bail-In
Action (unless in the case of any Lender referred to in this clause (f) the
Borrowers, the Administrative Agent and the Issuing Banks shall be satisfied in
the exercise of their respective reasonable discretion that such Lender intends,
and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder) or (g) a Lender is a GBSA Lender with respect
to which a GBSA Initial Notice has been given; provided that, for the avoidance
of doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority or (ii) in the case
of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in each case of clauses (i) and (ii), where such action does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

 13 

 

  

“Designated Indebtedness” means, with respect to a Borrower, any Other Secured
Indebtedness of such Borrower or any other member of its Obligor Group
(including, without limitation, any prepayment penalty, premium, make-whole fee
or similar amounts owed in connection with such indebtedness) that has been
designated by such Borrower at the time of the incurrence thereof as, or is
deemed to be by the Surviving Borrower upon the consummation of a Borrower
Merger, “Designated Indebtedness” pursuant to and for purposes of the Guarantee
and Security Agreement to which such Borrower is a party in accordance with the
requirements of Section 6.01 thereof (regardless of whether such Designated
Indebtedness shall continue to constitute Other Secured Indebtedness).

 

“Designated Subsidiary” means:

 

(a)          (1) (i) with respect to CCT, CCT Tokyo Funding LLC and CCT New York
Funding LLC, (ii) with respect to FSIC, Locust Street Funding LLC, (iii) with
respect to FSIC II, Cooper River LLC, Darby Creek LLC, Juniata River LLC and
Green Creek LLC and (iv) with respect to FSIC III, Center City Funding LLC,
Burholme Funding LLC, Dunlap Funding LLC, Jefferson Square Funding LLC,
Germantown Funding LLC and Society Hill Funding LLC and (2) with respect to any
Borrower, any other direct or indirect Subsidiary of such Borrower or any other
member of its Obligor Group designated by such Borrower as a “Designated
Subsidiary”, which, in the case of any entity in clause (1) or (2), meets the
following criteria:

 

 14 

 

  

(i)          to which such Borrower or any other member of its Obligor Group
sells, conveys or otherwise transfers (whether directly or indirectly) Cash,
Cash Equivalents or one or more Portfolio Investments, and which engages in no
material activities other than in connection with the holding, purchasing and
financing of one or more such assets;

 

(ii)         no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Subsidiary (A) is Guaranteed by such Borrower or such
other Obligor (other than Guarantees in respect of Standard Securitization
Undertakings), (B) is recourse to or obligates such Borrower or such other
Obligor in any way other than pursuant to Standard Securitization Undertakings
or (C) subjects any property of such Borrower or such other Obligor (other than
property that has been contributed or sold, purported to be sold or otherwise
transferred to such Subsidiary or any equity of such Subsidiary), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof,

 

(iii)        with which no such Borrower or such other Obligor has any material
contract, agreement, arrangement or understanding other than on terms no less
favorable to such Borrower or such other Obligor, as applicable, than those that
might be obtained at the time from Persons that are not Affiliates of such
Borrower or such other Obligor, other than fees payable in the ordinary course
of business in connection with servicing receivables or financial assets, and

 

(iv)        to which no such Borrower or such other Obligor has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results, other than pursuant to Standard
Securitization Undertakings;

 

(b)          any passive holding company that is designated by such Borrower (as
provided below) as a Designated Subsidiary, so long as:

 

(i)          such passive holding company is the direct parent of a Designated
Subsidiary referred to in clause (a);

 

(ii)         such passive holding company engages in no activities and has no
assets (other than in connection with the transfer of assets to and from a
Designated Subsidiary referred to in clause (a), and its ownership of all of the
Equity Interests of a Designated Subsidiary referred to in clause (a)) or
liabilities;

 

(iii)        all of the Equity Interests of such passive holding company are
owned directly by such Borrower or such other Obligor and are pledged as
Collateral for the Secured Obligations (as defined in the Guarantee and Security
Agreement to which such Borrower is a party) and the Collateral Agent has a
first-priority perfected Lien (subject to no other Liens other than Liens
permitted under Section 6.02) on such Equity Interests;

 

(iv)        no such Borrower or such other Obligor has any contract, agreement,
arrangement or understanding with such passive holding company; and

 

 15 

 

  

(v)         no such Borrower or such other Obligor has any obligation to
maintain or preserve such passive holding company’s financial condition or cause
such entity to achieve certain levels of operating results; or

 

(c)          any SBIC Subsidiary of such Borrower or such other Obligor.

 

Any such designation under clause (a)(2) or (b) above by such Borrower shall be
effected pursuant to a certificate of a Financial Officer of such Borrower
delivered to the Administrative Agent, which certificate shall include a
statement to the effect that, to the best of such officer’s knowledge, such
designation complied with the foregoing conditions set forth in clause (a)(2) or
(b), as applicable. Each Subsidiary of a Designated Subsidiary shall be deemed
to be a Designated Subsidiary and shall comply with the foregoing requirements
of this definition. The parties hereby agree that the Subsidiaries identified as
Designated Subsidiaries on Schedule III hereto shall each constitute a
Designated Subsidiary so long as they comply with the foregoing requirements of
this definition. Upon the consummation of a Borrower Merger, any Designated
Subsidiary (if any) of a Non-Surviving Borrower shall be automatically deemed a
Designated Subsidiary of the Surviving Borrower without the delivery of a
certificate of a Financial Officer of such Surviving Borrower so long as such
Designated Subsidiary continues to satisfy the criteria of a “Designated
Subsidiary”.

 

“Disqualified Equity Interests” means, with respect to a Borrower, stock of such
Borrower (including, for the avoidance of doubt, any Permitted Equity Interest)
that after its issuance is subject to any agreement between the holder of such
stock and such Borrower where such Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate all such stock, other than (x) as a result
of a change of control or asset sale or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of stock.

 

“Disqualified Lender” means (i) those Persons that have been identified by any
Borrower in writing to the Administrative Agent on or prior to the Effective
Date, (ii) any Person that is identified by any Borrower in writing to the
Administrative Agent and approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) and (iii) Affiliates of any Person
identified in clauses (i) or (ii) above that are either identified in writing to
the Administrative Agent by any Borrower from time to time or readily
identifiable solely based on similarity of such Affiliate’s name. The
identification of a Disqualified Lender after the Effective Date shall not apply
to retroactively disqualify any Person that has previously acquired an
assignment or participation interest in any Loan or Commitment (or any Person
that, prior to such identification, has entered into a bona fide and binding
trade for either of the foregoing and has not yet acquired such assignment or
participation); provided, that any designation of a Person as a Disqualified
Lender shall not be effective until the Business Day after written notice
thereof by the applicable Borrower to the Administrative Agent in accordance
with the next succeeding sentence. Any supplement or other modification to the
list of Persons identified as Disqualified Lenders shall be e-mailed to the
Administrative Agent at JPMDQcontact@JPMorgan.com.

 

“Documentation Agent” means each of Bank of Montreal and SunTrust Bank.

 

 16 

 

  

“Dollar Commitment” means, with respect to each Dollar Lender, the sum of all of
such Dollar Lender’s Dollar Subcommitments. The aggregate amount of each
Lender’s Dollar Commitment is set forth on Schedule I or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Dollar
Commitment, as applicable. The aggregate amount of the Lenders’ Dollar
Commitments as of the Effective Date is $550,000,000.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Agreed Foreign Currency, the equivalent of such amount in
dollars determined by using the rate of exchange for the purchase of dollars
with the Agreed Foreign Currency in the London foreign exchange market at or
about 11:00 a.m. London time (or New York time, as applicable) on a particular
day as displayed by ICE Data Services as the “ask price”, or as displayed on
such other information service which publishes that rate of exchange from time
to time in place of ICE Data Services (or if such service ceases to be
available, the equivalent of such amount in dollars as determined by the
Administrative Agent using any method of determination it deems reasonably
appropriate in its sole discretion) and (c) if such amount is denominated in any
other currency, the equivalent of such amount in dollars as determined by the
Administrative Agent using any method of determination it deems reasonably
appropriate in its sole discretion.

 

“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Subcommitments and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption that provides for it to assume Dollar
Subcommitments or to acquire Revolving Dollar Credit Exposure, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise in accordance with the terms hereof.

 

“Dollar Loan” means, with respect to a Borrower, a Loan denominated in Dollars
made to such Borrower by a Dollar Lender.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Subcommitment” means, with respect to each Dollar Lender and each
Borrower, the commitment of such Dollar Lender to make Loans to such Borrower
denominated in Dollars hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Dollar Credit Exposure
permitted hereunder with respect to such Borrower, as such commitment may be
(a) reduced, increased or reallocated from time to time pursuant to Section 2.07
or reduced from time to time pursuant to Section 2.09 or as otherwise provided
in this Agreement and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate amount
of each Lender’s Dollar Subcommitment with respect to each Borrower is set forth
on Schedule I.

 

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person other than a Controlled Foreign Corporation.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

 17 

 

  

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” means, with respect to a Borrower, any trade or business
(whether or not incorporated) that, together with such Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means, with respect to a Borrower, (a) any “reportable event,” as
defined in Section 4043(c) of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) any failure by any Plan to
satisfy the minimum funding standards (set forth in Sections 412 and 430 of the
Code or Sections 302 and 303 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by such Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (e) the receipt by such Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan under Section 4041(c) of ERISA or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by such Borrower or any of its ERISA Affiliates of any liability with respect to
a withdrawal from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or a “complete withdrawal” or “partial withdrawal”
(within the meanings of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan; or (g) the receipt by such Borrower or any of its ERISA Affiliates of any
notice from any Multiemployer Plan concerning the imposition of Withdrawal
Liability on such Borrower or any of its ERISA Affiliates or a determination
that a Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of
ERISA) or in “reorganization” (within the meaning of Section 4241 of ERISA).

 

 18 

 

  

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” refers to the lawful money of the Participating Member States.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans constituting such Borrowing are, denominated
in Dollars or an Agreed Foreign Currency and are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for such LIBOR Quoted
Currency and Interest Period and (B) any Eurocurrency Borrowing in any Non-LIBOR
Quoted Currency and for any applicable Interest Period, the applicable Local
Rate as of the Specified Time and on the Quotation Day for such Non-LIBOR Quoted
Currency and Interest Period; provided that, if the applicable Screen Rate shall
not be available for such Interest Period and/or for the applicable Currency
with respect to such Eurocurrency Borrowing for any reason, then the rate
determined in accordance with Section 2.12 shall be the Eurocurrency Rate for
such Interest Period for such Eurocurrency Borrowing, and provided further,
that, if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Assets” means, with respect to a Borrower, entities identified as
Excluded Assets in Schedule VII hereto, any CDO Securities and finance lease
obligations, Designated Subsidiaries, and any similar assets or entities, in
each case, in which such Borrower or any other member of its Obligor Group holds
an interest on or after the Effective Date, and, in each case, their respective
Subsidiaries, unless, in the case of any such asset or entity, such Borrower
designates in writing to the Collateral Agent that such asset or entity is not
to be an Excluded Asset. Upon the consummation of a Borrower Merger, any
Excluded Asset (if any) of a Non-Surviving Borrower shall be automatically
deemed an Excluded Asset of the Surviving Borrower so long as such Excluded
Asset continues to satisfy the criteria of an “Excluded Asset”.

 

 19 

 

  

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income, franchise taxes and branch profits taxes, in each
case (i) imposed by the United States of America, or by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) that are
Other Connection Taxes, (b) in the case of a Lender (other than an assignee
pursuant to a request by such Borrower under Section 2.19(b)), any U.S.
withholding tax that is imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from such Borrower with respect to such U.S.
withholding tax pursuant to Section 2.16(a), (c) any U.S. withholding Taxes
imposed under FATCA and (d) any Tax imposed as a result of the Administrative
Agent’s, such Lender’s or such Issuing Bank’s failure or inability to comply
with Section 2.16(e), (f) or (g).

 

“Existing CCT Revolving Credit Agreement” means that certain Amended and
Restated Senior Secured Revolving Credit Agreement, dated as of April 15, 2016,
by and among CCT, the lenders party thereto and JPMCB, in its capacity as
administrative agent thereunder, as amended, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof.

 

“Existing CCT Term Loan Agreement” means that certain Senior Secured Term Loan
Credit Agreement, dated as of May 20, 2014, by and among CCT, the lenders party
thereto and JPMCB, in its capacity as administrative agent thereunder, as
amended, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof.

 

“Existing Credit Agreements” means, collectively, the Existing CCT Revolving
Credit Agreement, the Existing CCT Term Loan Agreement, the Existing FSIC
Revolving Credit Agreement and the Existing FSIC II Revolving Credit Agreement.

 

“Existing FSIC Revolving Credit Agreement” means that certain Senior Secured
Revolving Credit Agreement, dated as of April 3, 2014, by and among FSIC, the
lenders party thereto and ING, in its capacity as administrative agent
thereunder, as amended, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof.

 

“Existing FSIC II Revolving Credit Agreement” means that certain Senior Secured
Revolving Credit Agreement, dated as of February 23, 2016, by and among FSIC II,
the lenders party thereto and ING, in its capacity as administrative agent
thereunder, as amended, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof.

 

 20 

 

  

“Extraordinary Receipts” means, with respect to a Borrower any cash received by
or paid to or for the account of such Borrower or any other member of its
Obligor Group not in the ordinary course of business, including any foreign,
United States, state or local tax refunds, pension plan reversions, judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, condemnation awards (and payments in lieu thereof),
indemnity payments and any purchase price adjustment received in connection with
any purchase agreement and proceeds of insurance (excluding, however, for the
avoidance of doubt, proceeds of any issuance of Equity Interests by such
Borrower or proceeds of any Asset Sale of, Return of Capital received by or
issuances of Indebtedness by such Borrower or any such other Obligor); provided,
however, that Extraordinary Receipts shall not include any (v) taxes paid or
reasonably estimated to be payable by such Borrower or such other Obligor as a
result of such cash receipts (after taking into account any available tax
credits or deductions), (w) amounts that such Borrower or such other Obligor
receives from the Administrative Agent or any Lender pursuant to Section
2.16(h), (x) cash receipts to the extent received from proceeds of insurance,
condemnation awards (or payments in lieu thereof), indemnity payments or
payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any unaffiliated third party claim against or loss by
such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto, (y) any costs, fees, commissions, premiums and expenses
incurred by such Borrower or such other Obligor directly incidental to such cash
receipts, including reasonable legal fees and expenses or (z) proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings.

 

“Facility Termination Date” means, the date on which (a) the Commitments have
expired or been terminated, (b) the principal of and accrued interest on each
Loan and all fees and other amounts payable hereunder (other than Unasserted
Contingent Obligations) shall have been paid in full, (c) all Letters of Credit
shall have (w) expired, (x) terminated, (y) been cash collateralized or (z)
otherwise been backstopped in a manner satisfactory to the relevant Issuing Bank
in its sole discretion and (d) all LC Disbursements then outstanding shall have
been reimbursed.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any published intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, the Federal Funds Effective Rate shall
be deemed to be zero for purposes of this Agreement.

 

“Financial Officer” means, with respect to a Borrower, the chief executive
officer, chief operating officer, president, co-president, chief financial
officer, principal accounting officer, chief accounting officer, treasurer,
assistant treasurer, controller, assistant controller, chief legal officer or
chief compliance officer of such Borrower.

 

“First Lien Bank Loan” has the meaning assigned to such term in Section 5.13.

 

“Foreign Currency” means at any time any Currency other than Dollars.

 

 21 

 

  

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such Foreign
Currency with Dollars.

 

“Foreign Lender” means any Lender or Issuing Bank that is not a “United States
person” as defined under Section 7701(a)(30) of the Code.

 

“FSIC” means FS Investment Corporation, a Maryland corporation.

 

“FSIC 2019 Notes” means, with respect to FSIC (or any successor), its 4.00%
senior unsecured notes due on July 15, 2019.

 

“FSIC 2020 Notes” means, with respect to FSIC (or any successor), its 4.25%
senior unsecured notes due on January 15, 2020.

 

“FSIC 2022 Notes” means, with respect to FSIC (or any successor), its 4.75%
senior unsecured notes due on May 15, 2022.

 

“FSIC II” means FS Investment Corporation II, a Maryland corporation.

 

“FSIC III” means FS Investment Corporation III, a Maryland corporation.

 

“FS/KKR Advisor” means FS/KKR Advisor, LLC, a Delaware limited liability
company, or any of its Affiliates.

 

“FSIC Notes” means, with respect to FSIC (or any successor), collectively, the
FSIC 2019 Notes, the FSIC 2020 Notes and the FSIC 2022 Notes.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

 

 22 

 

  

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee and Security Agreement” means, (i) with respect to CCT, that certain
Guarantee and Security Agreement dated as of the Effective Date, among CCT, the
other members of its Obligor Group, the Administrative Agent, each holder (or a
representative or trustee therefor) from time to time of any Designated
Indebtedness of CCT, and the Collateral Agent, (ii) with respect to FSIC, that
certain Guarantee and Security Agreement dated as of the Effective Date, among
FSIC, the other members of its Obligor Group, the Administrative Agent, each
holder (or a representative or trustee therefor) from time to time of any
Designated Indebtedness of FSIC, and the Collateral Agent, (iii) with respect to
FSIC II, that certain Guarantee and Security Agreement dated as of the Effective
Date, among FSIC II, the other members of its Obligor Group, the Administrative
Agent, each holder (or a representative or trustee therefor) from time to time
of any Designated Indebtedness of FSIC II, and the Collateral Agent, (iv) with
respect to FSIC III, that certain Guarantee and Security Agreement dated as of
the Effective Date, among FSIC III, the other members of its Obligor Group, the
Administrative Agent, each holder (or a representative or trustee therefor) from
time to time of any Designated Indebtedness of FSIC III, and the Collateral
Agent, in each case, as the same shall be amended, restated, modified and
supplemented from time to time and (v) with respect to any “Borrower” designated
hereunder pursuant to Section 9.19, a guarantee and security agreement by and
among such Borrower, the other members of its Obligor Group, the Administrative
Agent, each holder (or a representative or trustee therefor) from time to time
of any Designated Indebtedness of such Borrower, and the Collateral Agent, in
form and substance substantially similar to a Guarantee and Security Agreement
described in clauses (a) through (d) or otherwise reasonably acceptable to the
Administrative Agent and the Collateral Agent.

 

“Guarantee Assumption Agreement” means, with respect to a Borrower, a Guarantee
Assumption Agreement substantially in the form of Exhibit B to the Guarantee and
Security Agreement (or such other form as is approved by the Collateral Agent)
to which such Borrower is a party, between the Collateral Agent and an entity
that, pursuant to Section 5.08 is required to become a “Subsidiary Guarantor”
under such Guarantee and Security Agreement (with such changes as the Collateral
Agent shall request, consistent with the requirements of Section 5.08).

 

 23 

 

  

“Hedging Agreement” means any interest rate protection agreement, Credit Default
Swap, total return swap, foreign currency exchange protection agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.

 

“High Yield Securities” has the meaning assigned to such term in Section 5.13.

 

“Immaterial Subsidiary” means, with respect to any Borrower, any direct or
indirect Subsidiary of such Borrower or any other member of its Obligor Group
that owns (A) legally or beneficially, together with all other Immaterial
Subsidiaries of such Borrower, assets, which in the aggregate have a value not
in excess of the lesser of (a) the product of (i) $25,000,000 multiplied by (ii)
the sum of one plus the number of Borrower Mergers effected by such Obligor
Group on or after the Effective Date and (b) $50,000,000 and, in each case,
their respective Subsidiaries, or (B) that primarily owns portfolio investments
(other than Portfolio Investments) that are Restricted Equity Interests, unless,
in the case of any such Subsidiary, such Borrower designates in writing to the
Collateral Agent that such Subsidiary is not to be an Immaterial Subsidiary and
that such Borrower will comply with the requirements of Section 5.08 with
respect to such Subsidiary. Upon the consummation of a Borrower Merger, any
Immaterial Subsidiary (if any) of a Non-Surviving Borrower shall be
automatically deemed an Immaterial Subsidiary of the Surviving Borrower so long
as such Immaterial Subsidiary continues to satisfy the criteria of an
“Immaterial Subsidiary”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits or advances
of any kind that are required to be accounted for under GAAP as a liability on
the financial statements of such Person (other than deposits received in
connection with a portfolio investment (including Portfolio Investments) of such
Person in the ordinary course of such Person’s business (including, but not
limited to, any deposits or advances in connection with expense reimbursement,
prepaid agency fees, other fees, indemnification, work fees, tax distributions
or purchase price adjustments)), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar debt instruments, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (d) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable and accrued expenses incurred in the ordinary course of
business), (e) all Indebtedness of others secured by any Lien (other than a Lien
permitted by Section 6.02(c)) on property owned or acquired by such Person,
whether or not the Indebtedness secured thereby has been assumed (with the value
of such debt being the lower of the outstanding amount of such debt and the fair
market value of the property subject to such Lien), (f) all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Disqualified Equity Interests. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, “Indebtedness” shall not include (v) indebtedness of such Person
on account of the sale by such Person of the first out tranche of any First Lien
Bank Loan that arises solely as an accounting matter under ASC 860, (w) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment, (x) a commitment arising
in the ordinary course of business to make a future portfolio investment
(including Portfolio Investments) or fund the delayed draw or unfunded portion
of any existing portfolio investment (including Portfolio Investments), (y) any
accrued incentive, management or other fees to an investment manager or its
affiliates (regardless of any deferral in payment thereof), or (z) non-recourse
liabilities for participations sold by any Person in any Bank Loan.

 

 24 

 

  

“Indemnified Taxes” means, with respect to a Borrower, (a) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of such Borrower under any Loan Document to which such
Borrower or any other member of its Obligor Group is a party and (b) to the
extent not otherwise described in (a), Other Taxes.

 

“Independent Valuation Provider” means an independent third-party valuation
firm, including, Murray, Devine & Co., Houlihan Lokey, Duff & Phelps, Lincoln
Advisors, Valuation Research Corporation, Alvarez & Marsal and any other
independent nationally recognized third-party valuation firm selected by the
Collateral Agent and reasonably acceptable to the applicable Borrower and the
Administrative Agent.

 

“Industry Classification Group” means, with respect to a Borrower, (a) any of
the Moody’s classification groups set forth in Schedule V hereto, together with
any such classification groups that may be subsequently established by Moody’s
and provided by any Borrower to the Lenders and (b) any additional industry
group classifications established by any Borrower pursuant to Section 5.12.

 

“ING” means ING Capital LLC.

 

“Interest Election Request” means, with respect to a Borrower, a request by such
Borrower to convert or continue a Borrowing by such Borrower in accordance with
Section 2.06 substantially in the form of Exhibit F or such other form as is
reasonably acceptable to the Administrative Agent.

 

“Interest Payment Date” means, with respect to a Borrower, (a) with respect to
any ABR Loan of such Borrower, each Quarterly Date and (b) with respect to any
Eurocurrency Loan of such Borrower, the last day of each Interest Period
therefor and, in the case of any Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
three-month intervals after the first day of such Interest Period.

 

 25 

 

  

“Interest Period” means, with respect to a Borrower, with respect to any
Eurocurrency Borrowing made to such Borrower, the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, or, with
respect to such portion of any Loan or Borrowing made to such Borrower that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Borrowing Request or Interest
Election Request, as such Borrower may elect; provided, that any Interest Period
(other than an Interest Period that ends on the Maturity Date that is permitted
to be of less than one month’s duration as provided in this definition) (i) that
would end on a day other than a Business Day shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Loan is made and, thereafter, shall be the
effective date of the most recent conversion or continuation of such Loan, and
the date of a Borrowing comprising Loans that have been converted or continued
shall be the effective date of the most recent conversion or continuation of
such Loans.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period;
and (b) the applicable Screen Rate for the shortest period (for which that
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person, but excluding any advances to employees, officers, directors and
consultants of such Borrower or any of its Subsidiaries for travel,
entertainment, business and moving expenses and other similar expenses in the
ordinary course of business); or (c) Hedging Agreements.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

 

“Issuing Bank” means, with respect to a Borrower, the entities set forth on
Schedule I (as amended from time to time pursuant to Section 2.07), in their
respective capacities as issuers of Letters of Credit hereunder on behalf of
such Borrower, and their respective successors in such capacity as provided in
Section 2.04(j) (including pursuant to a Borrower Merger).

 

 26 

 

  

“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit H or such other form as is reasonably acceptable to the Administrative
Agent.

 

“Joint Lead Arrangers” means JPMCB, ING, BMOCM and STRH.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means, with respect to a Borrower, a payment made by an
Issuing Bank pursuant to a Letter of Credit issued by it on behalf of such
Borrower.

 

“LC Exposure” means, with respect to a Borrower, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued on behalf
of such Borrower at such time (including any Letter of Credit intended to be
issued on behalf of such Borrower for which a draft has been presented to such
Borrower but not yet honored by the applicable Issuing Bank) plus (b) the
aggregate amount of all LC Disbursements with respect to such Borrower in
respect of such Letters of Credit that have not yet been reimbursed by or on
behalf of such Borrower at such time. The LC Exposure of any Lender with respect
to a Borrower at any time shall be such Lender’s Applicable Multicurrency
Percentage of the total LC Exposure with respect to such Borrower at such time.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, that with respect to any Letter of Credit that, by its
terms or any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.

 

“Letter of Credit” means, with respect to a Borrower, any letter of credit
issued on behalf of such Borrower pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).

 

“LIBOR Quoted Currency” means Dollars, Euros and Pounds Sterling, in each case
so long as there is a published LIBOR Screen Rate with respect thereto.

 

 27 

 

  

“LIBOR Screen Rate” means, for any Interest Period, in the case of any
Eurocurrency Borrowing denominated in a LIBOR Quoted Currency, the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion; provided that, if the LIBOR Screen Rate so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any portfolio investment
(including Portfolio Investments), the Value used in determining any applicable
Borrowing Base is not greater than the call price), except in favor of the
issuer thereof (and, for the avoidance of doubt, in the case of Investments that
are loans or other debt obligations, customary restrictions on assignments or
transfers thereof pursuant to the underlying documentation of such Investment
shall not be deemed to be a “Lien” and, in the case of portfolio investments
(including Portfolio Investments) that are equity securities, excluding
customary drag-along, tag-along, right of first refusal, restrictions on
assignments or transfers and other similar rights in favor of other equity
holders of the same issuer).

 

“Listed Borrower” means each Borrower listed on any nationally recognized
securities exchange in the United States. As of the Effective Date, CCT and FSIC
are the only Listed Borrowers.

 

“Loan Documents” means, with respect to a Borrower, collectively, this
Agreement, the Letter of Credit Documents to which such Borrower or any other
member of its Obligor Group is a party and the Security Documents to which such
Borrower or any other member of its Obligor Group is a party.

 

“Loans” means, with respect to a Borrower, the loans made by the Lenders to such
Borrower pursuant to Section 2.01.

 

“Local Rate” means (i) for Loans or Letters of Credit in AUD, the AUD Rate, (ii)
for Loans or Letters of Credit in Canadian Dollars, the CDOR Screen Rate and
(iii) for Loans or Letters of Credit in NZD, the NZD Rate.

 

“Local Screen Rate” means the CDOR Screen Rate, the AUD Screen Rate and the NZD
Screen Rate.

 

 28 

 

  

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 

“Long-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means, with respect to a Borrower, a material adverse
effect on (a) the business, Portfolio Investments and other assets, liabilities
and financial condition, in each case, of such Borrower and its Subsidiaries
(taken as a whole) (excluding in any case a decline in the net asset value of
such Borrower or such other Subsidiaries or a change in general market
conditions or values of the Portfolio Investments of such Borrower and its
Subsidiaries (taken as a whole)), or (b)  as it relates to such Borrower, the
validity or enforceability of any of the Loan Documents to which such Borrower
and any other member of its Obligor Group is a party or the rights or remedies
of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means, with respect to a Borrower, any Indebtedness
(other than the Loans and Letters of Credit) and obligations in respect of one
or more Hedging Agreements of any one or more of such Borrower and its
Subsidiaries in an aggregate outstanding amount equal to the product of (a)
$50,000,000 multiplied by (b) the sum of one plus the number of Borrower Mergers
effected by such Obligor Group on or after the Effective Date. For purposes of
this definition, the outstanding amount of any Indebtedness shall refer to the
principal amount thereof, the outstanding amount of any Hedging Agreement (other
than a total return swap) shall refer to the amount that would be required to be
paid by such Person if such Hedging Agreement were terminated at such time
(after giving effect to any netting agreement) and the outstanding amount of a
total return swap shall refer to the notional amount thereof less any collateral
posted in support thereof.

 

“Maturity Date” means August 9, 2023.

 

“Merger Confirmation” means, with respect to a Surviving Borrower, a certificate
of such Surviving Borrower, substantially the form attached as Exhibit I.

 

“Mezzanine Investments” has the meaning assigned to such term in Section 5.13.

 

 29 

 

  

“Modification Offer” means, with respect to a Borrower, to the extent required
by the definition of Other Secured Indebtedness or Unsecured Longer-Term
Indebtedness, an obligation that will be satisfied if at least 10 Business Days
(or, such shorter period if 10 Business Days is not practicable) prior to the
incurrence of such Other Secured Indebtedness by such Borrower or any other
member of its Obligor Group or Unsecured Longer-Term Indebtedness by such
Borrower or such other Obligor, such Borrower shall have provided notice to the
Administrative Agent of the terms thereof that do not satisfy the requirements
for such type of Indebtedness set forth in the respective definitions herein,
which notice shall contain reasonable detail of the terms thereof and an
unconditional offer by such Borrower to amend this Agreement solely with respect
to such Borrower to the extent necessary such that the financial covenants and
events of default, as applicable, with respect to such Borrower in this
Agreement shall be as restrictive to such Borrower as such provisions in such
Other Secured Indebtedness or Unsecured Longer-Term Indebtedness, as applicable.
If any such Modification Offer is accepted by the Required Lenders with respect
to such Borrower within 10 Business Days of receipt of such offer, this
Agreement shall be deemed automatically amended solely with respect to such
Borrower (and, upon the request of the Administrative Agent or the Required
Lenders, such Borrower shall promptly enter into a written amendment evidencing
such amendment), mutatis mutandis, solely to reflect all or some of such more
restrictive financial covenants or events of default, in each case with respect
to such Borrower, as elected by the Required Lenders.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
sum of all of such Multicurrency Lender’s Multicurrency Subcommitments. The
aggregate amount of each Lender’s Multicurrency Commitment is set forth on
Schedule I, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Multicurrency Commitment, as applicable. The aggregate
amount of the Lenders’ Multicurrency Commitments as of the Effective Date is
$2,885,000,000.

 

“Multicurrency Lender” means the Persons listed on Schedule I as having
Multicurrency Subcommitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Subcommitment or to acquire Revolving Multicurrency Credit
Exposure, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise in accordance with the terms
hereof.

 

“Multicurrency Loan” means, with respect to a Borrower, a Loan denominated in
Dollars or in an Agreed Foreign Currency made to such Borrower under the
Multicurrency Subcommitments with respect to such Borrower.

 

“Multicurrency Subcommitment” means, with respect to each Multicurrency Lender
and each Borrower, the commitment of such Multicurrency Lender to make Loans to
such Borrower, and to acquire participations in Letters of Credit issued on
behalf of such Borrower denominated in Dollars and in Agreed Foreign Currencies
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Multicurrency Credit Exposure hereunder with respect to
such Borrower, as such commitment may be (a) reduced, increased or reallocated
from time to time pursuant to Section 2.07 or reduced from time to time pursuant
to Section 2.09 or as otherwise provided in this Agreement and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The aggregate amount of each Lender’s Multicurrency
Subcommitment with respect to each Borrower is set forth on Schedule I.

 

“Multiemployer Plan” means, with respect to a Borrower, a “multiemployer plan”
as defined in Section 4001(a)(3) of ERISA to which such Borrower or any of its
ERISA Affiliates makes any contributions.

 

 30 

 

  

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“Net Asset Sale Proceeds” means, with respect to a Borrower and with respect to
any Asset Sale of such Borrower, an amount equal to (i) the sum of Cash payments
and Cash Equivalents received by such Borrower and the other members of its
Obligor Group from such Asset Sale (including any Cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received), minus (ii) (w)
payments of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time, or within 30 days after, the date of such Asset Sale,
(x) any costs, fees, commissions, premiums and expenses incurred by such
Borrower or such other Obligor directly incidental to such Asset Sale, including
reasonable legal fees and expenses, (y) all taxes paid or reasonably estimated
to be payable by such Borrower or such other Obligor as a result of such Asset
Sale (after taking into account any available tax credits or deductions), and
(z) reserves for indemnification, purchase price adjustments or analogous
arrangements reasonably estimated by such Borrower or such other Obligor in
connection with such Asset Sale; provided that, if the amount of any estimated
reserves pursuant to this clause (z) exceeds the amount actually required to be
paid in cash in respect of indemnification, purchase price adjustments or
analogous arrangements for such Asset Sale, the aggregate amount of such excess
shall constitute Net Asset Sale Proceeds (as of the date such Borrower
determines such excess exists).

 

“Non-Core Investments” has the meaning assigned to such term in Section 5.13.

 

“Non-LIBOR Quoted Currency” means Canadian Dollars, AUD and NZD.

 

“Non-Performing Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing Common Equity” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing Fist Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing High Yield Securities” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing Mezzanine Investments” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing Preferred Stock” has the meaning assigned to such term in
Section 5.13.

 

“Non-Performing Second Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

 31 

 

  

“Non-Surviving Borrower” has the meaning assigned to such term in the definition
of “Borrower Merger”.

 

“Non-Surviving Obligor” has the meaning assigned to such term in the definition
of “Borrower Merger”.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. (New York City time) on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“NZD” means the lawful currency of New Zealand.

 

“NZD Rate” means for any Loans in NZD, the (a) NZD Screen Rate plus (b) 0.20%.

 

“NZD Screen Rate” means, with respect to any Interest Period, the rate per annum
determined by the Administrative Agent which is equal to the average bank bill
reference rate as administered by the New Zealand Financial Markets Association
(or any other Person that takes over the administration of such rate) for bills
of exchange with a tenor equal in length to such Interest Period as displayed on
page BKBM of the Reuters screen (or, in the event such rate does not appear on
such page, on any successor or substitute page on such screen that displays such
rate or on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at or about 11:00 a.m. (Wellington, New Zealand time)
on the first day of such Interest Period. If the NZD Screen Rate shall be less
than zero, the NZD Screen Rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligor” means, with respect to a Borrower, each individually, such Borrower
and each Subsidiary of such Borrower that is a Subsidiary Guarantor.

 

“Obligor Group” means, with respect to a Borrower, collectively, such Borrower
and each Subsidiary of such Borrower that is a Subsidiary Guarantor.

 

“Other Connection Taxes” means, with respect to a Borrower and with respect to
any recipient of any payment to be made by or on account of any obligation of
such Borrower hereunder, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document to which such Borrower or any other
member of its Obligor Group is a party, or sold or assigned an interest in any
Loan made to such Borrower or Loan Document to which such Borrower or any other
member of its Obligor Group is a party).

 

 32 

 

  

“Other Debt Amount” means, with respect to a Borrower, as of any date, the
principal amount of any outstanding secured Indebtedness of such Borrower and
its Subsidiaries and, without duplication, the aggregate amount of available and
unused commitments under any such secured Indebtedness, in each case, excluding
such Borrower’s and its Subsidiaries’ Indebtedness in respect of prime brokerage
and total return swap facilities, this Agreement and any Designated
Indebtedness.

 

“Other Permitted Indebtedness” means, with respect to a Borrower, (a) 
Indebtedness (other than Indebtedness for borrowed money) arising in connection
with transactions in the ordinary course of such Borrower’s or such other
Obligor’s business in connection with its purchasing of securities, derivatives
transactions, reverse repurchase agreements or dollar rolls to the extent such
transactions are permitted under the Investment Company Act and the Investment
Policies; provided that such Indebtedness does not arise in connection with the
purchase of Portfolio Investments other than Cash Equivalents and
U.S. Government Securities and (b) Indebtedness in respect of judgments or
awards so long as such judgments or awards do not constitute an Event of Default
with respect to such Borrower under clause (l) of Article VII.

 

“Other Secured Indebtedness” means, with respect to a Borrower, as at any date,
Indebtedness (other than Indebtedness hereunder) of such Borrower or any other
member of its Obligor Group (which may be Guaranteed by one or more other
members of such Obligor Group) that (a) is secured pursuant to the Security
Documents to which such Borrower or any other member of its Obligor Group is a
party as described in clause (d) of this definition, (b) has no amortization
prior to (other than for amortization in an amount not greater than 1% of the
aggregate initial principal amount of such Indebtedness per annum, provided that
amortization in excess of 1% per annum shall be permitted so long as the amount
of such amortization in excess of 1% is permitted to be incurred pursuant to
Section 6.01(g) hereof), and a final maturity date not earlier than, six months
after the Maturity Date (it being understood that neither the conversion
features into Permitted Equity Interests under convertible notes (as well as the
triggering of such conversion and/or settlement thereof solely with Permitted
Equity Interests, except in the case of interest or expenses or fractional
shares (which may be payable in cash)), nor any mandatory prepayment provisions
as a result of any borrowing base or collateral base deficiency, in any case
shall constitute “amortization” for the purposes of this definition, provided
that if any mandatory prepayment is required under such Other Secured
Indebtedness that is not required pursuant to Section 2.09(c) hereof, such
Borrower shall offer to repay Loans made to it (and/or provide cover for Letters
of Credit issued on its behalf to the extent required under Section 2.04(k)) in
an amount at least equal to the aggregate Revolving Credit Exposure’s ratable
share with respect to such Borrower (such ratable share being determined based
on the outstanding principal amount of the Revolving Credit Exposures with
respect to such Borrower as compared to the Other Secured Indebtedness of such
Borrower being paid) of the aggregate prepayment and reduction of such Other
Secured Indebtedness of such Borrower, (c) is incurred pursuant to documentation
that, taken as a whole, is not materially more restrictive than market terms for
substantially similar debt of other similarly situated borrowers as determined
in good faith by such Borrower or, if such transaction is not one in which there
are market terms for substantially similar debt of other similarly situated
borrowers, on terms that are negotiated in good faith on an arm’s length basis
(except, in each case, other than financial covenants and events of default
(other than events of default customary in indentures or similar instruments
that have no analogous provisions in this Agreement or credit agreements
generally), which shall be no more restrictive upon such Borrower and its
Subsidiaries, while any Subcommitments or Loans are outstanding with respect to
such Borrower, than those set forth in this Agreement; provided that, such
Borrower may incur any Other Secured Indebtedness that otherwise would not meet
the requirements set forth in this parenthetical of this clause (c) if it has
duly made a Modification Offer (whether or not it is accepted by the Required
Lenders) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
an Event of Default with respect to such Borrower under this Agreement shall not
be deemed to be more restrictive for purposes of this definition)), and (d) is
not secured by any assets of such Borrower or such other Obligor other than
pursuant to the Security Documents to which such Borrower or such other Obligor
is a party and the holders of which, or the agent, trustee or representative of
such holders have agreed to be bound by the provisions of the Security Documents
to which such Borrower or such other Obligor is a party either (x) by executing
the joinder attached as Exhibit C to the Guarantee and Security Agreement to
which such Borrower is a party or (y) otherwise in a manner satisfactory to the
Administrative Agent and the Collateral Agent. For the avoidance of doubt, Other
Secured Indebtedness of a Borrower shall also include any refinancing,
refunding, renewal or extension of such Other Secured Indebtedness so long as
such refinanced, refunded, renewed or extended Indebtedness continues to satisfy
the requirements of this definition.

 

 33 

 

  

“Other Taxes” means, with respect to a Borrower, any and all present or future
stamp, court or documentary, intangible, recording, filing or any other excise
or property taxes, charges or similar levies arising from any payment made under
any Loan Document to which such Borrower or any other member of its Obligor
Group is a party or from the execution, delivery or enforcement of, or otherwise
with respect to, any Loan Document to which such Borrower or any other member of
its Obligor Group is a party, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar transactions by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

 34 

 

  

“Participation Interest” means, with respect to a Borrower, a participation
interest in an investment that at the time of acquisition by such Borrower or
other member of its Obligor Group satisfies each of the following criteria: (a)
the underlying investment would constitute a Portfolio Investment of such
Borrower were it acquired directly by such Borrower or any other member of its
Obligor Group, (b) the seller of the participation is an Excluded Asset of such
Borrower, (c) the entire purchase price for such participation is paid in full
at the time of its acquisition and (d) the participation provides the
participant all of the economic benefit and risk of the whole or part of such
portfolio investment that is the subject of such participation.

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation as referred to and
defined in ERISA.

 

“Performing” has the meaning assigned to such term in Section 5.13.

 

“Performing Cash Pay High Yield Securities” has the meaning assigned to such
term in Section 5.13.

 

“Performing Cash Pay Mezzanine Investments” has the meaning assigned to such
term in Section 5.13.

 

“Performing Common Equity” has the meaning assigned to such term in
Section 5.13.

 

“Performing DIP Loans” has the meaning assigned to such term in Section 5.13.

 

“Performing First Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Performing Non-Cash Pay High Yield Securities” has the meaning assigned to such
term in Section 5.13.

 

“Performing Non-Cash Pay Mezzanine Investments” has the meaning assigned to such
term in Section 5.13.

 

“Performing Preferred Stock” has the meaning assigned to such term in
Section 5.13.

 

“Performing Second Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Permitted Equity Interests” means, with respect to a Borrower, stock of such
Borrower that after its issuance is not subject to any agreement between the
holder of such stock and such Borrower where such Borrower is required to
purchase, redeem, retire, acquire, cancel or terminate any such stock unless
such Permitted Equity Interests satisfies the applicable requirements set forth
in the definition of “Unsecured Longer-Term Indebtedness”.

 

“Permitted Indebtedness” means, with respect to a Borrower, collectively, Other
Secured Indebtedness and Unsecured Longer-Term Indebtedness, in each case, of
such Borrower or any other member of its Obligor Group.

 

 35 

 

  

“Permitted Liens” means, with respect to a Borrower: (a) Liens imposed by any
Governmental Authority for taxes, assessments or charges not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of such Borrower or
any other member of its Obligor Group in accordance with GAAP; (b) Liens of
clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, landlord, storage and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than Liens in respect of employee
benefit plans arising under ERISA or Section 4975 of the Code) or to secure
public or statutory obligations; (e) Liens securing the performance of, or
payment in respect of, bids, insurance premiums, deductibles or co-insured
amounts, tenders, government or utility contracts (other than for the repayment
of borrowed money), surety, stay, customs and appeal bonds and other obligations
of a similar nature incurred in the ordinary course of business; provided that
all Liens on any Collateral included in the Borrowing Base of such Borrower that
are permitted pursuant to this clause (e) shall have a priority that is junior
to the Liens under the Security Documents; (f) Liens arising out of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as such judgments or awards do not constitute an Event of Default
with respect to such Borrower under clause (l) of Article VII; (g) customary
rights of setoff, banker’s lien, security interest or other like right upon
(i) deposits of cash in favor of banks or other depository institutions in which
such cash is maintained in the ordinary course of business, (ii) cash and
financial assets held in securities accounts in favor of banks and other
financial institutions with which such accounts are maintained in the ordinary
course of business and (iii) assets held by a custodian in favor of such
custodian in the ordinary course of business securing payment of fees,
indemnities, charges for returning items and other similar obligations; provided
that, with respect to Collateral included in the Borrowing Base, such rights are
subordinated to the Lien of the Collateral Agent, pursuant to the terms of the
Custodian Agreement to which such Borrower is a party; (h) Liens arising solely
from precautionary filings of financing statements under the Uniform Commercial
Code of the applicable jurisdictions in respect of operating leases entered into
by such Borrower or any of its Subsidiaries in the ordinary course of business;
(i) easements, rights of way, zoning restrictions and similar encumbrances on
real property and minor irregularities in the title thereto that do not
interfere with or affect in any material respect the ordinary course conduct of
the business of such Borrower or any of its Subsidiaries; (j) Liens in favor of
any escrow agent solely on and in respect of any cash earnest money deposits
made by such Borrower or any other member of its Obligor Group in connection
with any letter of intent or purchase agreement (to the extent that the
acquisition or disposition with respect thereto is otherwise permitted
hereunder); (k) precautionary Liens, and filings of financing statements under
the Uniform Commercial Code, covering assets sold or contributed to any Person
not prohibited hereunder; and (l) any restrictions on the sale or disposition of
assets arising from a merger agreement between or among one or more members of
an Obligor Group with one or more members of another Obligor Group with respect
to a Borrower Merger; provided such restrictions do not adversely affect the
enforceability of the Collateral Agent’s first-priority security interest on any
Collateral.

 

 36 

 

  

“Permitted Prior Working Capital Lien” has the meaning assigned to such term in
Section 5.13.

 

“Permitted SBIC Guarantee” means, with respect to a Borrower, a guarantee by
such Borrower and/or any other member of its Obligor Group of SBA Indebtedness
of an SBIC Subsidiary of such Borrower on the SBA’s then applicable form (or the
applicable form at the time such guarantee was entered into).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means, with respect to a Borrower, any “employee pension benefit plan”
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA, and in respect of which such
Borrower or any of its ERISA Affiliates is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Portfolio Investment” means, with respect to a Borrower, any investment
(including a Participation Interest) held by such Borrower or any other member
of its Obligor Group in their asset portfolio (and solely for purposes of
determining the Borrowing Base of such Borrower, and of Sections 6.02(d),
6.03(d), 6.04(d) and clause (p) of Article VII, Cash and Cash Equivalents,
excluding Cash pledged as cash collateral for Letters of Credit issued on behalf
of such Borrower). Without limiting the generality of the foregoing, it is
understood and agreed that any Portfolio Investments that have been contributed
or sold, purported to be contributed or sold or otherwise transferred to any
Excluded Asset, or held by any Immaterial Subsidiary or Controlled Foreign
Corporation that is not a Subsidiary Guarantor, shall not be treated as
Portfolio Investments. Notwithstanding the foregoing, nothing herein shall limit
the provisions of Section 5.12(b)(i), which provides that, for purposes of this
Agreement, all determinations of whether an investment is to be included as a
Portfolio Investment shall be determined on a settlement date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

 

“Pounds Sterling” means the lawful currency of England.

 

“Preferred Stock” has the meaning assigned to such term in Section 5.13.

 

 37 

 

  

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“Pro-Rata Basis” means, with respect to any fees, costs or expenses for the
several accounts of the Borrowers, an allocation as determined by the board of
directors of each applicable Borrower from time to time. As of the Effective
Date and as to each Borrower, the initial allocation shall be equal to the
percentage of the total Commitments as of the Effective Date represented by such
Borrower’s Borrower Sublimit as of the Effective Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on September 30, 2018.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the Currency is Canadian Dollars, AUD, NZD or Pounds
Sterling, the first day of such Interest Period, (ii) if the Currency is Euro,
two TARGET Days before the first day of such Interest Period, and (iii) for any
other Currency, two Business Days prior to the first day of such Interest
Period, unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such Currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days).

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents, managers, advisors and representatives of
such Person and of such Person’s Affiliates.

 

“Release Date” means, with respect to a Borrower, the date on which (1) all
Subcommitments with respect to such Borrower have expired or been terminated (or
otherwise reduced to zero, including in connection with a reallocation in
accordance with Section 2.07(g) or (h)), (2) the principal of and accrued
interest on each Loan made to such Borrower and all fees and other amounts
payable hereunder by such Borrower (other than Unasserted Contingent Obligations
with respect to such Borrower) shall have been paid in full (or assumed by a
Surviving Obligor pursuant to a Borrower Merger), (3) all Letters of Credit
issued on behalf of such Borrower shall have (v) expired, (w) terminated, (x)
been cash collateralized, (y) otherwise been backstopped in a manner
satisfactory to the relevant Issuing Bank in its sole discretion or (z) been
assumed by a Surviving Obligor pursuant to a Borrower Merger, and (4) all LC
Disbursements with respect to such Borrower then outstanding shall have been
reimbursed.

 

 38 

 

  

“Required Lenders” means, with respect to a Borrower, at any time, Lenders
having Revolving Credit Exposures with respect to such Borrower and unused
Subcommitments with respect to such Borrower representing more than 50% of the
sum of the total Revolving Credit Exposures with respect to such Borrower and
unused Subcommitments with respect to such Borrower at such time. The Required
Lenders of a Class (which shall include the terms “Required Dollar Lenders” and
“Required Multicurrency Lenders”) means Lenders having Revolving Credit
Exposures with respect to such Borrower and unused Subcommitments of such Class
with respect to such Borrower representing more than 50% of the sum of the total
Revolving Credit Exposures with respect to such Borrower and unused
Subcommitments of such Class with respect to such Borrower at such time;
provided that the Revolving Credit Exposures with respect to such Borrower and
unused Subcommitments with respect to such Borrower of any Defaulting Lenders
shall be disregarded in the determination of Required Lenders of a Class to the
extent provided for in Section 2.18.

 

“Restricted Equity Interests” means any Equity Interests if the grant of a
security interest therein would constitute or result in a breach or termination
pursuant to the terms of, or a default under, the terms thereunder or under any
contract, property rights, obligation, instrument or agreement related thereto.

 

“Restricted Payment” means, with respect to a Borrower, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
shares of any class of capital stock of such Borrower or any of its
Subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
shares of capital stock or any option, warrant or other right to acquire any
such shares of capital stock (other than any equity awards granted to employees,
officers, directors and consultants of such Borrower or any of its Affiliates),
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest or expenses or fractional shares, which may be payable in cash) shall
be a Restricted Payment hereunder.

 

“Return of Capital” means, with respect to a Borrower, any return of capital
received by such Borrower or any other member of its Obligor Group in respect of
the outstanding principal of any Portfolio Investment owned by such Borrower or
such other Obligor (whether at stated maturity, by acceleration or otherwise)
and any net cash proceeds received by such Borrower or such other Obligor of the
sale of any property or assets pledged as collateral in respect of any Portfolio
Investment to the extent such Borrower or such other Obligor is permitted to
retain all such proceeds (under law or contract) minus all taxes paid or
reasonably estimated to be payable by such Borrower or such other Obligor or any
of their respective Subsidiaries as a result of such return of capital or
receipt of proceeds (after taking into account any available tax credits or
deductions) minus any costs, fees, commissions, premiums and expenses incurred
by such Borrower or such other Obligor directly incidental to such return of
capital or receipt of proceeds, including reasonable legal fees and expenses.

 

 39 

 

  

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an Agreed
Foreign Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Agreed Foreign Currency, and (iii) such additional dates as
the Administrative Agent shall reasonably and in good faith determine or the
Required Lenders shall reasonably and in good faith require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Agreed Foreign Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Letter of Credit denominated in an Agreed Foreign
Currency, and (iv) such additional dates as the Administrative Agent or the
applicable Issuing Bank shall reasonably and in good faith determine or the
Required Lenders shall reasonably and in good faith require.

 

“Revolving Credit Exposure” means, with respect to any Lender and any Borrower
at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Dollar Credit Exposure and Revolving Multicurrency Credit Exposure
with respect to such Borrower at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender and any
Borrower at any time, the sum of the outstanding principal amount of such
Lender’s Loans to such Borrower at such time, made or incurred under such
Lender’s Dollar Subcommitments with respect to such Borrower.

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender and
any Borrower at any time, the sum of the outstanding principal amount of such
Lender’s Loans to such Borrower at such time, made or incurred under such
Lender’s Multicurrency Subcommitments with respect to such Borrower, and such
Lender’s LC Exposure with respect to such Borrower.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., a New York
corporation, or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

 

 40 

 

  

“Sanctions” means, with respect to a Borrower, economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or any
other relevant sanctions authority having jurisdiction over such Borrower or its
Subsidiaries or any Lender.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Equity Commitment” means, with respect to a Borrower, a commitment by such
Borrower or any other member of its Obligor Group to make one or more capital
contributions to an SBIC Subsidiary of such Borrower.

 

“SBIC Subsidiary” means, with respect to a Borrower, any Subsidiary of such
Borrower or any other member of its Obligor Group (or such Subsidiary’s general
partner or manager entity) that is (x) either (i) a small business investment
company licensed by the SBA (or that has applied for such a license and is
actively pursuing the granting thereof by appropriate proceedings promptly
instituted and diligently conducted) pursuant to the Small Business Investment
Act of 1958, as amended or (ii) any wholly-owned, directly or indirectly,
Subsidiary of an entity referred to in clause (i) of this definition and (y)
designated by such Borrower (as provided below) as an SBIC Subsidiary, so long
as:

 

(a)          other than pursuant to a Permitted SBIC Guarantee or the
requirement by the SBA that such Borrower or such other Obligor make an equity
or capital contribution to such SBIC Subsidiary in connection with its
incurrence of SBA Indebtedness (provided that such contribution is permitted by
Section 6.03(d) and is made substantially contemporaneously with such
incurrence), no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Person (i) is Guaranteed by such Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary), (ii) is recourse to or obligates
such Borrower or any of its Subsidiaries (other than any SBIC Subsidiary) in any
way, or (iii) subjects any property of such Borrower or any of its Subsidiaries
(other than any SBIC Subsidiary) to the satisfaction thereof, other than Equity
Interests in any SBIC Subsidiary of such Borrower or such other Obligor pledged
to secure such Indebtedness;

 

(b)          other than pursuant to a Permitted SBIC Guarantee, neither such
Borrower nor any of its Subsidiaries has any material contract, agreement,
arrangement or understanding with such Person other than on terms no less
favorable to such Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of such Borrower or such
Subsidiary;

 

(c)          neither such Borrower nor any of its Subsidiaries (other than any
SBIC Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

 

 41 

 

  

(d)          such Person has not Guaranteed or become a co-borrower under, and
has not granted a security interest in any of its properties to secure, and the
Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of such Borrower or
any other member of its Obligor Group.

 

Any designation by such Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer of such Borrower delivered to
the Administrative Agent, which certificate shall include a statement to the
effect that, to the best of such Financial Officer’s knowledge, such designation
complied with the foregoing conditions. Upon the consummation of a Borrower
Merger, any direct or indirect SBIC Subsidiary (if any) of a Non-Surviving
Borrower shall be automatically deemed an SBIC Subsidiary of the Surviving
Borrower without the delivery of a certificate of a Financial Officer of such
Surviving Borrower so long as such SBIC Subsidiary continues to satisfy the
criteria of an “SBIC Subsidiary”.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Second Lien Bank Loan” has the meaning assigned to such term in Section 5.13.

 

“Secured Party”, with respect to a Borrower, has the meaning set forth in the
Guarantee and Security Agreement to which such Borrower is a party.

 

“Securities” has the meaning assigned to such term in Section 5.13.

 

“Securities Act” has the meaning assigned to such term in Section 5.13.

 

“Security Documents” means, with respect to a Borrower, collectively, the
Guarantee and Security Agreement to which such Borrower is a party and all other
assignments, pledge agreements, security agreements, intercreditor agreements,
control agreements and other instruments, in each case, executed and delivered
at any time by such Borrower or any other member of its Obligor Group pursuant
to the Guarantee and Security Agreement to which such Borrower is a party or
otherwise providing or relating to any collateral security for any of the
Secured Obligations of such Borrower or such other Obligor under and as defined
in the Guarantee and Security Agreement to which such Borrower is a party.

 

“Senior Securities” means, with respect to a Borrower, senior securities (as
such term is defined and determined pursuant to the Investment Company Act and
any orders of the SEC issued to such Borrower thereunder).

 

“Shareholders’ Equity” means, with respect to a Borrower, at any date, the
amount determined on a consolidated basis, without duplication, in accordance
with GAAP, of shareholders’ equity for such Borrower and its Subsidiaries at
such date.

 

“Short-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13.

 

 42 

 

  

“Significant Subsidiary” means, with respect to a Borrower, at any time of
determination, (a) any member of such Borrower’s Obligor Group or (b) any other
Subsidiary of such Borrower that, on a consolidated basis with such Subsidiary’s
Subsidiaries, has aggregate assets or aggregate revenues greater than 10% of the
aggregate assets or aggregate revenues of such Borrower and its Subsidiaries,
taken as a whole, at such time.

 

“Special Equity Interest” means, with respect to a Borrower, any Equity Interest
held by such Borrower or any other member of its Obligor Group that is subject
to a Lien in favor of creditors of the issuer or such issuer’s affiliates of
such Equity Interest; provided that (a) such Lien was created to secure
Indebtedness owing by such issuer to such creditors, (b) such Indebtedness was
(i) in existence at the time such Borrower or such other Obligor acquired such
Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Special Longer-Term Unsecured Indebtedness” means, with respect to a Borrower,
indebtedness of such Borrower or any other member of its Obligor Group incurred
after the Effective Date that is Indebtedness that satisfies all of the criteria
specified in the definition of “Unsecured Longer-Term Indebtedness” other than
clause (a) thereof so long as such Indebtedness has a maturity date of at least
five years from the date of the initial issuance of such Indebtedness.

 

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
10:00 a.m., Toronto, Ontario time, (ii) in relation to a Loan in a LIBOR Quoted
Currency, as of 11:00 a.m., London time, (iii) in relation to a Loan in AUD, as
of 11:00 a.m., Sydney, Australia time, and (iv) in relation to a Loan in NZD, as
of 11:00 a.m., Wellington, New Zealand time.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or such Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that such Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Agreed Foreign Currency.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations.

 

 43 

 

  

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
applicable maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“STRH” means SunTrust Robinson Humphrey Inc.

 

“Subcommitment” means, with respect to each Lender and any Borrower,
collectively, the Dollar Subcommitments of such Lender with respect to such
Borrower and the Multicurrency Subcommitments of such Lender with respect to
such Borrower.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, with respect to an Obligor, the term “Subsidiary”
shall not include any Person that constitutes an Investment held by such Obligor
in the ordinary course of business and that is not, under GAAP, consolidated on
the financial statements of such Obligor. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the applicable Borrower.

 

“Subsidiary Guarantor” means, with respect to a Borrower, any Domestic
Subsidiary of such Borrower that is a Guarantor under the Guarantee and Security
Agreement to which such Borrower is a party. It is understood and agreed that
Excluded Assets, Immaterial Subsidiaries and Controlled Foreign Corporations of
such Borrower shall not be required to be Subsidiary Guarantors.

 

“Surviving Borrower” has the meaning assigned to such term in the definition of
“Borrower Merger”.

 

 44 

 

  

“Surviving Obligor” has the meaning assigned to such term in the definition of
“Borrower Merger”.

 

“Syndication Agent” means ING, in its capacity as syndication agent hereunder.

 

“TARGET Day” means any day on which the TARGET2 is open.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments
or fees imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Tender Offer” means, with respect to an Unlisted Borrower, an all-cash tender
offer by such Unlisted Borrower for its shares of common stock that may be
proposed to be commenced in connection with the initial listing of such Unlisted
Borrower’s shares of common stock.

 

“Transactions” means, with respect to a Borrower, the execution, delivery and
performance by such Borrower of this Agreement and the other Loan Documents to
which such Borrower or any other member of its Obligor Group is a party, the
borrowing of Loans by such Borrower, the use of the proceeds thereof by such
Borrower and the issuance of Letters of Credit on behalf of such Borrower
hereunder.

 

“Type”, when used in reference to any Loan or Borrowing made to a Borrower,
refers to whether the rate of interest on such Loan, or on the Loans
constituting such Borrowing, is determined by reference to the Adjusted LIBO
Rate or the Alternate Base Rate.

 

“Unasserted Contingent Obligations” means, with respect to a Borrower, all (i)
unasserted contingent indemnification obligations with respect to such Borrower
not then due and payable by such Borrower and (ii) unasserted expense
reimbursement obligations with respect to such Borrower not then due and payable
by such Borrower. For the avoidance of doubt, “Unasserted Contingent
Obligations” shall not include any reimbursement obligations in respect of any
Letter of Credit issued on behalf of such Borrower.

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision, if applicable law requires that such appointment not be publicly
disclosed and such appointment has not been publicly disclosed.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

 45 

 

  

“Unlisted Borrower” means each Borrower that is not a Listed Borrower. As of the
Effective Date, FSIC II and FSIC III are the only Unlisted Borrowers.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

 

“Unsecured Longer-Term Indebtedness” means, with respect to a Borrower, any
Indebtedness of such Borrower or any other member of its Obligor Group (which
may be Guaranteed by one or more other members of such Obligor Group) that:

 

(a)          has no amortization prior to, and a final maturity date not earlier
than, six months after the Maturity Date (it being understood that (i) the
conversion features into Permitted Equity Interests under convertible notes (as
well as the triggering of such conversion and/or settlement thereof solely with
Permitted Equity Interests, except in the case of interest or expenses or
fractional shares (which may be payable in cash)) shall not constitute
“amortization” for the purposes of this definition and (ii) any mandatory
amortization that is contingent upon the happening of an event that is not
certain to occur (including, without limitation, a change of control or
bankruptcy) shall not in and of itself be deemed to disqualify such Indebtedness
under this clause (a); provided, with respect to this clause (ii), such Borrower
acknowledges that any payment prior to the earlier to occur of the Release Date
with respect to such Borrower and the Facility Termination Date in respect of
any such obligation or right shall only be made to the extent permitted by
Section 6.12 and immediately upon such contingent event occurring the amount of
such mandatory amortization shall be included in the Covered Debt Amount of such
Borrower);

 

(b)          is incurred pursuant to terms that are substantially comparable to
(or more favorable than) market terms for substantially similar debt of other
similarly situated borrowers as reasonably determined in good faith by such
Borrower or, if such transaction is not one in which there are market terms for
substantially similar debt of other similarly situated borrowers, on terms that
are negotiated in good faith on an arm’s length basis (except, in each case,
other than financial covenants and events of default (other than events of
default customary in indentures or similar instruments that have no analogous
provisions in this Agreement or credit agreements generally), which shall be no
more restrictive upon such Borrower and its Subsidiaries, while any
Subcommitments or Loans are outstanding with respect to such Borrower, than
those set forth in this Agreement with respect to such Borrower and its
Subsidiaries; provided that, such Borrower or such other Obligor may incur any
Unsecured Longer-Term Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (b) if it has duly
made a Modification Offer (whether or not it is accepted by the Required
Lenders) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default with respect to such Borrower under this Agreement shall
not be deemed to be more restrictive for purposes of this definition)); and

 

(c)          is not secured by any assets of such Borrower or such other
Obligor.

 

 46 

 

  

For the avoidance of doubt, Unsecured Longer-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Longer-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition.
Notwithstanding the foregoing, the term Unsecured Longer-Term Indebtedness shall
include any Disqualified Equity Interests so long as the applicable Borrower is
not permitted or required to purchase, redeem, retire, acquire, cancel or
terminate any such Equity Interest (other than (x) as a result of a change of
control or asset sale or (y) in connection with any purchase, redemption,
retirement, acquisition, cancellation or termination with, or in exchange for,
Equity Interest) prior to the date that is six months after the Maturity Date.

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Valuation Policy”, with respect to a Borrower, has the meaning assigned to such
term in Section 5.12(b)(ii)(B).

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means, with respect to a Borrower, liability to a
Multiemployer Plan as a result of a “complete withdrawal” or “partial
withdrawal” from such Multiemployer Plan by such Borrower, as such terms are
defined in Sections 4203 and 4205 of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Dollar Loan” or a “Multicurrency Loan”), by Type (e.g., an “ABR Loan” or a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Multicurrency Eurocurrency
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing” or a “Multicurrency Borrowing”), by Type (e.g., an “ABR
Borrowing” or a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may also be
identified by Currency.

 

 47 

 

  

SECTION 1.03.         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, renewed or otherwise modified
(subject to any restrictions on such amendments, supplements, renewals or
modifications set forth herein or therein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. For the avoidance of doubt, any cash
payment (other than any cash payment on account of interest) made by any
Borrower in respect of any conversion features in any convertible securities
that may be issued by such Borrower shall constitute a “regularly scheduled
payment, prepayment or redemption of principal and interest” within the meaning
of clause (a) of Section 6.12. Solely for purposes of this Agreement, any
references to “obligations” owed by any Person under any Hedging Agreement shall
refer to the amount that would be required to be paid by such Person if such
Hedging Agreement were terminated at such time (after giving effect to any
netting agreement).

 

SECTION 1.04.         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if a Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof with respect to such Borrower to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies a Borrower that the Required Lenders request an
amendment to any provision hereof with respect to such Borrower for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such Borrower, Administrative
Agent and Lenders agree to enter into negotiations in good faith in order to
amend such provisions of this Agreement with respect to such Borrower so as to
equitably reflect such change to comply with GAAP with the desired result that
the criteria for evaluating such Borrower’s financial condition shall be the
same after such change to comply with GAAP as if such change had not been made;
provided, however, until such amendments to equitably reflect such changes are
effective and agreed to by such Borrower, the Administrative Agent and the
Required Lenders, such Borrower’s compliance with such financial covenants shall
be determined on the basis of GAAP as in effect and applied immediately before
such change in GAAP becomes effective. Notwithstanding the foregoing or anything
herein to the contrary, each Borrower covenants and agrees with the Lenders that
whether or not such Borrower may at any time adopt Financial Accounting Standard
Board Accounting Standards Codification 820 (or any other Financial Accounting
Standard having a similar result or effect), Financial Accounting Standard No.
159 (or successor standard solely as it relates to fair value liabilities) or
accounts for liabilities acquired in an acquisition on a fair value basis
pursuant to Financial Accounting Standard No. 141(R) (or successor standard
solely as it relates to fair value liabilities), all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that such Borrower has not adopted Financial Accounting Standard Board
Accounting Standards Codification 820 (or any other Financial Accounting
Standard having a similar result or effect), Financial Accounting Standard No.
159 (or such successor standard solely as it relates to fair value liabilities)
or, in the case of liabilities acquired in an acquisition, Financial Accounting
Standard No. 141(R) (or such successor standard solely as it relates to fair
value liabilities).

 

 48 

 

  

SECTION 1.05.         Currencies; Currency Equivalents

 

(a)          Currencies Generally. At any time, any reference in the definition
of the term “Agreed Foreign Currency” or in any other provision of this
Agreement to the Currency of any particular nation means the lawful currency of
such nation at such time whether or not the name of such Currency is the same as
it was on the Effective Date. Except as provided in Section 2.09(b) and the last
sentence of Section 2.17(a), for purposes of determining (i) whether the amount
of any Borrowing made to any Borrower or Letter of Credit issued on behalf of
such Borrower under its Multicurrency Subcommitments, together with all other
Borrowings made to such Borrower and Letters of Credit issued on behalf of such
Borrower under its Multicurrency Subcommitments then outstanding or to be
borrowed at the same time as such Borrowing, would exceed the aggregate amount
of such Multicurrency Subcommitments, (ii) the aggregate unutilized amount of
the Multicurrency Subcommitments with respect to any Borrower, (iii) the
Revolving Multicurrency Credit Exposure with respect to any Borrower, (iv) the
LC Exposure with respect to any Borrower, (v) the Covered Debt Amount with
respect to any Borrower and (vi) the Borrowing Base with respect to any Borrower
or the Value of any Portfolio Investment, the outstanding principal amount of
any Borrowing or Letter of Credit that is denominated in any Foreign Currency or
the Value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be; provided that in connection with the delivery of any Borrowing Base
Certificate pursuant to Section 5.01(d) or (e), such amounts shall be determined
as of the date of delivery of such Borrowing Base Certificate. Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency). Without limiting the generality of the foregoing, for
purposes of determining compliance with any basket in this Agreement, in no
event shall any Obligor be deemed to not be in compliance with any such basket
solely as a result of a change in exchange rates.

 

 49 

 

  

(b)          Special Provisions Relating to Euro. Each obligation hereunder of
any party hereto that is denominated in the National Currency of a state that is
not a Participating Member State on the Effective Date shall, effective from the
date on which such state becomes a Participating Member State, be redenominated
in Euro in accordance with the legislation of the European Union applicable to
the European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

 

Without prejudice to the respective liabilities of any Borrower to the Lenders
and the Lenders to such Borrower under or pursuant to this Agreement, each
provision of this Agreement with respect to such Borrower shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time, in consultation with such Borrower, reasonably specify to be
necessary or appropriate to reflect the introduction or changeover to the Euro
in any country that becomes a Participating Member State after the Effective
Date; provided that the Administrative Agent shall provide such Borrower and the
Lenders with prior notice of the proposed change with an explanation of such
change in sufficient time to permit such Borrower and the Lenders an opportunity
to respond to such proposed change.

 

(c)          Exchange Rates; Currency Equivalents. The Administrative Agent or
the applicable Issuing Bank, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Loans, Letters of Credit and Revolving Credit Exposure denominated in Agreed
Foreign Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered pursuant to Section 5.01
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the applicable Issuing Bank, as applicable. Wherever
in this Agreement in connection with a Borrowing, conversion, continuation or
prepayment of a Eurocurrency Loan or the issuance, amendment or extension of a
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing, Eurocurrency Loan or Letter of Credit
is denominated in an Agreed Foreign Currency, such amount shall be the relevant
Foreign Currency Equivalent of such Dollar amount (rounded to the nearest unit
of such Agreed Foreign Currency, with 0.5 of a unit being rounded upward).

 

 50 

 

  

Article II

 

THE CREDITS

 

SECTION 2.01.         The Commitments Subject to the terms and conditions set
forth herein:

 

(a)          each Dollar Lender severally agrees to make Dollar Loans to each
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure with respect to such Borrower exceeding such Lender’s Dollar
Subcommitment with respect to such Borrower, (ii) the aggregate Revolving Dollar
Credit Exposure of all of the Lenders exceeding the Dollar Commitments or
(iii) the total Covered Debt Amount of such Borrower exceeding the Borrowing
Base then in effect for such Borrower; and

 

(b)          each Multicurrency Lender severally agrees to make Multicurrency
Loans to each Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Multicurrency Credit Exposure with respect to such Borrower exceeding such
Lender’s Multicurrency Subcommitment with respect to such Borrower, (ii) the
aggregate Revolving Multicurrency Credit Exposure of all of the Lenders
exceeding the Multicurrency Commitments, (iii) the total Covered Debt Amount of
such Borrower exceeding the Borrowing Base then in effect for such Borrower,
(iv) the aggregate amount of the Revolving Multicurrency Credit Exposure of all
of the Lenders denominated in a Foreign Currency exceeding 50% of the total
Commitments hereunder or (v) the aggregate amount of the Revolving Multicurrency
Credit Exposure of all of the Lenders denominated in AUD and NZD exceeding 20%
of the total Commitments hereunder.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow Loans made to such
Borrower.

 

SECTION 2.02.         Loans and Borrowings.

 

(a)          Obligations of Lenders. Each Loan made to a Borrower shall be made
as part of a Borrowing consisting of Loans of the same Class, Currency and Type
made by the applicable Lenders ratably in accordance with their respective
Subcommitments of the same Class with respect to such Borrower. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Subcommitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.

 

(b)          Type of Loans. Subject to Section 2.12, (i) each Borrowing of a
Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans of
such Class denominated in a single Currency as any Borrower may request in
accordance herewith. Each Borrowing denominated in an Agreed Foreign Currency
shall be constituted entirely of Eurocurrency Loans. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that (i) any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement and (ii) in exercising
such option, such Lender shall use reasonable efforts to minimize any increased
costs to any Borrower resulting therefrom (which obligation of the Lender shall
not require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.14 shall apply).

 

 51 

 

  

(c)          Minimum Amounts. Each Borrowing (whether Eurocurrency or ABR) shall
be in an aggregate amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof or, with respect to any Agreed Foreign Currency, such smaller
minimum amount as may be agreed to by the Administrative Agent; provided that a
Borrowing of a Class made to a Borrower may be in an aggregate amount that is
equal to the entire unutilized balance of the total Subcommitments of such Class
with respect to such Borrower or that is required to finance the reimbursement
of an LC Disbursement of such Class with respect to such Borrower as
contemplated by Section 2.04(f). Borrowings of more than one Class, Currency and
Type may be outstanding at the same time.

 

(d)          Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, no Borrower shall be entitled to request (or to
elect to convert to or continue as a Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the Maturity Date.

 

SECTION 2.03.         Requests for Borrowings.

 

(a)          Notice by the Applicable Borrower. To request a Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request by
delivery of a signed Borrowing Request or by e-mail (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 12:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency
(other than AUD or NZD), not later than 12:00 p.m., London time, three Business
Days before the date of the proposed Borrowing, (iii) in the case of an ABR
Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing or (iv) in the case of a Eurocurrency Borrowing denominated
in AUD or NZD, not later than 12:00 p.m., London time, four Business Days before
the date of the proposed Borrowing. Each such e-mail Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or e-mail
to the Administrative Agent of a written Borrowing Request, signed by the
applicable Borrower.

 

(b)          Content of Borrowing Requests. Each request for a Borrowing
(whether a written Borrowing Request or an e-mail request) shall specify the
following information in compliance with Section 2.02:

 

(i)           the name of the applicable Borrower;

 

(ii)          whether such Borrowing is to be made under the Dollar
Subcommitments with respect to such Borrower or the Multicurrency Subcommitments
with respect to such Borrower;

 

(iii)         the aggregate amount and Currency of such Borrowing;

 

(iv)         the date of such Borrowing, which shall be a Business Day;

 

 52 

 

  

(v)          in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

(vi)         in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(vii)        the location and number of the applicable Borrower’s account (or
such other account(s) as such Borrower may designate in a written Borrowing
Request accompanied by information reasonably satisfactory to the Administrative
Agent as to the identity and purpose of such other account(s)) to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

(c)          Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

 

(d)          Failure to Elect. If no election as to the Class of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be
denominated in Dollars and shall be a Multicurrency Borrowing (or, to the extent
such requested Borrowing exceeds the available Multicurrency Subcommitments of
the applicable Borrower at such time, a Dollar Borrowing in an amount equal to
such excess to the extent there is availability under the Dollar Subcommitments
of such Borrower). If no election as to the Currency of a Borrowing is specified
in a Borrowing Request, then the requested Borrowing shall be denominated in
Dollars. If no election as to the Type of a Borrowing is specified in a
Borrowing Request, then the requested Borrowing shall be a Eurocurrency
Borrowing having an Interest Period of one month and if an Agreed Foreign
Currency has been specified, the requested Borrowing shall be a Eurocurrency
Borrowing denominated in such Agreed Foreign Currency having an Interest Period
of one month. If a Eurocurrency Borrowing is requested but no Interest Period is
specified, (i) if the Currency specified for such Borrowing is Dollars (or if no
Currency has been so specified), the requested Borrowing shall be a Eurocurrency
Borrowing denominated in Dollars having an Interest Period of one month’s
duration, and (ii) if the Currency specified for such Borrowing is an Agreed
Foreign Currency, the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

(e)          Waiver of Notice of Initial Borrowing. Notwithstanding anything to
the contrary herein, the Administrative Agent and each Lender hereby waive the
notice requirements set forth in Section 2.03(a) in respect of any Borrowing to
be made to any Borrower on the Effective Date. For the avoidance of doubt, such
waiver shall not affect any future obligations of any Borrower to comply with
the obligations of Section 2.03(a) in connection with any Borrowing Request.

 

 53 

 

  

SECTION 2.04.         Letters of Credit.

 

(a)          General. Subject to the terms and conditions set forth herein, in
addition to the Loans made to each Borrower provided for in Section 2.01, each
Borrower may request the Issuing Bank of such Borrower to issue, at any time and
from time to time during the Availability Period and under the Multicurrency
Subcommitments with respect to such Borrower, Letters of Credit denominated in
Dollars or in any Agreed Foreign Currency for such Borrower’s own account or the
account of its designee (provided such Borrower and the other members of its
Obligor Group shall remain primarily liable to the Lenders hereunder for payment
and reimbursement of all amounts payable in respect of such Letter of Credit
hereunder) in such form as is acceptable to the Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by such Borrower. Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Subcommitments of the applicable
Borrower up to the aggregate amount then available to be drawn thereunder by
such Borrower.

 

(b)          Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the applicable Borrower shall hand deliver or
telecopy (or transmit by e-mail, if arrangements for doing so have been approved
by the Issuing Bank of such Borrower) to the Issuing Bank of such Borrower and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit on behalf of such Borrower, or identifying the Letter of Credit
issued on behalf of such Borrower to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, stating that such Letter of Credit is to be issued under
the Multicurrency Subcommitments with respect to such Borrower, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. The
Administrative Agent will promptly notify the Multicurrency Lenders following
the issuance of any Letter of Credit. If requested by the Issuing Bank of such
Borrower, the applicable Borrower also shall submit a letter of credit
application on its Issuing Bank’s standard form in connection with any request
for a Letter of Credit to be issued on the behalf of such Borrower. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the applicable Borrower to, or entered into by such
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(c)          Limitations on Amounts. A Letter of Credit shall be issued,
amended, renewed or extended on behalf of a Borrower only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit such Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure at such time of
the applicable Issuing Bank (determined for these purposes without giving effect
to the participations therein of the Lenders pursuant to paragraph (e) of this
Section) shall not exceed $25,000,000 (or such greater amount as may be agreed
between such Borrower and such Issuing Bank from time to time), (ii) the total
Revolving Multicurrency Credit Exposures with respect to such Borrower shall not
exceed the aggregate Multicurrency Subcommitments with respect to such Borrower,
(iii) the total Covered Debt Amount of such Borrower shall not exceed the
Borrowing Base then in effect for such Borrower and (iv) the aggregate amount of
the Revolving Multicurrency Credit Exposure of all of the Lenders denominated in
a Foreign Currency shall not exceed 50% of the total Commitments hereunder. A
Letter of Credit denominated in AUD or NZD shall be issued, amended, renewed or
extended on behalf of a Borrower only if (and upon issuance, amendment, renewal
or extension of each Letter of Credit such Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, the aggregate amount of the Revolving Multicurrency Credit Exposure
of all of the Lenders denominated in AUD and NZD shall not exceed 20% of the
total Commitments hereunder.

 

 54 

 

  

(d)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the date twelve months after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within six months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods; provided further, that (x) in no event shall a Letter of Credit expire
after the Commitment Termination Date unless the applicable Borrower
(1) deposits, on or prior to the Commitment Termination Date, into the Letter of
Credit Collateral Account Cash with respect to such Borrower, an amount equal
to 102% of the undrawn face amount of all Letters of Credit issued on behalf of
such Borrower that remain outstanding as of the close of business on the
Commitment Termination Date and (2) pays in full, on or prior to the Commitment
Termination Date, all commissions required to be paid with respect to any such
Letter of Credit through the then-current expiration date of such Letter of
Credit issued on behalf of such Borrower and (y) no Letter of Credit shall have
an expiry date after the Maturity Date.

 

(e)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the applicable
Issuing Bank, and without any further action on the part of such Issuing Bank or
the Lenders, such Issuing Bank hereby grants to each Multicurrency Lender, and
each Multicurrency Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Multicurrency Percentage of the aggregate amount available to be drawn under
such Letter of Credit. Each Multicurrency Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit issued on behalf of a Borrower or the occurrence and
continuance of a Default with respect to such Borrower or termination (including
in connection with a reallocation in accordance with Section 2.07(g)) of the
Subcommitments with respect to such Borrower; provided that no Multicurrency
Lender shall be required to purchase a participation in a Letter of Credit
issued on behalf of a Borrower pursuant to this Section 2.04(e) if (x) the
conditions set forth in Section 4.02 would not be satisfied in respect of a
Borrowing by such Borrower at the time such Letter of Credit was issued on
behalf of such Borrower and (y) the Required Multicurrency Lenders shall have so
notified the Issuing Bank in writing and shall not have subsequently determined
that the circumstances giving rise to such conditions not being satisfied no
longer exist.

 

 55 

 

  

In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of each Issuing Bank, such Lender’s Applicable Multicurrency
Percentage of each LC Disbursement made by such Issuing Bank in respect of
Letters of Credit issued on behalf of a Borrower by such Issuing Bank promptly
upon the request of such Issuing Bank (which such request shall be made by the
Issuing Bank in accordance with the notice requirements applicable to each
Borrower with respect to a request for Loans in Section 2.05) at any time from
the time of such LC Disbursement until such LC Disbursement is reimbursed by
such Borrower or at any time after any reimbursement payment is required to be
refunded to such Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Multicurrency Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Multicurrency Lenders. Promptly following receipt by the Administrative
Agent of any payment from the applicable Borrower pursuant to Section 2.04(f),
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that the Multicurrency Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Multicurrency Lender pursuant to this paragraph to reimburse an Issuing Bank for
any LC Disbursement with respect to a Borrower shall not constitute a Loan to
such Borrower and shall not relieve such Borrower of its obligation to reimburse
such LC Disbursement.

 

(f)           Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit issued by it, the applicable Borrower shall
reimburse such Issuing Bank in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later
than 12:00 noon, New York City time, on (i) the Business Day that such Borrower
receives notice of such LC Disbursement, if such notice is received prior
to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that such Borrower receives such notice, if such notice is not
received prior to such time; provided that, if such LC Disbursement is not less
than $1,000,000, such Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with a Eurocurrency Borrowing having an Interest Period of one month’s
duration of either Class in an equivalent amount and, to the extent so financed,
such Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Eurocurrency Borrowing having an Interest Period of one month’s
duration.

 

If the applicable Borrower fails to make such payment when due, the
Administrative Agent shall notify each applicable Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender’s Applicable Multicurrency Percentage thereof.

 

 56 

 

  

(g)          Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements made with respect to Letters of Credit issued on behalf of such
Borrower as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit issued on behalf of such Borrower, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit issued on
behalf of such Borrower proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the applicable Issuing Bank under a Letter of Credit issued on
behalf of such Borrower against presentation of a draft or other document that
does not comply strictly with the terms of such Letter of Credit, and (iv) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of such Borrower’s obligations hereunder.

 

None of the Administrative Agent, the Lenders, the Issuing Banks, or any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by any Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the applicable Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by such Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit issued by such Issuing Bank on behalf of such Borrower comply
with the terms thereof. The parties hereto expressly agree that:

 

(i)           each Issuing Bank may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit issued by
such Issuing Bank without responsibility for further investigation, regardless
of any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit;

 

(ii)          each Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of a Letter of Credit issued by such
Issuing Bank; and

 

(iii)         this sentence shall establish the standard of care to be exercised
by each Issuing Bank when determining whether drafts and other documents
presented under a Letter of Credit issued by such Issuing Bank comply with the
terms thereof (and the parties hereto hereby waive, to the extent permitted by
applicable law, any standard of care inconsistent with the foregoing).

 

(h)          Disbursement Procedures. Each Issuing Bank shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit issued by such
Issuing Bank. Such Issuing Bank shall promptly after such examination notify the
Administrative Agent and the applicable Borrower by telecopy or e-mail of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve such Borrower of its obligation to reimburse such
Issuing Bank and the applicable Lenders with respect to any such LC
Disbursement.

 

 57 

 

  

(i)           Interim Interest. If an Issuing Bank shall make any LC
Disbursement with respect to a Letter of Credit issued by such Issuing Bank,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Eurocurrency Loans having
an Interest Period of one month’s duration; provided that, if such Borrower
fails to reimburse such LC Disbursement within two Business Days following the
date when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

 

(j)           Replacement of the Issuing Bank. Any Issuing Bank may be replaced
at any time by written agreement among the applicable Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the applicable Lenders of any such
replacement of any Issuing Bank. At the time any such replacement shall become
effective, the applicable Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.10(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
any Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

 

(k)          Cash Collateralization. If the applicable Borrower shall be
required to provide cover for its LC Exposure pursuant to Section 2.08(a),
Section 2.09(c) Section 2.09(d) or the last paragraph of Article VII, such
Borrower shall immediately deposit into a segregated collateral account or
accounts (herein, with respect to each Borrower, collectively, the “Letter of
Credit Collateral Account”; for the avoidance of doubt, each Borrower’s Letter
of Credit Collateral Account shall be segregated from each other Borrower’s
Letter of Credit Collateral Account) in the name and under the dominion and
control of the Administrative Agent, Cash denominated in the Currency of the
Letter of Credit under which such LC Exposure arises in an amount equal to the
amount required under Section 2.08(a), Section 2.09(c), Section 2.09(d) or the
last paragraph of Article VII, as applicable. Such deposit shall be held by the
Administrative Agent as collateral in the first instance for its LC Exposure
under this Agreement and thereafter for the payment of the “Secured Obligations”
of such Borrower under and as defined in the Guarantee and Security Agreement to
which such Borrower is a party, and for these purposes such Borrower hereby
grants a security interest to the Administrative Agent for the benefit of the
applicable Lenders of such Borrower in the Letter of Credit Collateral Account
with respect to such Borrower and in any financial assets (as defined in the
Uniform Commercial Code) or other property held therein.

 

 58 

 

  

SECTION 2.05.         Funding of Borrowings.

 

(a)          Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to the
account(s) of such Borrower designated by such Borrower in the applicable
Borrowing Request; provided that Borrowings made to such Borrower to finance the
reimbursement of an LC Disbursement with respect to such Borrower as provided in
Section 2.04(f) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

(b)          Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in the corresponding Currency with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the NYFRB Rate or (ii) in the case of such
Borrower, the interest rate applicable at the time to Eurocurrency Loans having
an Interest Period of one month’s duration made to such Borrower. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim any Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.06.         Interest Elections.

 

(a)          Elections by the Applicable Borrower for Borrowings. Subject to
Section 2.03(d), the Loans constituting each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter the applicable Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Borrowing of a Class may only be continued or converted into
a Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted into, a Borrowing in a different Currency,
(iii) no Eurocurrency Borrowing denominated in a Foreign Currency may be
continued if, after giving effect thereto, (x) the aggregate Revolving
Multicurrency Credit Exposures with respect to the applicable Borrower would
exceed the aggregate Multicurrency Subcommitments with respect to such Borrower
or (y) the aggregate amount of the Revolving Multicurrency Credit Exposure of
all of the Lenders denominated in a Foreign Currency would exceed 50% of the
total Commitments hereunder, (iv) no Eurocurrency Borrowing denominated in AUD
or NZD may be continued if, after giving effect thereto, the aggregate amount of
the Revolving Multicurrency Credit Exposure of all of the Lenders denominated in
AUD and NZD would exceed 20% of the total Commitments hereunder and (v) a
Eurocurrency Borrowing denominated in a Foreign Currency may not be converted
into a Borrowing of a different Type. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders of
the respective Class holding the Loans constituting such Borrowing, and the
Loans constituting each such portion shall thereafter be considered a separate
Borrowing.

 

 59 

 

  

(b)          Notice of Elections. To make an election pursuant to this Section,
the applicable Borrower shall notify the Administrative Agent of such election
by delivery of a signed Interest Election Request or by e-mail by the time that
a Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such e-mail Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery, telecopy
or e-mail to the Administrative Agent of a written Interest Election Request
signed by the applicable Borrower.

 

(c)          Content of Interest Election Requests. Each Interest Election
Request (whether a written Interest Election Request or an e-mail request) shall
specify the following information in compliance with Section 2.02:

 

(i)           the name of the applicable Borrower;

 

(ii)          the Borrowing (including the Class) to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iv) and (v) of this paragraph shall be specified for each resulting
Borrowing);

 

(iii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iv)         in the case of a Borrowing denominated in Dollars, whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(v)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).

 

(d)          Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

 60 

 

  

(e)          Failure to Elect; Events of Default. If the applicable Borrower
fails to deliver a timely and complete Interest Election Request with respect to
a Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Eurocurrency Borrowing of the same Class having an Interest
Period of one month’s duration, and (ii) if such Borrowing is denominated in a
Foreign Currency, such Borrower shall be deemed to have selected an Interest
Period of one month’s duration. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing with respect to a Borrower
and the Administrative Agent, at the request of the Required Lenders, so
notifies such Borrower, then, so long as such Event of Default is continuing
with respect to such Borrower no outstanding Eurocurrency Borrowing made to such
Borrower may have an Interest Period of more than one month’s duration.

 

SECTION 2.07.         Termination, Reduction, Increase or Reallocation of the
Commitments and the Subcommitments.

 

(a)          Scheduled Termination. Unless previously terminated in accordance
with the terms of this Agreement, the Commitments of each Class shall terminate
on the Commitment Termination Date.

 

(b)          Voluntary Termination or Reduction. In addition to the right to
reallocate pursuant to paragraph (g) of this Section, any Borrower may at any
time without premium or penalty terminate, or from time to time reduce, its
Subcommitments ratably among each Class; provided that (i) each reduction of any
Subcommitments pursuant to this sentence shall be in an amount that is
$5,000,000 or a larger multiple of $1,000,000 in excess thereof (or, in each
case, if less, the entire remaining amount of the Subcommitments of any Class
with respect to such Borrower) and (ii) such Borrower shall not terminate or
reduce the Subcommitments if, after giving effect to any concurrent prepayment
of the Loans of any Class made to such Borrower in accordance with Section 2.09,
the total Revolving Credit Exposures of such Class with respect to such Borrower
would exceed the total Subcommitments of such Class with respect to such
Borrower.

 

(c)          Notice of Voluntary Termination or Reduction. The applicable
Borrower shall notify the Administrative Agent of any election to terminate or
reduce its Subcommitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by a Borrower pursuant to
this Section shall be irrevocable; provided that any such notice of termination
or reduction of the Subcommitments of a Class may state that such notice is
conditioned upon the effectiveness of other events (including the reallocation
of such Subcommitments pursuant to paragraph (g) of this Section), in which case
such notice may be revoked by such Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(d)          Effect of Termination or Reduction. Each termination or reduction
of Subcommitments of a Class with respect to a Borrower made pursuant to
paragraph (b) of this Section shall (i) be made ratably among the Lenders in
accordance with their respective Subcommitments of such Class with respect to
such Borrower and (ii) result in a permanent termination of Commitments in an
amount equal to the Subcommitments so terminated or reduced. Each Lender
authorizes and instructs the Administrative Agent to, concurrently with and
immediately after the effectiveness of any termination or reduction of
Subcommitments pursuant to paragraph (b) of this Section, amend Schedule I to
reflect the aggregate amount of each Lender’s aggregate Commitments and such
Lender’s Subcommitments with respect to each Borrower.

 

 61 

 

  

(e)          Increase of the Commitments.

 

(i)           Requests for Increase. Each Borrower shall have the right, at any
time after the Effective Date but prior to the Commitment Termination Date, to
propose that the Commitments of a Class hereunder be increased (each such
proposed increase being a “Commitment Increase”) by notice to the Administrative
Agent, specifying each existing Lender (each an “Increasing Lender”) and/or each
additional lender (each an “Assuming Lender”) that shall have agreed to an
additional Commitment and the date on which such increase is to be effective
(the “Commitment Increase Date”), which shall be a Business Day at least three
Business Days (or such lesser period as the Administrative Agent may reasonably
agree) after delivery of such notice and at least 30 days prior to the
Commitment Termination Date; provided that no Lender shall be obligated to
provide any increased Commitment; provided, further that:

 

(A)         each increase shall be in a minimum amount of at least $25,000,000
or a larger multiple of $5,000,000 in excess thereof (or, in each case, in such
other amounts as the Administrative Agent may reasonably agree);

 

(B)         the aggregate amount of all Commitments outstanding, at any given
time, shall not exceed $5,152,500,000;

 

(C)         each Assuming Lender shall be consented to by the Administrative
Agent and the Issuing Banks (in each case, which consent shall not be
unreasonably withheld or delayed);

 

(D)         no Default or Event of Default shall have occurred and be continuing
on such Commitment Increase Date or shall result from the proposed Commitment
Increase with respect to any Borrower; and

 

(E)         the representations and warranties made by such Borrower and the
other members of its Obligor Group contained in this Agreement shall be true and
correct in all material respects (unless the relevant representation and
warranty already contains a materiality qualifier or, in the case of the
representations and warranties in Sections 3.01, 3.02, 3.04, 3.11 and 3.15 of
this Agreement, and in Sections 2.01, 2.02 and 2.04 through 2.08 of the
Guarantee and Security Agreement such Borrower is party to, in each such case,
such representation and warranty shall be true and correct in all respects) on
and as of the Commitment Increase Date as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date).

 

 62 

 

  

(ii)          Effectiveness of Commitment Increase. On the Commitment Increase
Date for any Commitment Increase, (A) each Assuming Lender, if any, shall become
a Lender hereunder as of such Commitment Increase Date with the Commitment in
the amount set forth in the agreement referred to in Section 2.07(e)(ii)(y), (B)
the Commitment of the respective Class of each Increasing Lender part of such
Commitment Increase, if any, shall be increased as of such Commitment Increase
Date to the amount set forth in the agreement referred to in Section
2.07(e)(ii)(y), (C) the Borrower Sublimit with respect to the Borrower
requesting such Commitment Increase shall be increased as of such Commitment
Increase Date in an amount equal to such total Commitment Increase, and (D) each
Lender’s Subcommitments with respect to each Borrower shall be reallocated as of
such Commitment Increase Date in the manner set forth in clause (iv) below;
provided that:

 

(x)          the Administrative Agent shall have received on or prior to 12:00
p.m., New York City time, on such Commitment Increase Date a certificate signed
by (1) a duly authorized officer of such Borrower stating that each of the
applicable conditions to such Commitment Increase set forth in the foregoing
paragraph (i) has been satisfied with respect to such Borrower and (2) a duly
authorized officer of each other Borrower stating that the condition set forth
in the foregoing subparagraph (i)(D) has been satisfied with respect to such
other Borrower; and

 

(y)          each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 12:00 p.m., New York City time, on such
Commitment Increase Date, an agreement, in form and substance reasonably
satisfactory to the Borrowers and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class,
duly executed by such Assuming Lender or such Increasing Lender, as applicable,
and the Borrowers, and acknowledged by the Administrative Agent.

 

(iii)         Recordation into Register. Upon its receipt of (1) an agreement
referred to in clause (ii)(y) above executed by each Assuming Lender and each
Increasing Lender part of such Commitment Increase, as applicable, together with
the certificate referred to in clause (ii)(x) above and (2) an amended Schedule
I pursuant to clause (iv) below, the Administrative Agent shall, (x) if such
agreement referred to in clause (ii)(y) has been completed, accept such
agreement, (y) record the information contained in the amended Schedule I in the
Register and (z) give prompt notice thereof to the Borrowers.

 

 63 

 

  

(iv)         Adjustment of Subcommitments upon Effectiveness of Increase. On the
Commitment Increase Date for any Commitment Increase, the Subcommitments of each
Lender (including each Assuming Lender and Increasing Lender, as applicable)
shall be reallocated and adjusted among each of the Borrowers such that each
Lender’s Subcommitment with respect to each Borrower is equal to such Lender’s
pro rata share of the total Commitments as in effect immediately after giving
effect to such Commitment Increase. Notwithstanding anything to the contrary
contained herein, no Lender’s consent shall be required in connection with the
reallocation of Subcommitments pursuant to this clause (iv) and each Lender
authorizes and instructs the Administrative Agent to, concurrently with and
immediately after the effectiveness of any such reallocation, amend Schedule I
to reflect the aggregate amount of each Lender’s (including Increasing Lenders
and Assuming Lenders part of any Commitment Increase and giving pro forma effect
to such Commitment Increase and the reallocations made pursuant to this clause
(iv)) aggregate Commitments and such Lender’s Subcommitments with respect to
each Borrower. Each reference to Schedule I in this Agreement shall be to
Schedule I as amended from time to time.

 

(f)           Adjustments of Borrowings upon Effectiveness of Subcommitment
Increase or Reallocations. On each date the Subcommitments are increased or
reallocated pursuant to paragraph (e) of this Section, immediately after giving
effect to such increase or reallocation, each Borrower shall (A) prepay the
outstanding Loans made to such Borrower (if any) of the affected Class in full,
(B) simultaneously borrow new Loans of such Class hereunder in an amount equal
to such prepayment (in the case of Eurocurrency Loans, (1) to any Borrower whose
aggregate Subcommitments are increasing at such time, with Eurocurrency Rates
equal to the outstanding Eurocurrency Rate and with Interest Period(s) ending on
the date(s) of any then outstanding Interest Period(s) and (2) to any Borrower
whose aggregate Subcommitments are not changing at such time, with Eurocurrency
Rates having Interest Periods (the duration of which may be less than one month)
that are the same as the Eurocurrency Rates and Interest Periods applicable to
outstanding Loans made to such Borrower at such time); provided that, with
respect to subclauses (A) and (B), (x) the prepayment to, and borrowing from,
any existing Lender by such Borrower shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender by such Borrower
will be subsequently borrowed from such Lender by such Borrower and (y) the
existing Lenders, the Increasing Lenders and the Assuming Lenders shall make and
receive payments among themselves, in a manner acceptable to the Administrative
Agent, so that, after giving effect thereto, the Loans of such Class made to
such Borrower are held ratably by the Lenders of such Class in accordance with
their respective Subcommitments of such Class with respect to such Borrower (and
after giving effect to such Commitment Increase) and (C) pay to the Lenders of
such Class with respect to such Borrower the amounts, if any, payable under
Section 2.15 as a result of any such prepayment (it being understood that any
payments required pursuant to Section 2.15 by any Borrower that is not
increasing the aggregate amount of its Subcommitments shall be payable by the
Borrowers increasing the aggregate amount of their respective Subcommitments
(which amount shall be payable ratably among the increasing Borrowers based on
the amount of increased Subcommitments received by each such Borrower as a
result of such Commitment Increase)). Concurrently therewith, immediately after
giving effect to the reallocations pursuant to paragraph (e) of this Section or
otherwise pursuant to this Agreement, the Lenders of such Class shall be deemed
to have adjusted their participation interests in any outstanding Letters of
Credit of such Class issued on behalf of each Borrower so that such interests
are held ratably in accordance with their Subcommitments of such Class with
respect to such Borrower as so increased.

 

 64 

 

  

(g)          Voluntary Reallocation of Subcommitments.

 

(i)           Voluntary Reallocation. The Borrowers may at any time without
premium or penalty, or from time to time, elect to reallocate all or any portion
of the Subcommitments from one or more of the Borrowers to one or more of the
other Borrowers, in each case ratably among the applicable Lenders (each such
proposed reallocation being a “Voluntary Reallocation”): (A) at the option of
any two or more Borrowers and/or (B) in connection with the designation of a
“Borrower” hereunder pursuant to Section 9.19; provided that, (v) since the
Effective Date, there has not been any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect with
respect to the Increasing Borrower, (w) as of the date of such election, no
Default shall have occurred and be continuing with respect to any Borrower
(other than any Reducing Borrower (as defined below) part of such Voluntary
Reallocation that is reducing its Subcommitments; provided that (1) such
Reducing Borrower does not have any outstanding Designated Indebtedness, or (2)
if such Reducing Borrower has outstanding Designated Indebtedness, its
Subcommitments are being reduced in full), (x) each Reducing Borrower and each
Increasing Borrower part of such Voluntary Reallocation, as applicable shall
have taken all necessary corporate action, (y) no Reducing Borrower shall reduce
the Subcommitments of such Reducing Borrower if, after giving effect to any
concurrent prepayment of Loans of any Class made by such Reducing Borrower, the
total Revolving Credit Exposures of such Class with respect to such Reducing
Borrower would exceed the total Subcommitments of such Class with respect to
such Reducing Borrower and (z) unless otherwise agreed by the Administrative
Agent, after the Effective Date, the Borrowers may make no more than four (4)
reallocations in the aggregate pursuant to paragraph (g)(i)(A), in any rolling
twelve-month period (for the avoidance of doubt, any one or more transactions
described in this clause (z) occurring on the same date shall be deemed to be a
single reallocation). Notwithstanding the foregoing, no Voluntary Reallocation
may be effected if such Voluntary Reallocation would result in an increase of
the aggregate Subcommitments with respect to any Borrower of more than
$100,000,000 in the aggregate in any rolling twelve-month period (after giving
effect to each Voluntary Reallocation during such period).

 

(ii)          Notice of Voluntary Reallocation. The Reallocating Borrowers (as
defined below) shall jointly notify the Administrative Agent of any election to
reallocate the Subcommitments with respect to such Borrowers under paragraph (a)
of this Section at least ten (10) Business Days (or such lesser period as the
Administrative Agent may reasonably agree) prior to the effective date of such
reallocation, specifying (A) each Borrower that shall have agreed to reduce its
Subcommitments (each a “Reducing Borrower”), (B) each Borrower that shall have
agreed to increase its Subcommitments (each an “Increasing Borrower” and
together with the Reducing Borrowers, the “Reallocating Borrowers”), (C) the
amounts of the reduction being made by each Reducing Borrower, (D) the amounts
of the increase being made by each Increasing Borrower and (E) the date on which
such reallocation is to be effective (the “Reallocation Date”). Promptly
following receipt of any election, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Reallocating Borrowers pursuant to this Section shall be irrevocable; provided
that a notice of Voluntary Reallocation may state that such notice is
conditioned upon the effectiveness of other events, in which case such notice
may be revoked by any Reallocating Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

 65 

 

  

(iii)         Effectiveness of Voluntary Reallocation. On the Reallocation Date
for any Voluntary Reallocation and in each case in the amounts set forth in the
notice referred to in paragraph (g)(ii) of this Section, (A) the Subcommitments,
Loans and LC Exposure of the respective Class with respect to each Reducing
Borrower part of such Voluntary Reallocation shall be reduced ratably among the
Lenders in accordance with their respective aggregate Commitments of such Class,
(B) the Borrower Sublimit with respect to each Reducing Borrower part of such
Voluntary Reallocation shall be reduced as of such Reallocation Date, (C) the
Subcommitments, Loans and LC Exposure of the respective Class with respect to
each Increasing Borrower part of the Voluntary Reallocation shall be increased
ratably among the Lenders in accordance with their respective aggregate
Commitments of such Class and (D) the Borrower Sublimit with respect to each
Increasing Borrower part of such Voluntary Reallocation shall be increased as of
such Reallocation Date. Each Lender authorizes and instructs the Administrative
Agent to, concurrently with and immediately after the effectiveness of any
Voluntary Reallocation, amend Schedule I to reflect the aggregate amount of each
Lender’s aggregate Commitments and such Lender’s Subcommitments with respect to
each Borrower. Neither FSIC II nor FSIC III may at any time as a result of a
reallocation under this clause (iii) hold Subcommitments in excess of 65% of the
total Commitments hereunder unless such Borrower is the Surviving Borrower in a
Borrower Merger.

 

(h)          Reallocation of Subcommitments Upon Merger of Borrowers. In
connection with and concurrently with the effectiveness of a Borrower Merger,
all of the Subcommitments, Loans and LC Exposures (if any) of the Non-Surviving
Obligors will be reallocated to the Surviving Borrower, in each case ratably
among the applicable Lenders. For the avoidance of doubt, the Surviving Borrower
shall immediately, as of the date of consummation of such merger or
consolidation, receive credit in its Collateral Pool and its Borrowing Base for
all Portfolio Investments of each Non-Surviving Obligor that were included in
each Non-Surviving Obligor’s Collateral Pool and Borrowing Base, respectively,
immediately prior to such Borrower Merger to the extent such Portfolio
Investments are included in the Collateral Pool of the Surviving Borrower upon
the consummation of such Borrower Merger and the Surviving Borrower will assume
all of the Non-Surviving Borrower’s obligations hereunder as provided herein. As
of the date of the consummation of such Borrower Merger, each Issuing Bank (if
any) of each Non-Surviving Borrower shall immediately become one of the Issuing
Banks for the Surviving Borrower and each Issuing Bank authorizes, and instructs
the Administrative Agent to amend Schedule I accordingly. Each Lender authorizes
and instructs the Administrative Agent to, concurrently with and immediately
after the effectiveness of any Borrower Merger, amend Schedule I to reflect the
aggregate amount of each Lender’s aggregate Commitments and such Lender’s
Subcommitments with respect to each Borrower.

 

SECTION 2.08.         Repayment of Loans; Evidence of Debt.

 

(a)          Repayment. Each Borrower (severally and not jointly, and solely
with respect to itself) hereby unconditionally promises to pay to the
Administrative Agent for the account of the applicable Lenders the outstanding
principal amount of each Class of its Loans and all other amounts due and owing
by such Borrower hereunder and under the other Loan Documents to which such
Borrower or any other member of its Obligor Group is a party on the Maturity
Date.

 

 66 

 

  

In addition, on the Maturity Date, to the extent any Letter of Credit issued on
behalf of such Borrower is outstanding (notwithstanding the requirements of
Section 2.04(d)), such Borrower shall deposit into the Letter of Credit
Collateral Account Cash of such Borrower an amount equal to 102% of the undrawn
face amount of all Letters of Credit issued on behalf of such Borrower
outstanding on the close of business on the Maturity Date, such deposit to be
held by the Administrative Agent as collateral security for the LC Exposure with
respect to such Borrower under this Agreement in respect of the undrawn portion
of such Letters of Credit issued on behalf of such Borrower.

 

(b)          Manner of Payment. Subject to Section 2.09(d), prior to any
repayment or prepayment of any Borrowings hereunder, the applicable Borrower
shall select the Borrowing or Borrowings to be paid and shall notify the
Administrative Agent by telecopy or e-mail of such selection not later
than 12:00 p.m., New York City time, three Business Days before the scheduled
date of such repayment. If the repayment or prepayment is denominated in Dollars
and the Class to be repaid or prepaid is specified (or if no Class is specified
and there is only one Class of Loans with Borrowings in Dollars outstanding),
such Borrower shall repay or prepay any outstanding ABR Borrowings of such Class
made to such Borrower pro rata and thereafter repay or prepay the remaining
Borrowings within such Class made to such Borrower in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid or prepaid first). If the repayment or
prepayment is denominated in Dollars and the Class to be repaid or prepaid is
not specified, such Borrower shall repay or prepay pro rata between any
outstanding ABR Borrowings made to such Borrower of the Dollar Lenders and the
Multicurrency Lenders, and thereafter repay or prepay the remaining Borrowings
made to such Borrower denominated in Dollars in the order of the remaining
duration of their respective Interest Periods (the Borrowings with the shortest
remaining Interest Period to be repaid or prepaid first). If the repayment or
prepayment is denominated in an Agreed Foreign Currency (including as a result
of such Borrower’s receipt of proceeds from a prepayment event in such Agreed
Foreign Currency), such Borrower may, at its option, repay or prepay any
outstanding Borrowings made to such Borrower in such Currency ratably among just
the Multicurrency Lenders in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid or prepaid first), and, if after such payment, the balance
of the Borrowings made to such Borrower denominated in such Currency is zero,
then if there are any remaining proceeds, such Borrower shall repay or prepay
the Loans made to such Borrower (or provide cover for outstanding Letters of
Credit issued on behalf of such Borrower as contemplated by Section 2.04(k)) on
a pro-rata basis between each outstanding Class of Revolving Credit Exposure
with respect to such Borrower in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid or prepaid first). Each payment of a Borrowing of a Class
shall be applied ratably to the Loans of such Class included in such Borrowing.

 

(c)          Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender to such
Borrower, including the amounts and Currency of principal and interest payable
and paid to such Lender from time to time hereunder.

 

 67 

 

  

(d)          Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
Borrower to which each Loan hereunder is made, (ii) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (iii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the applicable Borrower to each Lender
of such Class hereunder and (iv) the amount and Currency of any sum received by
the Administrative Agent hereunder for the account of the Lenders with respect
to each Loan and each Lender’s share thereof.

 

(e)          Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent obvious error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans made to such Borrower in
accordance with the terms of this Agreement. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records maintained by the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
obvious error. In the event of any conflict between the Register and any other
accounts and records maintained by the Administrative Agent, the Register shall
control in the absence of obvious error.

 

(f)           Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its permitted
registered assigns) in substantially the form attached hereto as Exhibit G or in
such other form as shall be reasonably satisfactory to the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its permitted registered assigns). Upon the consummation of a Borrower
Merger, at the request of the Surviving Borrower, each Lender shall promptly
return each promissory note (if any) of each Non-Surviving Obligor in its
possession to the Surviving Borrower (or provide a certification to the
Surviving Borrower that such promissory note has been lost or destroyed).

 

SECTION 2.09.         Prepayment of Loans.

 

(a)          Optional Prepayments. Each Borrower shall have the right at any
time and from time to time (but subject to Sections 2.09(e) and (f)) to prepay
any Borrowing made to such Borrower in whole or in part, without premium or
penalty except for payments under Section 2.15, subject to the requirements of
this Section.

 

(b)          Mandatory Prepayments Due to Changes in Exchange Rates.

 

 68 

 

  

(i)           Determination of Amount Outstanding. On each Quarterly Date and,
in addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure with respect to the
applicable Borrower. For the purpose of this determination, the outstanding
principal amount of any Loan or LC Exposure that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of such Loan or LC Exposure, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the applicable Borrower thereof.

 

(ii)          Prepayment. If, on the date of such determination, the aggregate
Revolving Multicurrency Credit Exposure with respect to the applicable Borrower
minus the LC Exposure with respect to such Borrower fully cash collateralized
pursuant to Section 2.04(k) on such date exceeds 105% of the aggregate amount of
the Multicurrency Subcommitments as then in effect with respect to such
Borrower, such Borrower shall prepay the Multicurrency Loans made to such
Borrower (and/or provide cover for LC Exposure with respect to such Borrower as
specified in Section 2.04(k)) within 15 Business Days following such date of
determination in such aggregate amounts as shall be necessary so that after
giving effect thereto the aggregate Revolving Multicurrency Credit Exposure with
respect to such Borrower does not exceed the Multicurrency Subcommitments with
respect to such Borrower.

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure with
respect to one or more specified Borrowers. The Administrative Agent shall not
be required to make more than one valuation determination pursuant to Currency
Valuation Notices within any rolling three month period.

 

Any prepayment made by a Borrower pursuant to this paragraph shall be applied,
first, to its Multicurrency Loans outstanding and second, as cover for its LC
Exposure.

 

(c)          Mandatory Prepayments due to Borrowing Base Deficiency. In the
event that at any time any Borrowing Base Deficiency shall exist with respect to
a Borrower, such Borrower shall (x) prepay (subject to Sections 2.09(e) and (f))
its Loans (and/or provide cover for the Letters of Credit issued on such
Borrower’s behalf as contemplated by Section 2.04(k)), or (y) reduce its other
Indebtedness that is included in the Covered Debt Amount of such Borrower, in
such amounts as shall be necessary so that such Borrowing Base Deficiency is
promptly cured and; provided that (i) the aggregate amount of such prepayment of
Loans made to such Borrower (and cover for Letters of Credit issued on behalf of
such Borrower) shall be at least equal to such Borrower’s Revolving Credit
Exposure’s ratable share (such ratable share being determined based on the
outstanding principal amount of the Revolving Credit Exposures with respect to
such Borrower as compared to its other Indebtedness that is included in the
Covered Debt Amount of such Borrower) of the aggregate prepayment and reduction
of its other Indebtedness that is included in the Covered Debt Amount of such
Borrower and (ii) if, within five Business Days after delivery of a Borrowing
Base Certificate demonstrating such Borrowing Base Deficiency (and/or at such
other times as such Borrower has knowledge of such Borrowing Base Deficiency),
such Borrower shall present the Administrative Agent with a reasonably feasible
plan to enable such Borrowing Base Deficiency to be cured within 30 Business
Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), then such prepayment or reduction shall
not be required to be effected immediately but may be effected in accordance
with such plan (with such modifications as such Borrower may reasonably
determine), so long as such Borrowing Base Deficiency is cured within
such 30-Business Day period.

 

 69 

 

  

(d)          Mandatory Prepayments due to Certain Events Following the
Commitment Termination Date. Subject to Sections 2.09(d)(vi), (d)(vii), (e) and
(f):

 

(i)           Asset Sales. In the event that a Borrower or any other member of
its Obligor Group shall receive any Net Asset Sale Proceeds at any time after
the Commitment Termination Date, such Borrower shall, no later than the third
Business Day following the receipt of such Net Asset Sale Proceeds, prepay the
Loans made to such Borrower (and/or provide cover for the Letters of Credit
issued on behalf of such Borrower as contemplated by Section 2.04(k)) in an
amount equal to such Net Asset Sale Proceeds; provided that such Borrower shall
only be required to apply such Net Asset Sale Proceeds to prepay the Loans made
to such Borrower (and/or provide cover for the Letters of Credit issued on
behalf of such Borrower as contemplated by Section 2.04(k)) in respect of
non-Portfolio Investments if and to the extent the cumulative aggregate amount
of all Net Asset Sale Proceeds relating to non-Portfolio Investments, from time
to time, exceeds $5,000,000; provided, further that such Borrower shall not be
required to make any prepayment under this clause (i) to the extent such Net
Asset Sale Proceeds were received in connection with a Borrower Merger in which
the assets or properties that were the subject of such Asset Sale were
transferred to the Surviving Borrower.

 

(ii)          Extraordinary Receipts. In the event that a Borrower or any other
member of its Obligor Group shall receive any Extraordinary Receipts at any time
after the Commitment Termination Date, such Borrower shall, no later than the
third Business Day following the receipt of such Extraordinary Receipts, prepay
the Loans made to such Borrower (and/or provide cover for the Letters of Credit
issued on behalf of such Borrower as contemplated by Section 2.04(k)) in an
amount equal to such Extraordinary Receipts; provided that such Borrower shall
only be required to apply such Extraordinary Receipts to prepay the Loans made
to such Borrower (and/or provide cover for the Letters of Credit issued on
behalf of such Borrower as contemplated by Section 2.04(k)) if and to the extent
the cumulative aggregate amount of such Extraordinary Receipts, from time to
time, exceeds $5,000,000.

 

(iii)         Returns of Capital. In the event that a Borrower or any other
member of its Obligor Group shall receive any Return of Capital at any time
after the Commitment Termination Date, the applicable Borrower shall, no later
than the third Business Day following the receipt of such Return of Capital,
prepay the Loans made to such Borrower (and/or provide cover for the Letters of
Credit issued on behalf of such Borrower as contemplated by Section 2.04(k)) in
an amount equal to such Return of Capital.

 

 70 

 

  

(iv)         Equity Issuances. In the event that a Borrower shall receive any
Cash proceeds from the issuance of Equity Interests of such Borrower (other than
pursuant to any distribution reinvestment plan of such Borrower) at any time
after the Commitment Termination Date, such Borrower shall, no later than the
third Business Day following the receipt of such Cash proceeds, prepay the Loans
made to such Borrower (and/or provide cover for the Letters of Credit issued on
behalf of such Borrower as contemplated by Section 2.04(k)) in an amount equal
to seventy-five percent (75%) of such Cash proceeds, net of (1) underwriting
discounts and commissions or similar payments and other costs, fees,
commissions, premiums and expenses incurred by such Borrower or any other member
of its Obligor Group directly incidental to such Cash receipts, including
reasonable legal fees and expenses and (2) all taxes paid or reasonably
estimated to be payable by such Borrower or such other Obligor as a result of
such Cash receipts (after taking into account any available tax credits or
deductions).

 

(v)          Indebtedness. In the event that a Borrower or any other member of
its Obligor Group shall receive any Cash proceeds from the issuance of
Indebtedness (excluding Hedging Agreements and other Indebtedness permitted by
Sections 6.01(a), (d), (e), (f), (i) and (j)) by such Borrower or such other
Obligor, as applicable, at any time after the Commitment Termination Date, such
Borrower shall, no later than the third Business Day following the receipt of
such Cash proceeds, prepay the Loans made to such Borrower (and/or provide cover
for the Letters of Credit issued on behalf of such Borrower as contemplated by
Section 2.04(k)) in an amount equal to such Cash proceeds, net of (1)
underwriting discounts and commissions or other similar payments and other
costs, fees, commissions, premiums and expenses incurred by such Borrower or any
other member of its Obligor Group directly incidental to such Cash receipts,
including reasonable legal fees and expenses and (2) all taxes paid or
reasonably estimated to be payable by such Borrower or such other Obligor as a
result of such Cash receipts (after taking into account any available tax
credits or deductions).

 

(vi)         Prepayment of Eurocurrency Loans. To the extent the Loans to be
prepaid from proceeds from any of the events described in subsections (i)
through (v) above are Eurocurrency Loans, the applicable Borrower may defer such
prepayment until the last day of the Interest Period applicable to such Loans,
so long as such Borrower deposits an amount equal to the amount of such
prepayment, no later than the third Business Day following the receipt of such
proceeds, into a segregated collateral account (including, for the avoidance of
doubt, segregated from the account of each other Borrower) in the name and under
the dominion and control of the Administrative Agent pending application of such
amount to the prepayment of such Loans on the last day of such Interest Period.

 

(vii)        RIC Tax Distributions. Notwithstanding anything herein to the
contrary, any Net Asset Sale Proceeds, Extraordinary Receipts, Return of Capital
or other Cash receipts required to be applied to the prepayment of the Loans
pursuant to this Section 2.09(d) shall exclude the amounts estimated in good
faith by the applicable Borrower to be necessary for such Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
clauses (i), (ii) and (iii) of Section 6.05(b) hereof to the extent such
Borrower recognizes any income or gains in connection with the receipt of such
Net Asset Sale Proceeds, Extraordinary Receipts, Return of Capital or other Cash
receipts and the recognition of such income or gains results in an increase in
the amounts required to be distributed by such Borrower to achieve such
objectives.

 

 71 

 

  

(e)          Payments Following the Commitment Termination Date or During an
Event of Default. Notwithstanding any provision to the contrary in Section 2.08
or this Section 2.09, following the Commitment Termination Date:

 

(i)           No optional prepayment of the Loans made of any Class shall be
permitted unless at such time, the applicable Borrower also prepays its Loans of
the other Class or, to the extent no Loans of the other Class are outstanding,
provides cash collateral as contemplated by Section 2.04(k) for the outstanding
Letters of Credit issued on behalf of such Borrower of such Class, which
prepayment (and cash collateral) shall be made on a pro-rata basis (based on the
outstanding principal amounts of such Indebtedness) between each outstanding
Class of Revolving Credit Exposure with respect to such Borrower;

 

(ii)          Any prepayment of Loans in Dollars required to be made in
connection with any of the events specified in Section 2.09(d) shall be applied
ratably (based on the outstanding principal amounts of such Indebtedness)
between the Dollar Lenders and the Multicurrency Lenders based on the then
outstanding Loans made to the applicable Borrower and Letters of Credit issued
on behalf of such Borrower denominated in Dollars; and

 

(iii)         Notwithstanding any other provision to the contrary in this
Agreement, if an Event of Default has occurred and is continuing with respect to
a Borrower, then any payment or repayment by such Borrower of the Loans made to
such Borrower shall be made and applied ratably (based on the aggregate Dollar
Equivalents of the outstanding principal amounts of such Loans) between Dollar
Loans made to such Borrower, Multicurrency Loans made to such Borrower and
Letters of Credit issued on behalf of such Borrower.

 

(f)           Notices, Etc.

 

(i)           The applicable Borrower shall notify the Administrative Agent in
writing by telecopy or e-mail of any prepayment hereunder by such Borrower
(A) in the case of prepayment of a Eurocurrency Borrowing denominated in Dollars
under Section 2.09(a), not later than 12:00 p.m., New York City time (or, in the
case of a prepayment of a Eurocurrency Borrowing denominated in a Foreign
Currency under Section 2.09(a), 12:00 p.m., London time), three Business Days
before the date of prepayment, (B) in the case of prepayment of an ABR Borrowing
under Section 2.09(a) or any prepayment under Section 2.09(b), (c) or (d), not
later than 12:00 p.m., New York City time, on the Business Day of prepayment, or
(C) in each case of the notice periods described in clauses (A) and (B), such
lesser period as the Administrative Agent may reasonably agree with respect to
notices given in connection with any of the events specified in Section
2.09(d)(ii) or (iii). Each such notice shall be irrevocable and shall specify
the prepayment date, the principal amount of each Borrowing or portion thereof
to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination or
reduction of the Subcommitments of a Class with respect to a Borrower as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination or reduction is revoked in accordance with
Section 2.07 and any such notices given in connection with any of the events
specified in Section 2.09(d) may be conditioned upon (x) the consummation of the
Asset Sale or the issuance of Equity Interests or Indebtedness (as applicable)
or (y) the receipt of net cash proceeds from Asset Sales, Net Extraordinary
Receipts or Net Return of Capital. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the affected
Lenders of the contents thereof. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.11 and shall be made in the manner
specified in Section 2.08(b).

 

 72 

 

  

(ii)          In the event a Borrower is required to make any concurrent
prepayments under both paragraph (c) and also another paragraph of this Section
2.09, the prepayment pursuant to such other paragraph of this Section 2.09 shall
be made prior to any prepayment required to be made pursuant to paragraph (c)
and the amount of the payment required pursuant to paragraph (c) (if any) shall
be determined immediately after giving effect to the prepayment made (or to be
made) under such other paragraph of this Section 2.09.

 

SECTION 2.10.         Fees.

 

(a)          Commitment Fee. Each Borrower severally, and not jointly, and
solely with respect to the Subcommitments allocated to it, agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue for the period beginning on the Effective Date to but excluding the
earlier of the date such Subcommitment terminates (including in connection with
a reallocation in accordance with Section 2.07(g) or (h)) and the Commitment
Termination Date, at a rate equal to (w) from the Effective Date until the first
Quarterly Date thereafter, 0.375% per annum on the daily unused amount of the
Dollar Subcommitment and Multicurrency Subcommitment, as applicable, of such
Lender with respect to such Borrower, (x) on and after the first Quarterly Date
described in clause (w), (i) 0.50% per annum on the daily unused amount of the
Dollar Subcommitment and Multicurrency Subcommitment, as applicable, of such
Lender with respect to such Borrower if such Lender’s average daily Revolving
Credit Exposure with respect to such Borrower for the immediately preceding
quarter (or the period from the Effective Date until the first Quarterly Date
thereafter, as applicable) is less than one-third (33 1/3%) of such Lender’s
Dollar Subcommitment and Multicurrency Subcommitment, as applicable, with
respect to such Borrower and (ii) 0.375% per annum on the daily unused amount of
the Dollar Subcommitment or Multicurrency Subcommitment, as applicable, of such
Lender with respect to such Borrower if such Lender’s average daily Revolving
Credit Exposure with respect to such Borrower for the immediately preceding
quarter (or the period from the Effective Date until the first Quarterly Date
thereafter, as applicable) is greater than or equal to one-third (33 1/3%) of
such Lender’s Dollar Subcommitment or Multicurrency Subcommitment, as
applicable, with respect to such Borrower. Accrued commitment fees shall be
payable by a Borrower in arrears on the third Business Day after each Quarterly
Date and on the earlier of the date the Subcommitments of the respective Class
with respect to such Borrower terminate (including in connection with a
reallocation in accordance with Section 2.07(g) or (h)) and the Commitment
Termination Date, commencing on the first such date to occur after the Effective
Date. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, the
Subcommitment of any Class of a Lender with respect to a Borrower shall be
deemed to be used to the extent of the outstanding Loans of such Class of such
Lender made to such Borrower and LC Exposure of such Class of such Lender with
respect to such Borrower.

 

 73 

 

  

(b)          Letter of Credit Fees. Each Borrower severally, and not jointly,
and solely with respect to the Subcommitments allocated to it, agrees to pay (i)
to the Administrative Agent for the account of each Multicurrency Lender a
participation fee with respect to its participations in Letters of Credit issued
on behalf of such Borrower, which shall accrue at a rate per annum equal to the
Applicable Margin applicable to interest on Eurocurrency Loans made to such
Borrower on the daily amount of such Lender’s LC Exposure with respect to such
Borrower (excluding any portion thereof attributable to unreimbursed LC
Disbursements with respect to such Borrower) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Multicurrency Subcommitment terminates (including in connection
with a reallocation in accordance with Section 2.07(g)) with respect to such
Borrower and the date on which such Lender ceases to have any LC Exposure with
respect to such Borrower, and (ii) to the Issuing Bank of such Borrower a
fronting fee, which shall accrue at the rate of 0.25% per annum on the daily
amount of the LC Exposure with respect to such Borrower (excluding any portion
thereof attributable to unreimbursed LC Disbursements with respect to such
Borrower) during the period from and including the Effective Date to but
excluding the later of the date of termination (including in connection with a
reallocation in accordance with Section 2.07(g)) of the Multicurrency
Subcommitments with respect to such Borrower and the date on which there ceases
to be any LC Exposure with respect to such Borrower, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit on behalf of such Borrower or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Effective Date; provided that, all such fees with respect to the Letters of
Credit issued on behalf of such Borrower shall be payable on the date on which
all Multicurrency Subcommitments terminate with respect to such Borrower (with
respect to a Borrower, the “termination date”), such Borrower shall pay any such
fees that have accrued and that are unpaid on the termination date and, in the
event any Letters of Credit issued on behalf of such Borrower shall be
outstanding that have expiration dates after the termination date, such Borrower
shall prepay on the termination date the full amount of the participation and
fronting fees that will accrue on such Letters of Credit subsequent to the
termination date through but not including the date such outstanding Letters of
Credit are scheduled to expire (and in that connection, the Multicurrency
Lenders agree not later than the date two Business Days after the date upon
which the last such Letter of Credit shall expire or be terminated to rebate to
such Borrower the excess, if any, of the aggregate participation and fronting
fees that have been prepaid by such Borrower over the amount of such fees that
ultimately accrue through the date of such expiration or termination). Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within ten Business Days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

 74 

 

  

(c)          Administrative Agent Fees. Each Borrower severally, and not
jointly, agrees to pay to the Administrative Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between such
Borrower and the Administrative Agent.

 

(d)          Payment of Fees. All fees payable by a Borrower hereunder shall be
paid by such Borrower on the dates due, in Dollars and immediately available
funds, to the Administrative Agent (or to the applicable Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances absent obvious error. Any fees representing a
Borrower’s reimbursement obligations of expenses, to the extent the requirements
of an invoice are not otherwise specified in this Agreement, shall be due
(subject to the other terms and conditions contained herein) within ten Business
Days of the date that such Borrower receives from the Administrative Agent a
reasonably detailed invoice for such reimbursement obligations. For the
avoidance of doubt, the obligation of each Borrower to pay fees hereunder shall
be a several and not joint obligation.

 

SECTION 2.11.         Interest.

 

(a)          ABR Loans. The Loans made to a Borrower constituting each ABR
Borrowing made to such Borrower shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin with respect to such
Borrower.

 

(b)          Eurocurrency Loans. The Loans made to a Borrower constituting each
Eurocurrency Borrowing made to such Borrower shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate for the related Interest Period for such
Borrowing plus the Applicable Margin with respect to such Borrower.

 

(c)          Default Interest. Notwithstanding the foregoing clauses (a) and
(b), if any principal of or interest on any Loan made to a Borrower or any fee
or other amount payable by such Borrower hereunder is not paid when due (after
giving effect to any grace period), whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus (x) if such other amount is denominated in Dollars, the rate
applicable to ABR Loans as provided in paragraph (a) of this Section or (y) if
such other amount is denominated in a Foreign Currency, the rate applicable to
Eurocurrency Loans as provided in paragraph (b) of this Section.

 

(d)          Payment of Interest. Accrued interest on each Loan made to a
Borrower shall be payable, severally and not jointly, by such Borrower in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable by the
applicable Borrower on demand, (ii) in the event of any repayment or prepayment
of any Loan (other than a prepayment of an ABR Loan prior to the Maturity Date),
accrued interest on the principal amount repaid or prepaid shall be payable by
the applicable Borrower on the date of such repayment or prepayment and (iii) in
the event of any conversion of any Eurocurrency Borrowing denominated in Dollars
prior to the end of the Interest Period therefor, accrued interest on such
Borrowing shall be payable by the applicable Borrower on the effective date of
such conversion.

 

 75 

 

  

SECTION 2.12.         Market Disruption and Alternate Rate of Interest.

 

(a)          If, at the time that the Administrative Agent shall seek to
determine the relevant Screen Rate on the Quotation Day for any Interest Period
for a Eurocurrency Borrowing, the applicable Screen Rate shall not be available
for such Interest Period and/or for the applicable Currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then for
purposes of determining the Eurocurrency Rate for such Eurocurrency Borrowing,
(i) if such Borrowing shall be requested in Dollars, then such Borrowing shall
be made as an ABR Borrowing at the Alternate Base Rate, (ii) if such Borrowing
shall be requested in any Agreed Foreign Currency (other than Canadian Dollars)
then either, at the applicable Borrower’s election, (A) any Borrowing Request
that requests a Eurocurrency Borrowing denominated in the affected Currency
shall be deemed ineffective or (B) the Eurocurrency Rate shall be equal to the
weighted average of the cost to each Lender to fund its pro rata share of such
Eurocurrency Borrowing (from whatever source and using whatever methodologies as
such Lender may select in its reasonable discretion) (with respect to a Lender,
the “COF Rate” and with respect to the weighted average of the COF Rate
applicable to each Lender for any Borrowing, the “Average COF Rate” ) and (iii)
if such Borrowing shall be requested in Canadian Dollars, then the Eurocurrency
Rate shall be equal to the Canadian Prime Rate.

 

(b)          If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)           the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the Eurocurrency Rate,
as applicable, for a Loan in the applicable Currency or for the applicable
Interest Period; or

 

(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the Eurocurrency Rate, as applicable, for a Loan in
the applicable Currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the affected Lenders in writing by e-mail as promptly as
practicable thereafter setting forth in reasonable detail the basis for such
determination and, until the Administrative Agent notifies such Borrower and
such Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request made by such Borrower that requests the
conversion of any Borrowing to, or the continuation of any Borrowing made to
such Borrower in the applicable Currency or for the applicable Interest Period,
as the case may be, shall be ineffective, (B) if such Borrowing is requested in
Dollars, such Borrowing shall be made as an ABR Borrowing and (C) if such
Borrowing is requested in any Agreed Foreign Currency, then either, at the
applicable Borrower’s election, (1) any Borrowing Request that requests a
Eurocurrency Borrowing denominated in the applicable Currency shall be
ineffective, (2) the Eurocurrency Rate for such Eurocurrency Borrowing (other
than for any such Eurocurrency Borrowing denominated in Canadian Dollars) shall
be at the Average COF Rate or (3) the Eurocurrency Rate for any such
Eurocurrency Borrowing denominated in Canadian Dollars shall be at the Canadian
Prime Rate; provided that, if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted; provided further that, in connection with any ABR Borrowing made
pursuant to the terms of this Section 2.12(b), the determination of the
Alternate Base Rate shall disregard clause (c) of the definition thereof.

 

 76 

 

  

(c)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (b)(i)
have not arisen but the supervisor for the administrator of the LIBOR Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
LIBOR Screen Rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrowers shall endeavor to agree
upon an alternate rate of interest to the LIBO Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and, if an alternate rate is
agreed, shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin with respect to any Borrower).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be implemented in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.12(c), only to the extent the LIBOR Screen Rate for
the applicable Currency and such Interest Period is not available or published
at such time on a current basis), (x) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing shall be ineffective and (y) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

SECTION 2.13.         Computation of Interest. All interest hereunder shall be
computed on the basis of a year of 360 days, except that (a) Eurocurrency
Borrowings in Canadian Dollars, AUD or NZD shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day) and (b) Eurocurrency Borrowings in Pounds Sterling and ABR Borrowings, at
times when the Alternate Base Rate is based on the Prime Rate, shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

 77 

 

  

SECTION 2.14.         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, compulsory loan,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank; or

 

(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense, affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit issued by such
Issuing Bank or participation by such Lender therein;

 

and the result of any of the foregoing shall be to increase the cost (other than
costs which are Indemnified Taxes or Excluded Taxes) to such Lender of making,
continuing, converting into or maintaining any Eurocurrency Loan of a Borrower
(or of maintaining its obligation to make any such Loan to such Borrower) or to
increase the cost (other than costs which are Taxes) to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
issued on behalf of such Borrower or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise) from such Borrower, then, upon the request of such Lender
or such Issuing Bank, such Borrower will pay to such Lender or such Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered on behalf of such Borrower;
provided that no Lender will claim from any Borrower the payment of any of the
amounts referred to in this paragraph (a) if not generally claiming similar
compensation from its other similar customers in similar circumstances.

 

(b)          Capital Requirements. If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made to a
Borrower by, or participations in Letters of Credit issued on behalf of such
Borrower held by, such Lender, or the Letters of Credit issued on behalf of such
Borrower by such Issuing Bank, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy or liquidity
requirements), by an amount deemed to be material by such Lender or such Issuing
Bank, then, upon the request of such Lender or such Issuing Bank, such Borrower
will pay to such Lender or such Issuing Bank, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered on behalf of such Borrower.

 

 78 

 

  

(c)          Certificates from Lenders. A certificate of a Lender or an Issuing
Bank setting forth in reasonable detail the basis for and the calculation of the
amount or amounts, in Dollars, necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be promptly delivered to applicable
Borrower and shall be conclusive absent manifest error; provided, however that
no Lender shall be requested to disclose confidential or price sensitive
information or any other information, to the extent prohibited by applicable
law. Such Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that no Borrower shall be required to compensate a Lender
or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than three months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies such Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)          Several Obligations. The obligation of any Borrower to pay any
compensation pursuant to this Section shall be a several and not joint
obligation, and solely on the Loans made to, the Letters of Credit issued on
behalf of and the Subcommitments allocated to such Borrower.

 

SECTION 2.15.         Break Funding Payments. In the event of (a) the payment by
a Borrower of any principal of any Eurocurrency Loan other than on the last day
of an Interest Period therefor (including as a result of the occurrence of any
Commitment Increase Date or an Event of Default with respect to any Borrower),
(b) the conversion of any Eurocurrency Loan made to a Borrower other than on the
last day of an Interest Period therefor, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan made to a Borrower on the date
specified in any notice delivered pursuant hereto (including, in connection with
any Commitment Increase Date, and regardless of whether such notice is permitted
to be revocable under Section 2.09(f) and is revoked in accordance herewith) or
(d) the assignment as a result of a request by a Borrower pursuant to
Section 2.19(b) of any Eurocurrency Loan made to such Borrower other than on the
last day of an Interest Period therefor, then, in any such event, such Borrower
shall compensate each affected Lender for the loss, cost and expense
attributable to such event (excluding loss of anticipated profits). In the case
of a Eurocurrency Loan made to a Borrower, the loss to any Lender attributable
to any such event shall be deemed to include an amount determined by such Lender
to be equal to the excess, if any, of:

 

 79 

 

  

(i)           the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan referred to in clauses (a) through
(d) of this Section 2.15 denominated in the Currency of such Loan for the period
from the date of such payment, conversion, failure or assignment to the last day
of the then current Interest Period for such Eurocurrency Loan (or, in the case
of a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

 

(ii)          the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an Affiliate of such Lender) for deposits denominated in such Currency from
other banks in the Eurocurrency market or in the case of any Non-LIBOR Quoted
Currency, in the relevant market for such Non-LIBOR Quoted Currency, in each
case, at the commencement of such period.

 

Payments under this Section shall be made upon written request of a Lender
delivered to the applicable Borrower not later than 10 Business Days following a
payment, conversion, or failure to borrow, convert, continue or prepay that
gives rise to a claim under this Section accompanied by a written certificate of
such Lender setting forth in reasonable detail the amount or amounts that such
Lender is entitled to receive pursuant to this Section, which certificate shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

 

SECTION 2.16.         Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Borrower hereunder or under any other Loan Document to
which such Borrower or any other member of its Obligor Group is a party shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law. If any applicable law requires the deduction or withholding
of any Tax from any such payment, then (i) the applicable Borrower shall make
such deductions or withholding, (ii) the applicable Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law and (iii) if such Tax is an Indemnified Tax, the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Administrative Agent, the applicable Lender or the applicable Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made.

 

(b)          Payment of Other Taxes by the Borrowers. In addition, each Borrower
shall pay any Other Taxes with respect to such Borrower to the relevant
Governmental Authority in accordance with applicable law.

 

 80 

 

  

(c)          Indemnification by the Borrowers. Each Borrower shall severally,
but not jointly, indemnify the Administrative Agent, any applicable Lender and
any applicable Issuing Bank for, and within 30 Business Days after written
demand therefor, pay the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, with respect to such Borrower and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority, except for any Indemnified
Taxes or Other Taxes imposed as a result of the gross negligence or willful
misconduct of the Administrative Agent, such Lender or such Issuing Bank. A
written certificate setting forth in reasonable detail the amount of such
payment or liability delivered to the applicable Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)          Foreign Lenders. Any applicable Foreign Lender that is entitled to
an exemption from or reduction of withholding tax under the law of the
jurisdiction in which a Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to such Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by such Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

 

In addition, any applicable Foreign Lender, if requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.

 

Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States, any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent) whichever of the following is applicable:

 

(i)           duly completed copies of Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E (as applicable) or any successor form
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)          duly completed copies of Internal Revenue Service Form W-8ECI or
any successor form certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States,

 

 81 

 

  

(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of such Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E (as applicable) (or any successor form)
certifying that the Foreign Lender is not a United States Person, or

 

(iv)         any other form including Internal Revenue Service Form W-8IMY as
applicable prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit such Borrower to determine the withholding or deduction required to be
made.

 

(f)           United States Lenders. Each applicable Lender and each applicable
Issuing Bank that is not a Foreign Lender shall deliver to each Borrower (with a
copy to the Administrative Agent), prior to the date on which such Issuing Bank
or such Lender becomes a party to this Agreement, and at times reasonably
requested by any Borrower, duly completed copies of Internal Revenue Service
Form W-9 or any successor form, certificate or documentation.

 

(g)          FATCA. If a payment made by a Borrower to a Lender under any Loan
Document to which such Borrower or any other member of its Obligor Group is a
party would be subject to United States federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to such Borrower and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by such Borrower or the Administrative Agent as may be necessary for
such Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

In addition, each Lender agrees that if any certificate or documentation
previously delivered under this Section 2.16 by such Lender expires or becomes
obsolete or inaccurate in any respect it shall update such certificate or
documentation, provided it is legally able to do so at the time. Each Lender
shall promptly notify each Borrower and the Administrative Agent at any time the
chief tax officer of such Lender becomes aware that it no longer satisfies the
legal requirements to provide any previously delivered form, certificate or
documentation to any Borrower (or any other form, certificate or documentation
adopted by the U.S. or other taxing authorities for such purpose).

 

 82 

 

  

(h)          Treatment of Certain Refunds. If the Administrative Agent, any
Lender or any Issuing Bank determines, in its sole discretion exercised in good
faith, that it has received a refund or credit (in lieu of such refund) of any
Taxes as to which it has been indemnified by a Borrower or with respect to which
a Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Lender or
such Issuing Bank, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Borrower, upon the request of the Administrative
Agent, any Lender or an Issuing Bank, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such Issuing Bank in the event the Administrative Agent, such Lender or such
Issuing Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent, such Lender or such Issuing Bank be required to pay
any amount to a Borrower pursuant to this paragraph (h) the payment of which
would place the Administrative Agent, such Lender or such Issuing Bank in a less
favorable net after-Tax position than the Administrative Agent, such Lender or
such Issuing Bank would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any Issuing Bank to make available its tax returns or its books or
records (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

 

(i)           Survival. Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, any Lender or any Issuing Bank,
the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document to which the applicable Borrower or
any other member of its Obligor Group is a party.

 

(j)           Defined Terms. For purposes of this Section 2.16, the term
“applicable law” includes FATCA.

 

 83 

 

 

 

SECTION 2.17.         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          Payments by the Borrowers. Each Borrower shall, severally and not
jointly, make each payment required to be made by such Borrower hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
under Section 2.14, 2.15 or 2.16, or otherwise) or under any other Loan Document
to which such Borrower is a party (except to the extent otherwise provided
therein) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document to which such Borrower is a
party and except payments to be made directly to an Issuing Bank as expressly
provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03,
which shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All amounts owing under this Agreement (including
commitment fees, payments required under Section 2.14, and payments required
under Section 2.15 relating to any Loan denominated in Dollars, but not
including principal of, and interest on, any Loan denominated in any Foreign
Currency or payments relating to any such Loan required under Section 2.15 or
any reimbursement or cash collateralization of any LC Exposure denominated in
any Foreign Currency, which are payable in such Foreign Currency) or under any
other Loan Document (except to the extent otherwise provided therein) are
payable in Dollars. Notwithstanding the foregoing, if a Borrower shall fail to
pay any principal of any Loan made to such Borrower or LC Disbursement with
respect to such Borrower when due (whether at stated maturity, by acceleration,
by mandatory prepayment or otherwise), the unpaid portion of such Loan or such
LC Disbursement shall, if such Loan or such LC Disbursement is not denominated
in Dollars, automatically be redenominated in Dollars on the due date thereof
(or, if such due date is a day other than the last day of the Interest Period
therefor, on the last day of such Interest Period) in an amount equal to the
Dollar Equivalent thereof on the date of such redenomination and such principal
shall be payable on demand; and if a Borrower shall fail to pay any interest on
any Loan made to such Borrower or LC Disbursement with respect to such Borrower
that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such interest shall be payable on demand.

 

(b)          Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent from a Borrower
to pay fully all amounts of principal, unreimbursed LC Disbursements, interest
and fees of a Class, in each case, with respect to such Borrower then due
hereunder, such funds shall be applied (i) first, to pay interest and fees of
such Class with respect to such Borrower then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees of
such Class then due to such parties, and (ii) second, to pay principal and
unreimbursed LC Disbursements with respect to such Borrower of such Class then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements with respect to such
Borrower of such Class then due to such parties.

 

(c)          Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a Class shall be made from the Lenders of such Class, and
each termination or reduction of the amount of the Subcommitments of a Class
under Section 2.07 shall be applied to the respective Subcommitments of the
Lenders of such Class, pro rata according to the amounts of their respective
Subcommitments of such Class; (ii) each Borrowing of a Class shall be allocated
pro rata among the Lenders of such Class according to the amounts of their
respective Subcommitments of such Class (in the case of the making of Loans) or
their respective Loans of such Class that are to be included in such Borrowing
(in the case of conversions and continuations of Loans); (iii) each payment of
commitment fees under Section 2.10 shall be made by the applicable Borrower for
the account of the Lenders pro rata according to the average daily unutilized
amounts of their respective Subcommitments with respect to such Borrower; (iv)
each payment or prepayment by the applicable Borrower of principal of Loans of a
Class made to such Borrower shall be made for the account of the Lenders of such
Class pro rata in accordance with the respective unpaid principal amounts of the
Loans of such Class held by them; and (v) each payment of interest by the
applicable Borrower on Loans of a Class made to such Borrower shall be made for
the account of the Lenders of such Class pro rata in accordance with the amounts
of interest on such Loans then due and payable to the respective Lenders.

 

 84 

 

  

(d)          Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans made to a Borrower
or participations in LC Disbursements with respect to a Borrower within its
Class resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans made to such Borrower and participations in LC
Disbursements with respect to such Borrower and accrued interest thereon of such
Class then due than the proportion received by any other Lender of such Class,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans made to such Borrower and participations
in LC Disbursements with respect to such Borrower of other Lenders of such Class
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans made to such
Borrower and participations in LC Disbursements with respect to such Borrower of
such Class; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans made to such Borrower or participations in LC
Disbursements with respect to such Borrower to any assignee or participant,
other than to a Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing, solely as it applies to such Borrower, and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation. For the avoidance of doubt, any Borrower may make a
Borrowing under the Dollar Subcommitments or Multicurrency Subcommitments with
respect to such Borrower (if otherwise permitted hereunder) and may use the
proceeds of such Borrowing (x) with Dollar Subcommitments to prepay the
Multicurrency Loans (without making a ratable prepayment of the Dollar Loans)
made to such Borrower or (y) with Multicurrency Subcommitments to prepay the
Dollar Loans (without making a ratable payment to the Multicurrency Loans) made
to such Borrower.

 

(e)          Presumptions of Payment. Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

 85 

 

  

(f)           Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(e), 2.05(b) or 2.17(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.18.         Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          commitment fees pursuant to Section 2.10(a) shall cease to accrue
on the unfunded portion of the Subcommitments of such Defaulting Lender to the
extent and during the period such Lender is a Defaulting Lender;

 

(b)          the Subcommitment and Revolving Credit Exposure with respect to
each Borrower of such Defaulting Lender shall not be included in determining
whether two-thirds of the Lenders, two-thirds of the Lenders of a Class, the
Required Lenders or the Required Lenders of a Class have taken or may take any
action hereunder or under any other Loan Documents to which such Borrower or any
other member of its Obligor Group is a party (including any consent to any
amendment or waiver pursuant to Section 9.02); provided that, for the avoidance
of doubt, any waiver, amendment or modification requiring the consent of all
Lenders (or all Lenders of a Class) or each affected Lender (if applicable to
such Defaulting Lender), including as set forth in Section 9.02(b)(i), (ii),
(iii), (iv) or (v), shall require the consent of such Defaulting Lender;

 

(c)          if any LC Exposure with respect to a Borrower exists at the time a
Multicurrency Lender becomes a Defaulting Lender then:

 

(i)           all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Multicurrency Lenders in accordance with their respective
Applicable Multicurrency Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Multicurrency Revolving Credit Exposures with respect to
such Borrower plus such Defaulting Lender’s LC Exposure with respect to such
Borrower does not exceed the total of all non-Defaulting Lenders’ Multicurrency
Subcommitments to such Borrower and (y) no non-Defaulting Lender’s Multicurrency
Revolving Credit Exposure with respect to such Borrower will exceed such
Lender’s Multicurrency Subcommitment to such Borrower;

 

 86 

 

  

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, such Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure with respect to such Borrower (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding;

 

(iii)         if such Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure with respect to such Borrower pursuant to
clause (ii) above, such Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.10(b) with respect to such LC Exposure
during the period such LC Exposure is cash collateralized;

 

(iv)         if the LC Exposure with respect to such Borrower of the
non-Defaulting Multicurrency Lenders is reallocated pursuant to clause (i)
above, then the fees payable by such Borrower to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Multicurrency Lenders’ Applicable Multicurrency Percentages in
effect immediately after giving effect to such reallocation;

 

(v)          if any Defaulting Lender’s LC Exposure with respect to such
Borrower is neither cash collateralized nor reallocated pursuant to this
Section 2.18(c), then, without prejudice to any rights or remedies of the
applicable Issuing Bank or any Lender hereunder, all commitment fees that
otherwise would have been payable by such Borrower to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Subcommitment
that was utilized by such LC Exposure) and letter of credit fees payable by such
Borrower under Section 2.10(b) with respect to such LC Exposure shall be payable
to the applicable Issuing Bank until such LC Exposure is cash collateralized
and/or reallocated; and

 

(vi)         no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation; and

 

(d)          so long as any Multicurrency Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, amend or increase any Letter of Credit
issued on behalf of any Borrower, unless it is satisfied that the related
exposure will be 100% covered by the Multicurrency Subcommitments with respect
to such Borrower of the non-Defaulting Lenders and/or cash collateral will be
provided by such Borrower in accordance with Section 2.18(c), and participating
interests in any such newly issued or increased Letter of Credit issued on
behalf of such Borrower shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and Defaulting Lenders shall not
participate therein).

 

 87 

 

  

In the event that the Administrative Agent and the Borrowers agree in writing
that a Defaulting Lender that is a Dollar Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then, on the date of
such agreement, such Lender shall purchase at par such of the Loans made to each
Borrower of the other Lenders as the Administrative Agent shall determine may be
necessary in order for the Lenders to hold such Loans in accordance with their
Applicable Dollar Percentage in effect immediately after giving effect to such
agreement. In the event that the Administrative Agent, the Borrowers and the
Issuing Banks each agrees in writing that a Defaulting Lender that is a
Multicurrency Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then, on the date of such agreement, such Lender
shall no longer be deemed a Defaulting Lender, each applicable Borrower shall no
longer be required to cash collateralize any portion of such Lender’s LC
Exposure with respect to such Borrower cash collateralized pursuant to
Section 2.18(c)(ii) above and the LC Exposure with respect to such Borrower of
the Multicurrency Lenders shall be readjusted to reflect the inclusion of such
Lender’s Multicurrency Subcommitment with respect to each Borrower and on such
date such Lender shall purchase at par the portion of the Loans made to each
Borrower of the other Multicurrency Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Multicurrency Percentage in effect immediately
after giving effect to such agreement.

 

SECTION 2.19.         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender (at the request of such
Borrower) shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any cost or
expense not required to be reimbursed by a Borrower and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby severally, but not jointly,
agrees to pay its portion, determined on a Pro-Rata Basis, of all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

 88 

 

  

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with clause (a) above, or if
any Lender becomes a Defaulting Lender or is a non-consenting Lender (that the
Borrowers are permitted to replace as provided in Section 9.02(d)), then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 and Section 2.16) and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and, if Subcommitments are being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) such Lender shall have received payment from each
Borrower of an amount equal to the outstanding principal of its Loans made to
such Borrower and participations in LC Disbursements with respect to such
Borrower, accrued interest thereon, accrued fees and all other amounts payable
by such Borrower to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or such Borrower (in the
case of all other amounts then due and owed by or with respect to such Borrower,
including, without limitation, any amounts under Section 2.15), (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments and
(iv) in the case of any assignment as a result of a non-consenting Lender (that
the Borrowers are permitted to replace as provided in Section 9.02(d)), the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

 

(c)          Defaulting Lender. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or any Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.

 

SECTION 2.20.         Maximum Rate. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan, the rate of interest
payable in respect of such Loan hereunder, together with all related Charges,
shall be limited to the Maximum Rate. To the extent lawful, the interest and
Charges that would have been payable in respect of a Loan made to a Borrower,
but were not payable as a result of the operation of this Section, shall be
cumulated and the interest and Charges payable to such Lender by such Borrower
in respect of other Loans made to such Borrower or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

 89 

 

  

SECTION 2.21.         German Bank Separation Act. Solely for so long as Deutsche
Bank AG New York Branch, or any Affiliate thereof, is a Lender, if any such
Lender is subject to the GBSA (as defined below) (any such Lender, a “GBSA
Lender”) and such GBSA Lender shall have determined in good faith (based on
reasonable advice and a written opinion of counsel), which determination shall
be made in consultation with the Borrower subject to the terms hereof) that, due
to the implementation of the German Act on the Ring-fencing of Risks and for the
Recovery and Resolution Planning for Credit Institutions and Financial Groups
(Gesetz zur Abschirmung von Risiken und zur Planung der Sanierung und Abwicklung
von Kreditinstituten und Finanzgruppen) of 7 August 2013 (commonly referred to
as the German Bank Separation Act (Trennbankengesetz) (the “GBSA”), whether
before or after the date hereof, or any corresponding European legislation (such
as the proposed regulation on structural measures improving the resilience of
European Union credit institutions) that may amend or replace the GBSA in the
future or any regulation thereunder, or due to the promulgation of, or any
change in the interpretation by, any court, tribunal or regulatory authority
with competent jurisdiction of the GBSA or any corresponding future European
legislation that may amend or replace the GBSA in the future or any regulation
thereunder, the arrangements contemplated by this Agreement or the Loans have,
or will, become illegal, prohibited or otherwise unlawful (regardless of whether
such illegality, prohibition or unlawfulness could be prevented by transferring
such arrangements, Commitments and/or Loans to an Affiliate or other third
party), then, and in any such event, such GBSA Lender shall give written notice
to the Borrower and the Administrative Agent of such determination (which
written notice shall include a reasonably detailed explanation of such
illegality, prohibition or unlawfulness, including, without limitation, evidence
and calculations used in the determination thereof, a “GBSA Initial Notice”),
whereupon until the tenth Business Day after the date of such GBSA Initial
Notice, such GBSA Lender shall use best efforts to transfer to the extent
permitted under applicable law such arrangements, Commitments and/or Loans to an
Affiliate or other third party in accordance with Section 9.04. If no such
transfer is effected in accordance with the preceding sentence, such GBSA Lender
shall give written notice thereof to the Borrower and the Administrative Agent a
(“GBSA Final Notice”), whereupon (i) all of the obligations of such GBSA Lender
shall become due and payable, and the Borrower shall repay the outstanding
principal of such obligations together with accrued interest thereon and all
other amounts due and payable to the GBSA Lender, on the tenth Business Day
immediately after the date of such GBSA Final Notice (the “Initial GBSA
Termination Date”) and, for the avoidance of doubt, such repayment shall not be
subject to the terms and conditions of Section 2.08 or 2.15 and (ii) the
Commitment of such GBSA Lender shall terminate on the Initial GBSA Termination
Date; provided that, notwithstanding the foregoing, if, prior to such Initial
GBSA Termination Date, the Borrower and/or the Administrative Agent in good
faith reasonably believes that there is a mistake, error or omission in the
grounds used to determine such illegality, prohibition or unlawfulness under the
GBSA or any corresponding future European legislation that may amend or replace
the GBSA in the future or any regulation thereunder, then the Borrower and/or
the Administrative Agent, as applicable, may provide written notice (which
written notice shall include a reasonably detailed explanation of the basis of
such good faith belief, including, without limitation, evidence and calculations
used in the determination thereof, a “GBSA Consultation Notice”) to that effect,
at which point the obligations owed to such GBSA Lender hereunder and under the
Loans shall not become due and payable, and the Commitments of such GBSA Lender
shall not terminate, until the Business Day immediately following the tenth
Business Day immediately after the Initial GBSA Termination Date (the period
from, and including, the date of the GBSA Consultation Notice until the tenth
Business Day immediately thereafter being the “GBSA Consultation Period”). In
the event that the Borrower and/or the Administrative Agent, as applicable, and
such GBSA Lender cannot in good faith reasonably agree during the GBSA
Consultation Period whether the arrangements contemplated by this Agreement or
the Loans have, or will, become illegal, prohibited or otherwise unlawful under
the GBSA or any corresponding future European legislation that may amend or
replace the GBSA in the future or any regulation thereunder, then all of the
obligations owed to such GBSA Lender hereunder and under the Loans shall become
due and payable, and the Commitments of such GBSA Lender shall terminate, on the
Business Day immediately following the last day of such GBSA Consultation
Period. Notwithstanding anything to the contrary contained herein, no part of
the proceeds of any extension of credit hereunder will be used to pay any GBSA
Lender or otherwise satisfy any obligation under this Section. To the extent
that any LC Exposure exists at the time a GBSA Lender’s Commitments are
cancelled and its obligations under the Loan Documents are repaid in full, such
LC Exposure shall be reallocated as set forth in Sections 2.19(c)(i) through (v)
treating for purposes hereof each Lender (other than any GBSA Lender) as a
non-Defaulting Lender for purposes of such reallocation and treating the GBSA
Lender as a Defaulting Lender solely for such purposes.

 

 90 

 

  

Article III

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower severally, and not jointly, represents and warrants to the Lenders
solely with respect to such Borrower and, as applicable, the other members of
its Obligor Group, that:

 

SECTION 3.01.         Organization; Powers. Such Borrower and each of its
Subsidiaries is duly organized or incorporated, as applicable, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, as applicable, has all requisite power and authority to carry on
its business as now conducted; and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect with respect to such Borrower, is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required of such Borrower or such Subsidiary, as applicable.

 

SECTION 3.02.         Authorization; Enforceability. The Transactions with
respect to such Borrower are within such Borrower’s and each other member’s of
its Obligor Group, as applicable, corporate powers and have been duly authorized
by all necessary corporate and, if required, by all necessary stockholder action
of such Borrower or such other Obligor, as applicable. This Agreement has been
duly executed and delivered by such Borrower and constitutes, and each of the
other Loan Documents to which such Borrower or such other Obligor is a party
when executed and delivered will constitute, a legal, valid and binding
obligation of such Borrower and such other Obligor, as applicable, enforceable
with respect to such Borrower or such other Obligor, as applicable, in
accordance with its terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

 91 

 

  

SECTION 3.03.         Governmental Approvals; No Conflicts. The Transactions
with respect to such Borrower (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been obtained or made and are or will be in full
force and effect and (ii) filings and recordings in respect of the Liens created
pursuant to the Security Documents to which such Obligor is a party, (b) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of such Borrower or such other Obligor, as applicable,
or any order of any Governmental Authority, (c) will not violate or result in a
default in any material respect under any indenture, agreement or other
instrument binding upon such Borrower or such other Obligor, as applicable, or
its assets, or give rise to a right thereunder to require any payment to be made
by any such Person, and (d) except for the Liens created pursuant to the
Security Documents to which such Borrower or such other Obligor is a party, will
not result in the creation or imposition of any Lien on any asset of such
Borrower or such other Obligor.

 

SECTION 3.04.         Financial Condition; No Material Adverse Change.

 

(a)          Financial Statements. The financial statements delivered to the
Administrative Agent and the Lenders by such Borrower pursuant to Sections
4.01(d), 5.01(a) and 5.01(b) present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of such
Borrower and its consolidated Subsidiaries as of the end of and for the
applicable period in accordance with GAAP applied on a consistent basis,
subject, in the case of unaudited financial statements, to year-end audit
adjustments and the absence of footnotes. None of such Borrower or any of its
Subsidiaries has on the Effective Date any material contingent liabilities,
material liabilities for taxes, material unusual forward or material long-term
commitments or material unrealized or material anticipated losses from any
unfavorable commitments not reflected in the financial statements referred to
above.

 

(b)          No Material Adverse Change. Since December 31, 2017, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.

 

SECTION 3.05.         Litigation; Actions, Suits and Proceedings. There are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of any Financial
Officer of such Borrower, threatened in writing against or affecting such
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect of such Borrower or (ii) that directly involve this
Agreement or the Transactions with respect to such Borrower.

 

 92 

 

  

SECTION 3.06.         Compliance with Laws and Agreements. Such Borrower and its
Subsidiaries are in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.
Neither such Borrower nor any other member of its Obligor Group is subject to
any contract or other arrangement, the performance of which by such Borrower or
such other Obligor could reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower.

 

SECTION 3.07.         Anti-Corruption Laws and Sanctions. Such Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and Sanctions
applicable to such Borrower or its Subsidiaries, and (a) such Borrower, its
Subsidiaries and their respective officers and employees and (b) to the
knowledge of such Borrower, their respective directors and agents, are in
compliance in all material respects with Anti-Corruption Laws and Sanctions
applicable to such Borrower or its Subsidiaries and are not knowingly engaged in
any activity that would reasonably be expected to result in such Borrower being
designated as a Sanctioned Person. None of (x) such Borrower, any of its
Subsidiaries or any of their respective directors, officers or employees, or (y)
to the knowledge of such Borrower, any agent of such Borrower or any of its
Subsidiaries, in each case, that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Transaction to which such Borrower is a party or any of its Subsidiaries is
subject will violate any Anti-Corruption Law or Sanctions applicable to such
Borrower or its Subsidiaries.

 

SECTION 3.08.         Taxes. Such Borrower and its Subsidiaries have timely
filed or caused to be filed all material Tax returns and reports required to
have been filed by such Borrower and such Subsidiary and has paid or caused to
be paid all material Taxes required to have been paid by such Borrower or such
Subsidiary, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.

 

SECTION 3.09.         ERISA. No ERISA Event has occurred with respect to such
Borrower that, when taken together with all other such ERISA Events with respect
to such Borrower, would reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower.

 

 93 

 

  

SECTION 3.10.         Disclosure. Such Borrower has disclosed to the
Administrative Agent (or filed with the SEC) all agreements and instruments to
which it or any of its Subsidiaries is subject, that if terminated prior to its
term, and all other matters known to it that have occurred, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the written reports, financial statements, certificates
or other written information (other than projections, other forward looking
information, information of a general economic or industry specific nature or
information relating to third parties) furnished by or on behalf of such
Borrower to the Lenders in connection with the negotiation of this Agreement and
the other Loan Documents to which such Borrower or any other member of its
Obligor Group is a party or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading at the time made; provided that, with
respect to projected financial information, such Borrower represents only that
such information was prepared in good faith based upon assumptions believed in
good faith to be reasonable at the time of the preparation thereof (it being
understood that projections are subject to significant and inherent
uncertainties and contingencies which may be outside of such Borrower’s control
and that no assurance can be given that projections will be realized, and are
therefore not to be viewed as fact, and that actual results for the periods
covered by projections may differ from the projected results set forth in such
projections and that such differences may be material).

 

SECTION 3.11.         Investment Company Act; Margin Regulations.

 

(a)          Status as Business Development Company. Such Borrower is a
“closed-end fund” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a
RIC.

 

(b)          Compliance with Investment Company Act. The business and other
activities of such Borrower and its Subsidiaries, including the making of the
Loans to such Borrower hereunder, the application of the proceeds and repayment
thereof by such Borrower and the consummation of the Transactions with respect
to such Borrower or any of its Subsidiaries contemplated by the Loan Documents
to which such Borrower or any other member of its Obligor Group is a party do
not result in a material violation or breach in any respect of the applicable
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder, in each case, that are applicable to such Borrower
and its Subsidiaries.

 

(c)          Investment Policies. Such Borrower is in compliance with all
written investment policies, restrictions and limitations for such Borrower
delivered (to the extent not otherwise publicly filed with the SEC) to the
Lenders prior to the Effective Date (as such investment policies have been
amended, modified or supplemented in a manner not prohibited by clause (r) of
Article VII, the “Investment Policies”), except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower.

 

(d)          Use of Credit. Neither such Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock (provided that so
long as no violation of Regulation U would result therefrom (x) any Borrower may
use proceeds of the Loans made to such Borrower to purchase its common stock in
connection with the redemption (or buyback) of its shares or, in the case of an
Unlisted Borrower, in connection with a Tender Offer, and (y) any Borrower may
use proceeds of the Loans made to such Borrower for any (i) cash consideration
paid or payable and (ii) cash paid on account of fractional shares, in each case
of this clause (y), in connection with a Borrower Merger).

 

 94 

 

  

SECTION 3.12.         Material Agreements and Liens.

 

(a)          Material Agreements. Part A of Schedule II is a complete and
correct list of each credit agreement, loan agreement, indenture, note purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness for borrowed money or any extension of
credit (or commitment for any extension of credit) to, or guarantee for borrowed
money by, such Borrower or any other member of its Obligor Group outstanding on
the Effective Date (in each case, other than any such agreement or arrangement
that is between or among such Borrower and any other member of its Obligor
Group), and the aggregate principal or face amount outstanding or that is or may
become outstanding under each such arrangement, in each case as of the Effective
Date, is correctly described in Part A of Schedule II.

 

(b)          Liens. Part B of Schedule II is a complete and correct list of each
Lien securing Indebtedness of any Person outstanding on the Effective Date
(other than Indebtedness hereunder or under any other Loan Document) covering
any property of such Borrower or any other member of its Obligor Group, and the
aggregate principal amount of such Indebtedness secured (or that may be secured)
by each such Lien and the property covered by each such Lien as of the Effective
Date is correctly described in Part B of Schedule II.

 

SECTION 3.13.         Subsidiaries and Investments.

 

(a)          Subsidiaries. Set forth in Part A of Schedule III is a complete and
correct list of all of the Subsidiaries of such Borrower on the Effective Date
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such
Subsidiary, (iii) the nature of the ownership interests held by each such Person
and the percentage of ownership of such Subsidiary represented by such ownership
interests and (iv) whether such Subsidiary is a Designated Subsidiary, an
Immaterial Subsidiary or an Excluded Asset (other than a Designated Subsidiary).
Except as disclosed in Part A of Schedule III, as of the Effective Date,
(x) such Borrower owns, free and clear of Liens (other than any lien permitted
by Section 6.02 hereof), and has the unencumbered right to vote, all outstanding
ownership interests in each Subsidiary shown to be held by it in Part A of
Schedule III, (y) all of the issued and outstanding capital stock of each such
Subsidiary organized as a corporation is validly issued, fully paid and
nonassessable (to the extent such concepts are applicable) and (z) there are no
outstanding Equity Interests with respect to such Subsidiary. Each Subsidiary
identified on said Part A of Schedule III as a “Designated Subsidiary” qualifies
as such under the definition of “Designated Subsidiary” set forth in
Section 1.01.

 

(b)          Investments. Set forth in Part B of Schedule III is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c) and (d) of Section 6.04) held by any of such Borrower and
the other members of its Obligor Group in any Person on the Effective Date and,
for each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in Part B
of Schedule III, as of the Effective Date, such Borrower or, as applicable, such
other Obligor, owns, free and clear of all Liens (other than Liens created
pursuant to the Security Documents such Borrower and/or such other Obligor are
party to and other Liens permitted hereunder), all such Investments.

 

 95 

 

  

SECTION 3.14.         Properties.

 

(a)          Title Generally. Such Borrower and each of the other members of its
Obligor Group have good title to, or valid leasehold interests in, all their
respective real and personal property material to its business, except for minor
defects in title that do not interfere with their respective ability to conduct
their respective business as currently conducted or to utilize such properties
for their intended purposes.

 

(b)          Intellectual Property. Such Borrower and each of the other members
of its Obligor Group own, or are licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to their respective
business, and the use thereof by such Borrower and such other Obligor do not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower.

 

SECTION 3.15.         Affiliate Agreements. As of the Effective Date, such
Borrower has heretofore delivered (to the extent not otherwise publicly filed
with the SEC) to each of the Lenders true and complete copies of each of the
Affiliate Agreements to which such Borrower is a party as in effect as of the
Effective Date (including any amendments, supplements or waivers executed and
delivered thereunder and any schedules and exhibits thereto). As of the
Effective Date, each of the Affiliate Agreements to which such Borrower is a
party is in full force and effect.

 

SECTION 3.16.         Security Documents. The provisions of the Security
Documents that such Borrower and/or the other members of its Obligor Group are
party to are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties with respect to such Borrower and each such other
Obligor a legal, valid and enforceable first priority Lien (subject to Liens
permitted by Section 6.02) on all right, title and interest of such Borrower and
each such other Obligor in the Collateral of such Borrower and each such other
Obligor described therein to secure the Secured Obligations (as defined in the
Guarantee and Security Agreement to which such Borrower is a party) of such
Borrower and the other members of its Obligor Group, except for any failure that
would not constitute an Event of Default under clause (p) of Article VII with
respect to such Borrower. Except for (a) filing of UCC financing statements and
filings as may be required under applicable law or otherwise contemplated hereby
and by the Security Documents to which such Borrower and/or such other Obligors
are a party, and (b) the taking of possession or control by the Collateral Agent
of the Collateral with respect to which a security interest may be perfected by
possession or control, no filing or other action will be necessary to perfect
such Liens to the extent required thereunder, except for any filing or action,
the absence of which, would not constitute an Event of Default under clause (p)
of Article VII with respect to such Borrower.

 

SECTION 3.17.         EEA Financial Institutions. Neither such Borrower nor any
other member of its Obligor Group is an EEA Financial Institution.

 

 96 

 

  

Article IV

 

CONDITIONS

 

SECTION 4.01.         Effective Date. This Agreement shall become effective on
the date on which the following conditions precedent have been completed (or
such condition shall have been waived in accordance with Section 9.02) by each
Borrower, in each case, for such Borrower and the other members in its Obligor
Group, delivered on behalf of and solely with respect to such Borrower and such
other Obligors and not on behalf of or with respect to any other Borrower or the
other members in its respective Obligor Group:

 

(a)          Documents. Administrative Agent shall have received each of the
following documents with respect to each Obligor Group, each of which shall be
reasonably satisfactory to the Administrative Agent (and to the extent specified
below, to each Lender) in form and substance:

 

(i)           Executed Counterparts. From each party hereto either (1) a
counterpart of this Agreement signed on behalf of such party or (2) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

 

(ii)          Guarantee and Security Agreements. The Guarantee and Security
Agreement to which such Obligor Group is a party, duly executed and delivered by
each of the parties to such Guarantee and Security Agreement.

 

(iii)         Opinion of Counsel to Such Obligor Group. A favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Dechert LLP, New York and Maryland counsel for the members of
such Obligor Group, in substantially the form of Exhibit B, and in each case
covering such other matters relating to such Obligor Group, this Agreement or
the Transactions to which such Obligor Group is a party as the Administrative
Agent may reasonably request.

 

(iv)         Opinion of Special New York Counsel to JPMCB. An opinion, dated the
Effective Date, of Milbank, Tweed, Hadley & McCloy, LLP, special New York
counsel to JPMCB in substantially the form of Exhibit C (and JPMCB hereby
instructs such counsel to deliver such opinion to the Lenders).

 

(v)          Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the members of such Obligor Group,
the authorization of the Transactions to which the members of such Obligor Group
are a party and any other legal matters relating to the members of such Obligor
Group, this Agreement or the Transactions to which the members of such Obligor
Group are a party as each relates to such Obligor Group.

 

 97 

 

  

(vi)         Officer’s Certificate. A certificate from the Borrower of such
Obligor Group, dated the Effective Date and signed by the President, a Vice
President, the Chief Executive Officer or any other Financial Officer of such
Borrower, confirming compliance with the conditions set forth in the lettered
clauses of the first sentence of Section 4.02.

 

(vii)        Control Agreements. A control agreement with respect to each of the
Deposit Accounts and Securities Accounts (other than (1) Excluded Accounts (as
defined in the Guarantee and Security Agreement to which such Borrower is a
party), (2) Deposit Accounts and Securities Accounts described in the first
proviso of Section 7.04 of the Guarantee and Security Agreement to which such
Obligor Group is a party and (3) Deposit Accounts and Securities Accounts held
by Dunning Creek, LLC, Wissahickon Creek LLC and Hamilton Street Funding LLC) of
the members of such Obligor Group required to be delivered by the Guarantee and
Security Agreement to which such Obligor Group is a party, duly executed and
delivered by each of the parties thereto.

 

(viii)       Borrowing Base Certificate. A Borrowing Base Certificate for the
Borrower of such Obligor Group.

 

(b)          Fees and Expenses. The Administrative Agent shall have received
evidence of the payment by each Borrower of all fees due and payable to the
Lenders and the Joint Lead Arrangers on the Effective Date that such Borrower
has agreed to pay in connection with this Agreement (including any fee letter or
commitment letter entered into between such Borrower and the Administrative
Agent and the Collateral Agent). Such Borrower shall have paid all reasonable
expenses (including the legal fees of Milbank, Tweed, Hadley & McCloy LLP) for
which invoices have been presented prior to the Effective Date and such Borrower
has agreed to pay in connection with this Agreement.

 

(c)          Liens. The Administrative Agent shall have received results of a
recent lien search in each relevant jurisdiction with respect to each Borrower
and each other member of its Obligor Group and such search shall reveal no liens
on any of the assets of such Borrower or such other Obligor except for liens
permitted under Section 6.02 or liens to be discharged on or prior to the
Effective Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

 

(d)          Financial Statements. The Administrative Agent and the Lenders
shall have received prior to the execution of this Agreement the audited
consolidated balance sheets, statements of operations, statement of changes in
net assets, statements of cash flows and schedules of investments of each
Borrower and its respective Subsidiaries for the fiscal years ended December 31,
2015, December 31, 2016 and December 31, 2017, and the unaudited consolidated
balance sheets, statements of operations, statement of changes in net assets,
statements of cash flows and schedules of investments of each Borrower and its
respective Subsidiaries for the fiscal quarter ended March 31, 2018. The
Administrative Agent and Lenders acknowledge having received the financial
statements referred to above.

 

 98 

 

  

(e)          Termination of Existing Credit Agreements. The Administrative Agent
shall have received evidence, in form and substance reasonably satisfactory to
it, that the Existing Credit Agreements shall have, as of the Effective Date,
been paid in full (other than customary survival of contingent indemnification
and expenses reimbursement obligations) and all Liens and guarantees granted by
any Borrower or any of its Subsidiaries thereunder shall have been released.

 

(f)           Valuation Policy. A copy of each Borrower’s Valuation Policy.

 

(g)          Know Your Customer Documentation. Upon the reasonable request of
the Administrative Agent or any Lender at least ten (10) days prior to the
Effective Date, documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations.

 

(h)          Other Documents. The Administrative Agent shall have received from
such Obligor Group such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request from the
members of such Obligor Group.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.         Each Credit Event. With respect to a Borrower, the
obligation of each Lender to make any Loan to such Borrower, and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit on behalf of such
Borrower, is additionally subject to the satisfaction of the following
conditions:

 

(a)          the representations and warranties of such Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (unless the relevant representation and warranty already
contains a materiality qualifier or, in the case of the representations and
warranties in Sections 3.01, 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in
Sections 2.01, 2.02 and 2.04 through 2.08 of the Guarantee and Security
Agreement such Borrower is party to, in each such case, such representation and
warranty shall be true and correct in all respects) on and as of the date of
such Loan or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, or, as to any such representation or warranty
that refers to a specific date, as of such specific date;

 

(b)          at the time of and immediately after giving effect to such Loan or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, no Default or Event of Default shall have occurred and be
continuing with respect to such Borrower; and

 

 99 

 

  

(c)          no Borrowing Base Deficiency with respect to such Borrower shall
exist at the time of and immediately after giving effect to such extension of
credit.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in the
preceding sentence. For the avoidance of doubt, none of the assumption by a
Surviving Borrower of the obligations of a Non-Surviving Borrower in a Borrower
Merger, any reallocation of Subcommitments (including any Voluntary Reallocation
or other reallocation pursuant to Section 2.07) or the conversion or
continuation of a Borrowing as the same or a different Type (without increase in
the principal amount thereof) shall be considered to be the making of a Loan or
an issuance, extension or renewal of a Letter of Credit.

 

Article V

 

AFFIRMATIVE COVENANTS

 

With respect to a Borrower, until the earlier to occur of the Release Date with
respect to such Borrower and the Facility Termination Date, such Borrower
covenants and agrees (solely on behalf of such Borrower and not on behalf of or
with respect to any other Borrower) with the Lenders that:

 

SECTION 5.01.         Financial Statements and Other Information. Such Borrower
will furnish to the Administrative Agent for distribution to each Lender:

 

(a)          within 90 days after the end of each fiscal year of such Borrower,
the audited consolidated balance sheet and related statements of operations,
assets and liabilities, changes in net assets, cash flows and schedule of
investments of such Borrower and its consolidated Subsidiaries as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP, RSM US
LLP or any other independent public accountants of recognized national standing
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of such
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of such Borrower, the consolidated balance sheet
and related statements of operations, assets and liabilities, changes in net
assets, cash flows and schedule of investments of such Borrower and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of such Borrower as presenting fairly in all
material respects the financial condition and results of operations of such
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

 

 100 

 

  

(c)          concurrently with any delivery of financial statements under
paragraph (a) or (b) of this Section, a certificate of a Financial Officer of
such Borrower (i) certifying as to whether such Borrower has knowledge that a
Default has occurred and is continuing with respect to such Borrower during the
applicable period and, if a Default has occurred and is continuing with respect
to such Borrower during the most recent period covered by such financial
statements (or has occurred and is continuing from a prior period), specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance by such Borrower with Sections 6.01(b) and (g), 6.02(d), 6.05(b)
and 6.07 and (iii) to the extent not previously disclosed on a Form 10-K or Form
10-Q previously filed by such Borrower with the SEC, stating whether any change
in GAAP as applied by (or in the application of GAAP by) such Borrower has
occurred since the Effective Date (but only if such Borrower has not previously
reported such change to the Administrative Agent and if such change has had a
material effect on the financial statements) and, if any such change has
occurred, specifying the effect (unless such effect has been previously
reported) as determined by such Borrower of such change on the financial
statements accompanying such certificate;

 

(d)          as soon as available and in any event not later than the last
Business Day of the calendar month following each monthly accounting period
(ending on the last day of each calendar month) of such Borrower, a Borrowing
Base Certificate with respect to such Borrower as at the last day of such
accounting period presenting such Borrower’s computation (and including the
rationale for any industry reclassification and a comparison to show changes
from the Borrowing Base Certificate of such Borrower from the immediately prior
period), a list of each Portfolio Investment included in such computation (and
identifying the Obligor holding such Portfolio Investment), a list of each
Portfolio Investment included in the Borrowing Base that is a Participation
Interest (identifying the Obligor holding such Participation Interest, the
Excluded Asset that sold the Participation Interest to such Obligor and the
underlying portfolio investment) and a certification of a Financial Officer of
such Borrower as to compliance with Sections 6.03(d) and 6.04(d) by such
Borrower during the period covered by such Borrowing Base Certificate;

 

(e)          promptly but no later than five Business Days after any Financial
Officer of such Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency with respect to such Borrower, a Borrowing Base
Certificate with respect to such Borrower as at the date such Borrower has
knowledge of such Borrowing Base Deficiency indicating the amount of such
Borrowing Base Deficiency as at the date such Borrower obtained knowledge of
such deficiency and the amount of such Borrowing Base Deficiency as of the date
not earlier than three Business Days prior to the date such Borrowing Base
Certificate is delivered pursuant to this paragraph;

 

 101 

 

  

(f)           promptly upon receipt thereof, copies of (x) all significant and
non-routine written reports and (y) written reports stating that material
deficiencies exist in such Borrower’s internal controls or procedures or any
other matter that could reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower submitted to management or the board of
directors of such Borrower by such Borrower’s independent public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or related internal control systems of such Borrower or
any of its Subsidiaries delivered by such accountants to the management or board
of directors of such Borrower;

 

(g)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials sent to all
stockholders filed by any of such Borrower or any of the other members of its
Obligor Group with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, as
the case may be;

 

(h)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of such
Borrower or any of its Subsidiaries, or compliance by such Borrower with the
terms of this Agreement and the other Loan Documents to which such Borrower, is
a party, as the Administrative Agent or any Lender may reasonably request;

 

(i)           within 45 days after the end of each fiscal quarter of such
Borrower, all external valuation reports relating to the Portfolio Investments
delivered to such Borrower by the Approved Third-Party Appraiser in connection
with the quarterly appraisals of Unquoted Investments of such Borrower (provided
that any recipient of such reports executes and delivers any non-reliance
letter, release, confidentiality agreement or similar agreements required by
such Approved Third-Party Appraiser);

 

(j)           within 45 days after the end of each fiscal quarter of such
Borrower, any report that such Borrower receives from the Custodian listing the
Portfolio Investments of such Borrower, as of the end of such fiscal quarter,
held in the Collateral Account; provided that such Borrower shall use its
commercially reasonable efforts to cause the Custodian to provide such report;

 

(k)          within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of such Borrower and ninety (90) days after
the end of each fiscal year of such Borrower, a schedule setting forth in
reasonable detail with respect to each Portfolio Investment of such Borrower
where there has been a realized gain or loss in the most recently completed
fiscal quarter, (i) the cost basis of such Portfolio Investment, (ii) the
proceeds received in respect of such Portfolio Investment representing
repayments of principal during the most recently ended fiscal quarter, and (iii)
any other amounts received in respect of such Portfolio Investment representing
exit fees or prepayment penalties during the most recently ended fiscal quarter;

 

(l)           within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of such Borrower and ninety (90) days after
the end of each fiscal year of such Borrower, a schedule setting forth in
reasonable detail with respect to each Portfolio Investment of such Borrower,
(i) the aggregate amount of all capitalized paid-in-kind interest in respect of
such Portfolio Investment during the most recently ended fiscal quarter and (ii)
the aggregate amount of all paid-in-kind interest collected in respect of such
Portfolio Investment during the most recently ended fiscal quarter;

 

 102 

 

  

(m)         within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of such Borrower and ninety (90) days after
the end of each fiscal year of such Borrower, a schedule setting forth in
reasonable detail with respect to each Portfolio Investment held by such
Borrower, (i) the amortized cost of such Portfolio Investment as of the end of
such fiscal quarter, (ii) the fair market value of such Portfolio Investment as
of the end of such fiscal quarter, and (iii) the unrealized gains or losses of
such Borrower as of the end of such fiscal quarter;

 

(n)          within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of such Borrower and ninety (90) days after
the end of each fiscal year of such Borrower, a schedule setting forth in
reasonable detail with respect to each Portfolio Investment held by such
Borrower, the change in unrealized gains and losses for such quarter. Such
schedule will report the change in unrealized gains and losses by Portfolio
Investment held by such Borrower or such other Obligor by showing the unrealized
gain or loss for each such Portfolio Investment as of the last day of the
preceding fiscal quarter compared to the unrealized gain or loss for such
Portfolio Investment as of the last day of the most recently ended fiscal
quarter; and

 

(o)          within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of such Borrower and ninety (90) days after
the end of each fiscal year of such Borrower, an updated Schedule VII.

 

Notwithstanding anything in this Section 5.01 to the contrary, such Borrower
shall be deemed to have satisfied its requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if its reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the SEC; provided that, with respect to Sections 5.01(f) and
(g), notice of such availability is provided to the Administrative Agent at or
prior to the time period required by such Sections.

 

SECTION 5.02.         Notices of Material Events. Upon such Borrower becoming
aware of any of the following, such Borrower will (solely with respect to such
Borrower) furnish to the Administrative Agent for distribution to each Lender
prompt written notice of the following:

 

(a)          the occurrence of any Default with respect to such Borrower (unless
such Borrower first became aware of such Default from a notice delivered by the
Administrative Agent);

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting such
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect with respect to such Borrower;

 

 103 

 

  

(c)          the occurrence of any ERISA Event with respect to such Borrower
that, alone or together with any other ERISA Events that have occurred with
respect to such Borrower, could reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower; and

 

(d)          any other development (excluding matters of a general economic,
financial or political nature to the extent that they could not reasonably be
expected to have a disproportionate effect on such Borrower) that results in, or
could reasonably be expected to result in, a Material Adverse Effect with
respect to such Borrower.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of such Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

SECTION 5.03.         Existence; Conduct of Business. Such Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

 

SECTION 5.04.         Payment of Obligations. Such Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Borrower or any of its Subsidiaries has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower.

 

SECTION 5.05.         Maintenance of Properties; Insurance. Such Borrower will,
and will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar business operating in the same or
similar locations.

 

 104 

 

  

SECTION 5.06.         Books and Records; Inspection Rights. Such Borrower will,
and will cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. Such Borrower will, and will cause each other member of
its Obligor Group to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice to such
Borrower, to visit and inspect its properties during normal business hours, to
examine and make extracts from its books and records (including books and
records maintained by it in its capacity as a “servicer” in respect of any
Designated Subsidiary of such Borrower or other Excluded Assets of such
Borrower, or in a similar capacity with respect to any of its other Designated
Subsidiaries, but only to the extent such Borrower is not prohibited from
disclosing such information or providing access to such information, and any
books, records and documents held by the Custodian), and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested, in each case, to the
extent such inspection or requests for such information are reasonable and such
information can be provided or discussed without violation of law, rule,
regulation or contract; provided that such Borrower shall be entitled to have
its representatives and advisors present during any inspection of its books and
records and during any discussion with its independent accountants or
independent auditors; provided further that such Borrower shall not be
responsible for the costs and expenses of the Administrative Agent and the
Lenders for more than one visit and inspection in any calendar year under this
Section 5.06 and Section 7.01(b) of the Guarantee and Security Agreement to
which such Borrower is a party unless an Event of Default shall have occurred
and be continuing with respect to such Borrower.

 

SECTION 5.07.         Compliance with Laws. Such Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations, including
the Investment Company Act, any applicable rules, regulations or orders issued
by the SEC thereunder (in each case, if applicable to such Person) and orders of
any other Governmental Authority applicable to it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.

 

SECTION 5.08.         Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)          Subsidiary Guarantors. In the event that (1) a Borrower or any
other member of its Obligor Group shall form or acquire any new Domestic
Subsidiary (other than an Excluded Asset or Immaterial Subsidiary) or (2) any
Excluded Asset or Immaterial Subsidiary held by such Borrower or other members
of its Obligor Group that is a Domestic Subsidiary shall no longer constitute an
“Excluded Asset” or “Immaterial Subsidiary”, as applicable, pursuant to the
definition thereof (in which case such Person shall be deemed to be a “new”
Domestic Subsidiary for purposes of this Section 5.08), such Borrower will
cause, within 30 days (or such longer period as shall be reasonably agreed by
the Administrative Agent) following such Person becoming a new Domestic
Subsidiary of such Borrower, such new Domestic Subsidiary to become a
“Subsidiary Guarantor” of such Borrower (and thereby an “Obligor” in such
Borrower’s Obligor Group) under a Guarantee Assumption Agreement and to deliver
such proof of corporate or other action, incumbency of officers, opinions of
counsel (if reasonably requested by the Administrative Agent), and other
documents as is consistent with those delivered by such Borrower pursuant to
Section 4.01 upon the Effective Date or as the Administrative Agent shall have
reasonably requested; provided that, any new Domestic Subsidiary acquired in
connection with a Borrower Merger that was, immediately prior to such Borrower
Merger, a Subsidiary Guarantor shall only be required to execute and deliver a
Guarantee Assumption Agreement with respect to the obligations of the Surviving
Borrower and no other deliverables will be required by such new Domestic
Subsidiary to satisfy this Section 5.08(a). For the avoidance of doubt, any
Borrower may elect to cause any of its Excluded Assets or Immaterial
Subsidiaries to become a member of its Obligor Group by causing such Person to
become a Subsidiary Guarantor under the Guarantee and Security Agreement to
which such Borrower is a party and shall only be required to execute and deliver
a Guarantee Assumption Agreement with respect to the obligations of such
Borrower and no other deliverables will be required by such Excluded Asset or
Immaterial Subsidiary, as applicable, to satisfy this Section 5.08(a) (at which
point such Person shall be a Subsidiary Guarantor and shall no longer be an
Excluded Asset or an Immaterial Subsidiary).

 

 105 

 

  

(b)          Ownership of Subsidiaries. Such Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is a wholly owned Subsidiary, provided
that the foregoing shall not prohibit any transaction permitted under Section
6.03 or 6.04, so long as after giving effect to such permitted transaction each
of the remaining Subsidiaries of such Borrower is a wholly owned Subsidiary.

 

(c)          Further Assurances. Such Borrower will, and will cause each other
member of its Obligor Group to, take such action from time to time (including
filing appropriate Uniform Commercial Code financing statements and executing
and delivering such assignments, security agreements and other instruments) as
shall reasonably be requested by the Administrative Agent to effectuate the
purposes and objectives of this Agreement, including:

 

(i)           to create, in favor of the Collateral Agent for the benefit of the
Lenders (and any Affiliate thereof that is a party to any Hedging Agreement
entered into with such Borrower and/or such other Obligor) and the holders of
any Other Secured Indebtedness of such Borrower, perfected security interests
and Liens in the Collateral owned by such Borrower and such other Obligor;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents to which such Borrower or such
other Obligor is a party; provided further, that in the case of any Collateral
consisting of voting stock of any Controlled Foreign Corporation of such
Borrower, such security interest shall be limited to 65% of the issued and
outstanding voting stock of such Controlled Foreign Corporation that is directly
held by such Borrower or such other Obligor,

 

(ii)          subject to Sections 7.01 and 7.04 of the Guarantee and Security
Agreement to which such Borrower is a party, to cause any bank or securities
intermediary (within the meaning of the Uniform Commercial Code) to enter into
such arrangements with the Collateral Agent as shall be appropriate in order
that the Collateral Agent has “control” over each deposit account or securities
account of such Borrower and such other Obligor (other than Excluded Accounts
(as defined in the Guarantee and Security Agreement to which such Borrower is a
party)) and in that connection, such Borrower agrees to cause all cash and other
proceeds of Portfolio Investments received by such Borrower and such other
Obligor to be promptly deposited into such an account (or otherwise delivered
to, or registered in the name of, the Collateral Agent) and, until such deposit,
delivery or registration such cash and other proceeds in the possession of such
Borrower shall be held in trust by such Borrower for the benefit of the
Collateral Agent and shall not be commingled with any other funds or property of
such Borrower, such other Obligor, its Designated Subsidiaries or any other
Person (including with any money or financial assets of such Borrower or such
other Obligor in its capacity as “servicer” for any such Designated Subsidiary
or any of its other Excluded Assets, or any money or financial assets of any
Excluded Asset),

 

 106 

 

  

(iii)         in the case of any portfolio investment held by an Excluded Asset
or an Immaterial Subsidiary of such Borrower, including any cash collection
related thereto, ensure that such portfolio investment shall not be held in the
account of such Borrower or such other Obligor subject to a control agreement
among such Borrower or such other Obligor, the Collateral Agent and the
Custodian delivered in connection with this Agreement or any other Loan
Document,

 

(iv)         in the case of any Portfolio Investment consisting of a Bank Loan
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents and an Excluded Asset or an
Immaterial Subsidiary of such Borrower holds any interest in the loans or other
extensions of credit under such loan documents, (x) cause such Excluded Asset or
such Immaterial Subsidiary to be party to such underlying loan documents as a
“lender” having a direct interest (or a participation not acquired from such
Borrower or such other Obligor) in such underlying loan documents and the
extensions of credit thereunder and (y) ensure that, subject to Section
5.08(c)(v) below, all amounts owing to such Borrower, such other Obligor or such
Excluded Asset or Immaterial Subsidiary of such Borrower by the underlying
borrower or other obligated party are remitted by such borrower or obligated
party (or the applicable administrative agents, collateral agents or equivalent
Person) directly to the accounts of such Borrower, such other Obligor, such
Excluded Asset and such Immaterial Subsidiary, respectively,

 

(v)          in the event that such Borrower or such other Obligor is acting as
an agent or administrative agent (or analogous capacity) under any loan
documents with respect to any Bank Loan and such Borrower or such other Obligor
does not hold all of the credit extended to the underlying borrower under the
relevant underlying loan documents, ensure that all funds held by such Borrower
or such other Obligor in such capacity as agent or administrative agent are
segregated from all other funds of such Borrower or such other Obligor and are
clearly identified as being held in an agency capacity, and

 

(vi)         cause all credit or loan agreements, any notes and all assignment
and assumption agreements relating to any Portfolio Investment of such Borrower
or such other Obligor constituting part of the Collateral to be held by (x) the
Collateral Agent, (y) the Custodian pursuant to the terms of the applicable
Custodian Agreement (or another custodian reasonably satisfactory to the
Administrative Agent), or (z) pursuant to an appropriate intercreditor
agreement, so long as the Custodian (or custodian) has agreed to grant access to
such loan and other documents to the Administrative Agent pursuant to an access
or similar agreement between such Borrower and the Custodian (or custodian) in
form and substance reasonably satisfactory to the Administrative Agent; provided
that such Borrower’s obligation to deliver underlying documentation may be
satisfied by delivery of copies of such agreements.

 

 107 

 

  

Notwithstanding anything to the contrary contained herein, (1) nothing contained
herein shall prevent a Borrower from having a Participation Interest in a
portfolio investment held by an Excluded Asset and (2)if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of such Borrower, then any
original of such instrument, promissory note, agreement, document or certificate
shall be deemed held by the Custodian for all purposes hereunder; provided that,
when such Borrower has actual knowledge of any such destroyed or lost
instrument, promissory note, agreement, document or certificate, it uses all
commercially reasonable efforts to obtain from the underlying borrower, and
deliver to the Custodian, a replacement instrument, promissory note, agreement,
document or certificate.

 

SECTION 5.09.         Use of Proceeds. Such Borrower will use the proceeds of
its Loans and the issuances of Letters of Credit issued on behalf of such
Borrower for general corporate purposes of such Borrower and its Subsidiaries in
the ordinary course of business, including, (a) purchasing shares of its common
stock in connection with the redemption (or buyback) of its shares or, in the
case of an Unlisted Borrower, in connection with a Tender Offer, (b) for (x)
cash consideration paid or payable or (y) cash paid on account of fractional
shares, in each case of this clause (b), in connection with a Borrower Merger,
and (c) making other distributions, contributions and investments not prohibited
by the Loan Documents to which such Borrower or any other member of its Obligor
Group is a party, and the acquisition and funding (either directly or through
one or more of its wholly-owned Subsidiaries) of leveraged loans, mezzanine
loans, high-yield securities, convertible securities, preferred stock, common
stock, Hedging Agreements and other Portfolio Investments of such Borrower, in
each case to the extent otherwise permitted hereunder; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds. No part of the proceeds of any Loan made to such
Borrower will be used in violation of applicable law or, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any Margin Stock (except as set forth in Section 3.11(d)). Upon the
request of any Lender, the applicable Borrower shall furnish to such Lender a
statement in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U. Such Borrower will not request any
Borrowing or Letter of Credit, and such Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing made to such
Borrower or Letter of Credit issued on behalf of such Borrower (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws applicable to such Borrower, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, in violation of any Sanctions
applicable to such Borrower, or in any Sanctioned Country, to the extent such
activities, businesses or transactions would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (C) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

SECTION 5.10.         Status of RIC and BDC. Such Borrower shall at all times
maintain its status as a RIC under the Code, and as a “business development
company” under the Investment Company Act.

 

 108 

 

  

SECTION 5.11.         Investment and Valuation Policies. Such Borrower shall
promptly advise the Administrative Agent and the Lenders of any material change
in either its Investment Policies or Valuation Policy.

 

SECTION 5.12.         Portfolio Valuation and Diversification, Etc.

 

(a)          Industry Classification Groups. For purposes of this Agreement,
such Borrower, in its reasonable determination, shall assign (including in
connection with a Borrower Merger) each Portfolio Investment owned by it or any
other member of its Obligor Group to an Industry Classification Group. To the
extent that such Borrower reasonably determines that any such Portfolio
Investment is not adequately correlated with the risks of other Portfolio
Investments assigned to an Industry Classification Group, such Borrower may
assign such Portfolio Investment to an Industry Classification Group that is
more closely correlated to such Portfolio Investment. In the absence of adequate
correlation, such Borrower shall be permitted to, upon notice to the Collateral
Agent for distribution to each Lender, create up to three additional industry
classification groups for purposes of this Agreement; provided that once any
Borrower has created an additional industry classification group, such industry
classification group may be used by any other Borrower as an Industry
Classification Group; provided further that no more than three different
additional industry classification groups may be created by all of the Borrowers
in the aggregate pursuant to this paragraph (a).

 

(b)          Portfolio Valuation Etc.

 

(i)           Settlement Date Basis. For purposes of this Agreement, all
determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a settlement date basis (meaning that any
investment that has been purchased will not be treated as a Portfolio Investment
until such purchase has settled, and any Portfolio Investment which has been
sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

 

(ii)          Determination of Values. Such Borrower will conduct reviews of the
value to be assigned to each of its Portfolio Investments included in the
Borrowing Base of such Borrower as follows:

 

(A)         Quoted Investments—External Review. With respect to Portfolio
Investments (including Cash Equivalents) held by such Borrower for which market
quotations are readily available (“Quoted Investments”), such Borrower shall,
not less frequently than once each calendar week, determine the market value of
such Quoted Investments owned by it or any other member of its Obligor Group
which shall, in each case, be determined in accordance with one of the following
methodologies (as selected by such Borrower):

 

(w)          in the case of public and 144A securities, the average of the bid
prices as determined by at least two Approved Dealers selected by such Borrower,

 

(x)          in the case of Bank Loans, the average of the bid prices as
determined by at least two Approved Dealers selected by such Borrower or an
Approved Pricing Service which makes reference to at least two Approved Dealers
with respect to such Bank Loans,

 

 109 

 

  

(y)          in the case of any Quoted Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and

 

(z)          in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service; and

 

(B)         Unquoted Investments—External Review. With respect to Portfolio
Investments owned by such Borrower or any other member of its Obligor Group for
which market quotations are not readily available (“Unquoted Investments”), such
Borrower shall value such Unquoted Investments quarterly in a manner consistent
with its valuation policy, as the same may be amended, supplemented, waived or
otherwise modified from time to time consistent with industry practice for
business development companies and in a manner not prohibited by this Agreement
(the “Valuation Policy”), including valuation of at least 35% by value of all
Unquoted Investments included in the Borrowing Base of such Borrower using the
assistance of an Approved Third Party Appraiser.

 

(C)         Internal Review. Such Borrower shall conduct an internal review of
the aggregate value of the Portfolio Investments owned by such Borrower or any
other member of its Obligor Group included in the Collateral Pool of such
Borrower or the Borrowing Base of such Borrower, at least once each calendar
week, which shall take into account any event of which such Borrower has
knowledge that materially adversely affects the aggregate value of such
Portfolio Investments included in the Collateral Pool of such Borrower or the
Borrowing Base of such Borrower. If, based upon such weekly internal review,
such Borrower determines that a Borrowing Base Deficiency with respect to such
Borrower exists, then such Borrower shall, within five Business Days as provided
in Section 5.01(e), deliver a Borrowing Base Certificate reflecting the new
amount of the Borrowing Base of such Borrower and shall take the actions, and
make the payments and prepayments on the Loans made to such Borrower (and/or
provide cover for Letters of Credit issued on behalf of such Borrower), all as
more specifically set forth in Section 2.09(c).

 

(D)         Failure to Determine Values. If such Borrower shall fail to
determine the value of any Portfolio Investment owned by such Borrower or any
other member of its Obligor Group as at any date pursuant to the requirements
(but subject to the exclusions) of the foregoing subclauses (A) through (C), the
“Value” of such Portfolio Investment as at such date shall be deemed to be zero
for purposes of the Borrowing Base of such Borrower.

 

provided that, each Borrower shall value substantially all Portfolio Investments
held by such Borrower or any other member of its Obligor Group pursuant to the
foregoing requirements no less frequently than once in any rolling twelve-month
period.

 

 110 

 

  

(E)         Initial Value of Assets. Notwithstanding anything to the contrary
contained herein, from the Effective Date until the date when the valuation
reports are required to be delivered under Section 5.01(i) for the quarter
ending September 30, 2018, the Value of any Portfolio Investment included in the
Borrowing Base with respect to each Borrower shall be the Value as determined in
a manner consistent with this Section 5.12 and as delivered to the Collateral
Agent on or prior to the Effective Date.

 

(iii)         Scheduled Testing of Values.

 

(A)         Each April 30, July 31, October 31 and February 28 of each calendar
year, commencing on October 31, 2018 (or such other dates as are agreed to by
such Borrower and the Collateral Agent, but in no event less frequently than
once per calendar quarter, with respect to such Borrower, each a “Valuation
Testing Date”), the Collateral Agent through an Independent Valuation Provider
will test the values determined pursuant to Section 5.12(b)(ii) above of those
Unquoted Investments owned by such Borrower or any other member of its Obligor
Group included in the Borrowing Base of such Borrower selected by the Collateral
Agent; provided, that the aggregate fair value of such Unquoted Investments
tested on any Valuation Testing Date will be equal to the Tested Amount (as
defined below) (or as near thereto as reasonably practical); provided further
that, if more than one Borrower holds an Investment in the same Unquoted
Investment, in no event shall more than one Independent Valuation Provider value
such Unquoted Investment on the applicable Valuation Testing Date without the
written consent of each applicable Borrower. For the avoidance of doubt,
Unquoted Investments that are part of the Collateral but not included in the
Borrowing Base of such Borrower as of a Valuation Testing Date (the “Applicable
Valuation Testing Date”) shall not be subject to testing under this Section
5.12(b)(iii); provided that such Unquoted Investment shall continue to be
excluded from the Borrowing Base until such time as the applicable Borrower
determines to include it in the Borrowing Base and it was eligible to be
included in the Borrowing Base as part of the Tested Amount as of the most
recent Valuation Testing Date prior to such time.

 

(B)         For purposes of this Agreement, the “Tested Amount” with respect to
a Borrower shall be equal to the greater of: (i) an amount equal to (y) 125% of
the Covered Debt Amount of such Borrower (as of the applicable Valuation Testing
Date) minus (z) the sum of the values of all Cash and all Quoted Investments
included in the Borrowing Base of such Borrower (as of the applicable Valuation
Testing Date) and (ii) 10% of the aggregate value of all Unquoted Investments
included in the Borrowing Base of such Borrower (as of the applicable Valuation
Testing Date); provided, however, in no event shall more than 25% (or, if clause
(ii) applies, 10%, or as near thereto as reasonably practicable) of the
aggregate value of the Unquoted Investments included in the Borrowing Base of
such Borrower be tested by the Independent Valuation Provider in respect of any
applicable Valuation Testing Date. If the Value of the Unquoted Investments
included in the Borrowing Base is less than the “Tested Amount” as calculated in
the immediately preceding sentence, then the “Tested Amount” shall equal the
Value of such Unquoted Investments. If more than one Borrower holds an
investment in the same Unquoted Investment, and an Independent Valuation
Provider values such Unquoted Investment, then such Unquoted Investment shall be
deemed valued by the Independent Valuation Provider for the purposes of
determining the “Tested Amount” for each Borrower that holds such investment.

 

 111 

 

  

(C)         With respect to any Unquoted Investment of any Borrower, if the
value of such Unquoted Investment determined pursuant to Section 5.12(b)(ii) by
such Borrower is not more than the lesser of (1) five (5) points more than the
midpoint of the valuation range (expressed as a percentage of par) provided by
the Independent Valuation Provider (provided that the value of such Unquoted
Investment is customarily quoted as a percentage of par) and (2) 110% of the
midpoint of the valuation range provided by the Independent Valuation Provider,
then the value for such Unquoted Investment determined in accordance with
Section 5.12(b)(ii) by such Borrower shall continue to be used as the “Value”
for purposes of this Agreement. If the value of any Unquoted Investment
determined pursuant to Section 5.12(b)(ii) by such Borrower is more than the
lesser of the values set forth in clause (C)(1) and (2) (to the extent
applicable), then for such Unquoted Investment, the “Value” for purposes of this
Agreement shall become the lesser of (x) the highest value of the valuation
range provided by the Independent Valuation Provider, (y) five (5) points more
than the midpoint of the valuation range (expressed as a percentage of par)
provided by the Independent Valuation Provider (provided that the value of such
Unquoted Investment is customarily quoted as a percentage of par) and (z) 110%
of the midpoint of the valuation range provided by the Independent Valuation
Provider; provided that, if a Portfolio Investment (including, for the avoidance
of doubt, a Participation Interest) is acquired (other than in connection with a
Borrower Merger) during a fiscal quarter and until such time as the Value is
obtained with respect to such Portfolio Investment pursuant to Section
5.12(b)(ii)(A), 5.12(b)(ii)(B) or 5.12(b)(iii), the “Value” of such Portfolio
Investment shall be deemed to be equal to the lower of (x) the value of such
Portfolio Investment determined pursuant to Section 5.12(b)(ii)(C) and (y) the
cost of such Unquoted Investment; provided further that, if a Portfolio
Investment is acquired in connection with a Borrower Merger during a fiscal
quarter and until such time as the Value is obtained with respect to such
Portfolio Investment pursuant to Section 5.12(b)(ii)(A), 5.12(b)(ii)(B) or
5.12(b)(iii), the “Value” of such Portfolio Investment shall be the Value as
most recently determined pursuant to Section 5.12 with respect to such
Non-Surviving Obligor (it being the understanding that the Value determined by
an Approved Third-Party Appraiser or an Independent Valuation Provider of the
Portfolio Investments of the Non-Surviving Obligors as of the most recently
ended quarterly period or Valuation Testing Date shall carry over to the
Surviving Obligor until a new value is obtained under Section 5.12(b)(ii)).

 

 112 

 

  

(iv)         Supplemental Testing of Values.

 

(A)         Notwithstanding the foregoing, the Administrative Agent, the
Collateral Agent, each individually or at the request of the Required Lenders,
shall, with respect to any Borrower, at any time have the right, solely for
purposes of the Borrowing Base of such Borrower, to request, in its reasonable
discretion, any Portfolio Investment included in the Borrowing Base of such
Borrower with a value determined pursuant to Section 5.12(b)(ii) to be
independently tested by the Independent Valuation Provider. There shall be no
limit on the number of such tests that may be requested by the Administrative
Agent or the Collateral Agent in its reasonable discretion. If (x) the value
determined by such Borrower pursuant to Section 5.12(b)(ii) is less than the
value determined by the Independent Valuation Provider pursuant to this clause,
then the value determined by such Borrower pursuant to Section 5.12(b)(ii) shall
continue to be used as the “Value” for purposes of this Agreement and (y) if the
value determined by such Borrower pursuant to Section 5.12(b)(ii) is greater
than the value determined by the Independent Valuation Provider pursuant to this
clause and the difference between such values is: (1) less than or equal to 5%
of the value determined by such Borrower pursuant to Section 5.12(b)(ii), then
the value determined by such Borrower pursuant to Section 5.12(b)(ii) shall
continue to be used as the “Value” of such Portfolio Investment for purposes of
this Agreement; (2) greater than 5% and less than or equal to 20% of the value
determined by such Borrower pursuant to Section 5.12(b)(ii), then the “Value” of
such Portfolio Investment for purposes of this Agreement shall become the
average of the value determined by such Borrower pursuant to Section 5.12(b)(ii)
and the value determined by the Independent Valuation Provider pursuant to this
clause; and (3) greater than 20% of the value determined by such Borrower
pursuant to Section 5.12(b)(ii), then such Borrower and the Administrative Agent
or the Collateral Agent, as applicable, shall retain an additional third-party
appraiser and, upon the completion of such appraisal, the “Value” of such
Portfolio Investment for purposes of this Agreement shall become the average of
the three valuations (with the value of the Independent Valuation Provider
determined pursuant to this clause to be used as the “Value” of such Portfolio
Investment until the third value is obtained). For the avoidance of doubt,
Portfolio Investments that are part of the Collateral but not included in the
Borrowing Base of such Borrower as of the Applicable Valuation Testing Date
shall not be subject to testing under this Section 5.12(b)(iv); provided that
such Portfolio Investment shall continue to be excluded from the Borrowing Base
until such time as the applicable Borrower determines to include it in the
Borrowing Base and it was eligible to be included in the Borrowing Base as part
of the Tested Amount as of the most recent Valuation Testing Date prior to such
time.

 

(B)         Except as otherwise provided herein, the Value of any Portfolio
Investment for which the Independent Valuation Provider’s value is used shall be
the midpoint of the range (if any) determined by the Independent Valuation
Provider. The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted by the business development company
industry for valuing Portfolio Investments of the type being valued and held by
such Borrower and any other member of its Obligor Group.

 

(C)         For the avoidance of doubt, the Value of any Portfolio Investment
determined in accordance with this Section 5.12 shall be the Value of such
Portfolio Investment for purposes of this Agreement until a new Value for such
Portfolio Investment is subsequently determined in accordance with this
Section 5.12.

 

 113 

 

  

(D)         The reasonable and documented out-of-pocket costs of any valuation
reasonably incurred by the Administrative Agent or the Collateral Agent, as
applicable, under this Section 5.12 shall be at the expense of the applicable
Borrower; provided that the aggregate of all Borrowers’ obligations to reimburse
valuation costs incurred by the Administrative Agent and the Collateral Agent,
collectively, pursuant to this Section 5.12(b)(iv) shall be limited to an
aggregate annual amount equal to the greater of (x) $200,000 and (y) 0.05% of
the total Commitments (provided, in the case of any Borrower, such Borrower’s
annual reimbursement obligation shall in no event be greater than 0.05% of the
total Subcommitments allocated to such Borrower).

 

(E)         In addition, the values determined by the Independent Valuation
Provider shall be deemed to be “Information” hereunder and subject to
Section 9.13 hereof.

 

(F)         The Administrative Agent or the Collateral Agent, as applicable,
shall provide a copy of the final results of any valuation performed by the
Independent Valuation Provider or an Approved Third-Party Appraiser to any
Lender promptly upon such Lender’s request, except to the extent that such
recipient has not executed and delivered a customary and reasonable non-reliance
letter, confidentiality agreement or similar agreement requested or required by
such Independent Valuation Provider or Approved Third-Party Appraiser, as
applicable.

 

(v)          For the avoidance of doubt, any Values determined by the
Independent Valuation Provider pursuant to Sections 5.12(b)(iii) and (iv) shall
only be required to be used for purposes of calculating the Borrowing Base of
such Borrower and shall not be required to be utilized by any Borrower for any
other purpose, including, without limitation, the delivery of financial
statements or valuations required under ASC 820 or the Investment Company Act.

 

(vi)         The Independent Valuation Provider shall be instructed to conduct
its tests in a manner not disruptive in any material respect to the business of
any Borrower. The Collateral Agent shall notify the applicable Borrower of its
receipt of the final results of any valuation performed by the Independent
Valuation Provider promptly upon its receipt thereof and shall provide a copy of
such results and the related report to such Borrower promptly upon such
Borrower’s request.

 

(c)          Investment Company Diversification Requirements. Such Borrower
will, and will cause its Subsidiaries (other than Subsidiaries that are exempt
from the Investment Company Act) at all times to comply in all material respects
with the portfolio diversification and similar requirements set forth in the
Investment Company Act applicable to business development companies. Such
Borrower will at all times, subject to applicable grace periods set forth in the
Code, comply with the portfolio diversification and similar requirements set
forth in the Code applicable to RICs.

 

 114 

 

  

(d)          Participation Interests. The Value attributable to any
Participation Interest shall be the Value determined with respect to its
underlying portfolio investment in accordance with this Section 5.12, provided
any participation interest that does not satisfy the definition of Participation
Interest shall have a Value of zero for purposes of this Agreement.

 

SECTION 5.13.         Calculation of Borrowing Base. For purposes of this
Agreement, the “Borrowing Base” with respect to a Borrower shall be determined,
as at any date of determination, as the sum of the products obtained by
multiplying (x) the Value of each Portfolio Investment of such Borrower in the
Collateral Pool of such Borrower by (y) the applicable Advance Rate by (z)
solely with respect to an Unlisted Borrower, 0.9091, provided that:

 

(a)          the Advance Rate applicable to that portion of the aggregate Value
of such Portfolio Investments of such Borrower of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 6% of
the aggregate Value of all such Portfolio Investments in the Collateral Pool of
such Borrower, shall be 50% of the otherwise applicable Advance Rate;

 

(b)          the Advance Rate applicable to that portion of the aggregate Value
of such Portfolio Investments of such Borrower of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 12% of
the aggregate Value of all such Portfolio Investments in the Collateral Pool of
such Borrower shall be 0%;

 

(c)          the Advance Rate applicable to that portion of the aggregate Value
of such Portfolio Investments of such Borrower in any single Industry
Classification Group that exceeds 25% of the aggregate Value of all such
Portfolio Investments in the Collateral Pool of such Borrower shall be 0%;
provided that, with respect to the Portfolio Investments of such Borrower in a
single Industry Classification Group from time to time designated by such
Borrower to the Collateral Agent, such 25% figure shall be increased to 30% and,
accordingly, only to the extent that the aggregate Value of such Portfolio
Investments of such Borrower in such single Industry Classification Group that
exceeds 30% of the aggregate Value of all such Portfolio Investments in the
Collateral Pool of such Borrower shall be 0%;

 

(d)          the Advance Rate applicable to that portion of the aggregate Value
of investments of such Borrower and such other Obligors in Non-Core Investments
that exceeds 20% of the aggregate value of all such Portfolio Investments in the
Collateral Pool of such Borrower shall be 0%;

 

(e)          the Advance Rate applicable to such Borrower’s investments in any
Excluded Asset shall be 0%;

 

(f)           the aggregate Value of investments of such Borrower and such other
Obligors in Cash, Cash Equivalents, Short-Term U.S. Government Securities,
Performing First Lien Bank Loans and Performing Second Lien Bank Loans of such
Borrower and such other Obligors may not be less than 50% of the aggregate Value
of all Portfolio Investments in the Collateral Pool of such Borrower; provided
that this paragraph (f) shall not apply to a Borrower and the other members in
its Obligor Group at any time the sum of the Combined Debt Amount of such
Borrower exceeds 67% of the Other Debt Amount of such Borrower;

 

 115 

 

  

(g)          the aggregate Value of investments of such Borrower and such other
Obligors in Cash, Cash Equivalents, Short-Term U.S. Government Securities and
Performing First Lien Bank Loans of such Borrower and such other Obligors may
not be less than 20% of the aggregate Value of all Portfolio Investments in the
Collateral Pool of such Borrower; provided that this paragraph (g) shall not
apply to a Borrower and the other members in its Obligor Group at any time the
sum of the Combined Debt Amount of such Borrower exceeds 67% of the Other Debt
Amount of such Borrower;

 

(h)          no Portfolio Investment of such Borrower may be included in the
Borrowing Base of such Borrower until such time as such Portfolio Investment has
been Delivered (as defined in the Guarantee and Security Agreement to which such
Borrower is a party) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein; provided
that in the case of any Portfolio Investment of such Borrower in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing, such Portfolio Investment may be included
in the Borrowing Base of such Borrower so long as all remaining actions to
complete “Delivery” are satisfied within 7 days of such inclusion (or such
longer period up to thirty (30) days as the Administrative Agent and the
Collateral Agent may agree in their respective sole discretion); provided
further that voting stock of any Controlled Foreign Corporation of such Borrower
or such other Obligor in excess of 65% of the issued and outstanding voting
stock of such Controlled Foreign Corporation shall not be included as a
Portfolio Investment for purposes of calculating the Borrowing Base of such
Borrower; and

 

(i)           no Participation Interest may be included in the Borrowing Base of
such Borrower for more than 90 days.

 

For the avoidance of doubt, (a) to avoid double-counting of excess
concentrations, any Advance Rate reductions set forth under this Section 5.13
shall be without duplication of any other such Advance Rate reductions and (b)
to the extent the Borrowing Base of a Borrower is required to be reduced to
comply with this Section 5.13, such Borrower shall be permitted to choose the
Portfolio Investments of such Borrower to be excluded from the Borrowing Base to
effect such reduction.

 

As used herein, with respect to any Borrower or any other member of its Obligor
Group, the following terms have the following meanings:

 

“Advance Rate” means, as to any Portfolio Investment of a Borrower and subject
to adjustment as provided in Section 5.13(a) through (i), as applicable, the
following percentages with respect to such Portfolio Investment:

 

 116 

 

  

Portfolio Investment1  Quoted   Unquoted  Cash, Cash Equivalents and          
Short-Term U.S. Government Securities   100%   n.a.  Long-Term U.S. Government
Securities   95%   n.a.  Performing First Lien Bank Loans   82.5%   72.5%
Performing Second Lien Bank Loans   70%   60% Performing Cash Pay High Yield
Securities   60%   50% Performing Cash Pay Mezzanine Investments   55%   45%
Performing Preferred Stock   55%   45% Performing Non-Cash Pay High Yield
Securities   40%   30% Performing Non-Cash Pay Mezzanine Investments   40%   30%
Non-Performing First Lien Bank Loans   45%   40% Non-Performing Second Lien Bank
Loans   35%   30% Non-Performing High Yield Securities   20%   20%
Non-Performing Mezzanine Investments   20%   20% Non-Performing Preferred Stock 
 20%   20% Performing DIP Loans   40%   35% Performing Common Equity   30%   20%
Non-Performing Common Equity   0%   0%

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans, bridge loans and senior
subordinated loans) which are generally documented under documentation
substantially similar to documents used under a syndicated loan or credit
facility or pursuant to any loan agreement, note purchase agreement or other
similar financing arrangement facility, whether or not syndicated.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 



 

1 For the avoidance of doubt, the above categories are intended to be indicative
of the traditional investment types.  All determinations of whether a particular
Portfolio Investment belongs to one category or another shall be made by the
applicable Borrower on a consistent basis with the foregoing.   For example, a
secured bank loan at a holding company, the only assets of which are the shares
of an operating company, may constitute Mezzanine Investments, but would not
ordinarily constitute a Bank Loan.

 

 117 

 

  

“Cash Pay Bank Loans” means First Lien Bank Loans and Second Lien Bank Loans as
to which, at the time of determination, (x) for which not less than 2/3rds of
the interest (including accretions and “pay-in-kind” interest) for the current
period is payable in cash at least quarterly or (y)(i) if such Bank Loan is a
floating rate obligation, cash interest in an amount greater than or equal to
4.5% above LIBOR is payable at least quarterly or (ii) if such Bank Loan is a
fixed rate obligation, cash interest in an amount greater than or equal to 8%
per annum is payable at least quarterly.

 

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities (or other investments that
similarly represent an investment in underlying levered portfolios), that, in
each case, entitle the holders thereof to receive payments that (i) depend on
the cash flow from a portfolio consisting primarily of ownership interests in
debt securities, corporate loans or asset-backed securities or (ii) are subject
to losses owing to credit events (howsoever defined) under credit derivative
transactions with respect to debt securities, corporate loans or asset-backed
securities.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to any
Permitted Prior Working Capital Lien and other customary encumbrances) on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof. For the avoidance of doubt, the “last out” portion
of any “last out” Bank Loan shall not constitute a First Lien Bank Loan.

 

“High Yield Securities” means debt Securities (a) issued by public or private
issuers, (b) issued pursuant to an effective registration statement or pursuant
to Rule 144A under the Securities Act (or any successor provision thereunder)
and (c) that are not Cash Equivalents, Mezzanine Investments (described under
clause (i) of the definition thereof) or Bank Loans.

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one month from the applicable date of determination.

 

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private issuers, (b) issued without registration under the
Securities Act, (c) not issued pursuant to Rule 144A under the Securities Act
(or any successor provision thereunder), (d) that are not Cash Equivalents and
(e) contractually subordinated in right of payment to other debt of the same
issuer and (ii) a Bank Loan that is not a First Lien Bank Loan, Second Lien Bank
Loan or a High Yield Security.

 

“Non-Core Investments” means, collectively, Portfolio Investments in common
equity, warrants, Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, Performing Non-Cash Pay High
Yield Securities, and Performing Non-Cash Pay Mezzanine Investments.

 

 118 

 

  

“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans and Non-Performing Second Lien Bank Loans.

 

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

 

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

 

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

 

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

 

“Non-Performing Preferred Stock” means Preferred Stock other than Performing
Preferred Stock.

 

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

 

“Performing” means (a) with respect to any Portfolio Investment of a Borrower
that is debt, the issuer of such Portfolio Investment is (i) not then in default
of any payment obligations outstanding with respect to accrued and unpaid
interest or principal in respect thereof, after the expiration of any applicable
grace period and (ii) not placed on non-accrual status as disclosed on a Form
10-K or Form 10-Q as filed by such Borrower with the SEC, and (b) with respect
to any Portfolio Investment that is Preferred Stock, the issuer of such
Portfolio Investment has not failed to meet any scheduled redemption obligations
or to pay its latest declared cash dividend, after the expiration of any
applicable grace period.

 

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, (x) not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current period is
payable in cash at least semi-annually or (y)(i) if such High Yield Security is
a floating rate obligation, cash interest in an amount greater than or equal to
4.5% above LIBOR is payable at least semi-annually or (ii) if such High Yield
Security is a fixed rate obligation, cash interest in an amount greater than or
equal to 8% per annum is payable at least semi-annually, and (b) which are
Performing.

 

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, (x) not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current period is
payable in cash at least semi-annually or (y)(i) if such Mezzanine Investment is
a floating rate obligation, cash interest in an amount greater than or equal to
4.5% above LIBOR is payable at least semi-annually or (ii) if such Mezzanine
Investment is a fixed rate obligation, cash interest in an amount greater than
or equal to 8% per annum is payable at least semi-annually, and (b) which are
Performing.

 

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

 

 119 

 

  

“Performing DIP Loans” means a loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code that is Performing.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans (which are not
Performing DIP Loans) which are Cash Pay Bank Loans and are Performing.

 

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

 

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

 

“Performing Preferred Stock” means Preferred Stock that is Performing.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans (which are not
Performing DIP Loans) which are Cash Pay Bank Loans and are Performing.

 

“Permitted Prior Working Capital Lien” means, with respect to a portfolio
company that is a borrower under a Bank Loan, a security interest in the
accounts receivable and inventory (and, to the extent applicable, all related
property and proceeds thereof) of such portfolio company to secure a revolving
facility for such portfolio company and any of its parents and/or subsidiaries;
provided that (i) such Bank Loan has a second priority lien on such accounts
receivable and inventory (and, to the extent applicable, all related property
and proceeds thereof) that is subject to the first priority lien of such
revolving facility (or a pari passu lien on such accounts receivable and
inventory (and, to the extent applicable, all related property and proceeds
thereof), (ii) such revolving facility is not secured by any other assets (other
than a pari passu lien or a second priority lien, subject to the pari passu lien
or the first priority lien of the Bank Loan) and does not benefit from any
standstill rights or other agreements (other than customary rights) with respect
to any other assets and (iii) the maximum principal amount of such revolving
facility is not greater than 15% of the aggregate enterprise value of such
portfolio company (as determined at the time of closing of the transaction, and
thereafter an enterprise value for the applicable portfolio company determined
in a manner consistent with the valuation methodology applied in the valuation
for such portfolio company as determined by such Borrower’s board of directors
in a commercially reasonable manner, including the use of an Approved
Third-Party Appraiser in the case of Unquoted Investments).

 

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

 

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan)
that is entitled to the benefit of a first and/or second lien and first and/or
second priority perfected security interest (subject to customary encumbrances)
on a substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof.

 

 120 

 

  

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one month of the applicable date of determination.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

 

“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12.

 

SECTION 5.14.         Status of Listed Borrower. If such Borrower is or becomes
a Listed Borrower hereunder, such Borrower shall at all times from and after the
first day it qualifies as a Listed Borrower hereunder maintain its status as a
Listed Borrower.

 

SECTION 5.15.         Borrower Mergers. In connection with a Borrower Merger,
the Surviving Borrower will deliver to the Administrative Agent (a) on or prior
to the consummation of such Borrower Merger, a Merger Confirmation and (b)
within five (5) Business Days of its receipt of a reasonable request from the
Administrative Agent: (i) final copies of the definitive agreements governing
such Borrower Merger (but only to the extent not publicly available), (ii) to
the extent the applicable Surviving Borrower has a copy, a file-stamped copy of
each certificate of merger evidencing such Borrower Merger and (iii) an updated
Borrowing Base Certificate for the Surviving Borrower.

 

Article VI

 

NEGATIVE COVENANTS

 

With respect to a Borrower, until the earlier to occur of the Release Date with
respect to such Borrower and the Facility Termination Date, such Borrower
covenants and agrees (solely on behalf of such Borrower and not on behalf of or
with respect to any other Borrower) with the Lenders that:

 

 121 

 

  

SECTION 6.01.         Indebtedness. Such Borrower will not, nor will it permit
any other member of its Obligor Group to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(a)          Indebtedness created hereunder or under any other Loan Document;

 

(b)          Permitted Indebtedness and Special Longer-Term Unsecured
Indebtedness in an aggregate amount that, in each case, taken together with
other Indebtedness of such Borrower, (1) does not exceed, at the time it is
incurred, the amount required to comply with the provisions of Section 6.07(b)
and (2) will not result in the Covered Debt Amount of such Borrower, at the time
it is incurred, exceeding the Borrowing Base of such Borrower, so long as no
Default or Event of Default shall have occurred or be continuing with respect to
such Borrower after giving effect to the incurrence of such Permitted
Indebtedness or Special Longer-Term Unsecured Indebtedness; provided that in no
event shall the aggregate amount of all such Special Longer-Term Unsecured
Indebtedness of such Borrower exceed an amount equal to $750,000,000 on or after
the Effective Date at any one time outstanding;

 

(c)          Other Permitted Indebtedness;

 

(d)          Indebtedness of such Borrower and/or such other member of its
Obligor Group to or from any other member of such Borrower’s Obligor Group;

 

(e)          repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;

 

(f)           obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

 

(g)          other Indebtedness (including the amortizing portion of any Other
Secured Indebtedness in excess of 1% per annum described in clause (b) of the
definition thereof) in an aggregate amount not exceeding the Additional Debt
Amount with respect to such Borrower at any one time outstanding and that, taken
together with other Indebtedness of such Borrower, (1) does not exceed, at the
time it is incurred, the amount required to comply with the provisions of
Section 6.07(b) and (2) will not result in the Covered Debt Amount of such
Borrower, at the time it is incurred, exceeding the Borrowing Base of such
Borrower, so long as no Default or Event of Default with respect to such
Borrower shall have occurred or be continuing after giving effect to the
incurrence of such other Indebtedness;

 

(h)          obligations (including Guarantees) in respect of Standard
Securitization Undertakings;

 

(i)           obligations of such Borrower and/or such other Obligor under a
Permitted SBIC Guarantee, any SBIC Equity Commitment and analogous commitments
by such Borrower and/or such other Obligor with respect to any of its SBIC
Subsidiaries;

 

 122 

 

  

(j)           obligations arising with respect to Hedging Agreements (other than
Credit Default Swaps) and Credit Default Swaps entered into pursuant to Section
6.04(c) or (i); and

 

(k)           (i) with respect to CCT (or any successor), the CCT 2022 Notes,
and (ii) with respect to FSIC (or any successor), the FSIC Notes, so long as in
each case, the CCT 2022 Notes and the FSIC Notes, as applicable, continue to
satisfy all of the criteria specified in the definition of “Unsecured
Longer-Term Indebtedness” other than clause (a) thereof.

 

SECTION 6.02.         Liens. Such Borrower will not, nor will it permit any
other member of its Obligor Group to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

 

(a)          any Lien on any property or asset of such Borrower or such other
Obligors existing on the Effective Date and set forth in Part B of Schedule II;
provided that (i) no such Lien shall extend to any other property or asset of
such Borrower or such other Obligors and (ii) any such Lien shall secure only
those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(b)          Liens created pursuant to the Security Documents to which such
Borrower and/or such other Obligors are a party;

 

(c)          Liens on Special Equity Interests included in the Portfolio
Investments of such Borrower but only to the extent securing obligations in the
manner provided in the definition of “Special Equity Interests” in Section 1.01;

 

(d)          Liens securing Indebtedness or other obligations in an aggregate
principal amount not exceeding the Additional Debt Amount with respect to such
Borrower at any one time outstanding (which may cover Portfolio Investments of
such Borrower, but only to the extent released from the Lien in favor of the
Collateral Agent in accordance with the requirements of Section 10.03 of the
Guarantee and Security Agreement to which such Borrower is a party), so long as
at the time of the granting of such Lien, (i) the aggregate amount of
Indebtedness of such Borrower does not exceed the amount required to comply with
the provisions of Section 6.07(b) and (ii) the Covered Debt Amount of such
Borrower does not exceed the Borrowing Base of such Borrower;

 

(e)          Permitted Liens;

 

(f)           Liens on the direct ownership interest of such Borrower or such
other Obligor in an Excluded Asset to secure obligations owed to a creditor of
such Excluded Asset;

 

(g)          Liens securing Indebtedness permitted under Section 6.01(e) and
(f); and

 

 123 

 

  

(h)          Liens created by posting of cash collateral in connection with
Hedging Agreements permitted under Section 6.04(c).

 

SECTION 6.03.         Fundamental Changes and Dispositions of Assets. Such
Borrower will not, nor will it permit any other member of its Obligor Group to,
enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution). Such Borrower will not reorganize under the laws of a jurisdiction
other than any jurisdiction in the United States. Such Borrower will not, nor
will it permit any other member of its Obligor Group to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
other Person, except for purchases or acquisitions of Portfolio Investments and
other assets in the normal course of the day-to-day business activities of such
Borrower and its Subsidiaries and not in violation of the terms and conditions
of this Agreement or any other Loan Document to which such Borrower or any other
member of its Obligor Group is a party. Such Borrower will not, nor will it
permit any other member of its Obligor Group to, convey, sell, lease, transfer
or otherwise dispose of, in one transaction or a series of transactions, any
part of its assets, whether now owned or hereafter acquired, but excluding (w)
any transaction permitted under Section 6.05 or 6.12, (x) assets sold or
disposed of in the ordinary course of business (including to make expenditures
of cash in the normal course of the day-to-day business activities of such
Borrower and its Subsidiaries and the use of Cash and Cash Equivalents in the
ordinary course of business) (other than the transfer of Portfolio Investments
to Excluded Assets or Immaterial Subsidiaries), (y) subject to the provisions of
clause (d) below, the transfer or sale of Portfolio Investments to Excluded
Assets or Immaterial Subsidiaries and (z) subject to the provisions of clauses
(c), (e) and (k) below, the ownership interest of such Borrower or any other
member of its Obligor Group in any Excluded Asset or any Immaterial Subsidiary.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)          any Subsidiary of such Borrower may be merged or consolidated with
or into any Borrower or any other member of its Obligor Group in connection with
a merger or consolidation so long as (i) the surviving entity of such merger or
consolidation is an Obligor, (ii) in the case of a merger or consolidation of a
Subsidiary and a Borrower, the surviving entity is a Borrower or (iii) such
merger or consolidation is effected as a Borrower Merger;

 

(b)          such Borrower and such other Obligors may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to such Borrower or any other member of its Obligor Group;

 

(c)          the capital stock of any Subsidiary of such Borrower may be sold,
transferred or otherwise disposed of (including by way of consolidation or
merger) (i) to such Borrower or any other member of its Obligor Group or (ii) so
long as such transaction results in such Borrower or such other Obligor
receiving the proceeds of such disposition, to any other Person, provided that
in the case of this clause (ii) if such Subsidiary is a Subsidiary Guarantor of
such Borrower or holds any Portfolio Investments of such Borrower, (A) such
Borrower would have been permitted to designate such Subsidiary as a “Designated
Subsidiary” of such Borrower hereunder, and (B) either (1) the amount of any
excess availability under the Borrowing Base of such Borrower immediately prior
to such disposition is not diminished as a result of such disposition to such
other Person or (2) the Borrowing Base of such Borrower immediately after giving
effect to such disposition is at least 110% of the Covered Debt Amount of such
Borrower;

 

 124 

 

  

(d)          such Borrower and such other Obligors may sell, transfer or
otherwise dispose of Portfolio Investments to its Excluded Assets or Immaterial
Subsidiaries so long as (i) after giving effect to such sale, transfer or
disposition (and any concurrent acquisitions of Portfolio Investments by such
Borrower or payment of outstanding Loans made to such Borrower), the Covered
Debt Amount of such Borrower does not exceed the Borrowing Base of such Borrower
and (ii) either (x) the amount of any excess availability under the Borrowing
Base of such Borrower immediately prior to such sale, transfer or disposition is
not diminished as a result of such sale, transfer or disposition or (y) the
Borrowing Base of such Borrower immediately after giving effect to such sale,
transfer or disposition is at least 110% of the Covered Debt Amount of such
Borrower;

 

(e)          such Borrower may merge or consolidate with, or acquire, any other
Person so long as (i) if such other Person is not a Borrower, (A) such Borrower
is the continuing or surviving entity in such transaction and (B) at the time
thereof and after giving effect thereto (and any concurrent acquisitions of
Portfolio Investments by such surviving Borrower or payment of outstanding Loans
made to such surviving Borrower), no Default shall have occurred or be
continuing with respect to such Borrower and the Covered Debt Amount of such
Borrower does not exceed the Borrowing Base of such Borrower, (ii) if such other
Person is another Borrower or a member of such other Borrower’s Obligor Group,
(A) such other Borrower or a member of such other Borrower’s Obligor Group is
the continuing or surviving entity in such transaction and (B) as of the date of
entering into the applicable agreement governing such merger, consolidation or
acquisition, (x) no Default or Event of Default shall have occurred or be
continuing with respect to the surviving Borrower and (y) immediately after
giving pro forma effect thereto, no Borrowing Base Deficiency with respect to
the surviving Borrower shall exist, and (iii) if such Borrower or such other
Person is a Listed Borrower, a Listed Borrower or any other member of its
Obligor Group is the continuing or surviving entity in such transaction;

 

(f)           such Borrower may dissolve or liquidate (i) any Immaterial
Subsidiary of such Borrower or (ii) any Subsidiary of such Borrower so long as
(a) in connection with such dissolution or liquidation, any and all of the
assets of such Subsidiary shall be distributed or otherwise transferred to such
Borrower or any other member of its Obligor Group and (b) such dissolution or
liquidation is not materially adverse to the Lenders and the Borrower determines
in good faith that such dissolution or liquidation is in the best interests of
such Borrower;

 

(g)          such Borrower and such other Obligors may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $25,000,000 in any fiscal
year;

 

 125 

 

  

(h)          such Borrower and such other Obligors may transfer assets that such
Borrower or such other Obligor, as applicable, would otherwise be permitted to
own to an Excluded Asset for the sole purpose of facilitating the transfer of
assets from one Excluded Asset of such Borrower (or a Subsidiary of such
Borrower that was an Excluded Asset immediately prior to such disposition) to
another Excluded Asset of such Borrower, directly or indirectly through such
Borrower or such other Obligor, as applicable (such assets, the “Transferred
Assets”); provided that (i) no Default exists or is continuing at such time with
respect to such Borrower or such other Obligor or would result from any such
transfer to or by such Borrower or such other Obligor, as applicable, (ii) the
Covered Debt Amount of such Borrower shall not exceed the Borrowing Base of such
Borrower at such time, (iii) the Transferred Assets are transferred to such
Borrower or such other Obligor, as applicable, by the transferor Excluded Asset
on the same Business Day that such assets are transferred by such Borrower or
such other Obligor, as applicable, to the transferee Excluded Asset, and (iv)
following such Transfer such Borrower or such other Obligor, as applicable, has
no liability, actual or contingent, with respect to the Transferred Assets other
than Standard Securitization Undertakings;

 

(i)           if such Borrower is an Unlisted Borrower, such Unlisted Borrower
may deposit and use cash to purchase shares of common stock of such Unlisted
Borrower in connection with a Tender Offer;

 

(j)           such Borrower and such other Obligors may dispose of all or
substantially all of their respective assets to any Surviving Obligor in
connection with a Borrower Merger; and

 

(k)          the capital stock of any Subsidiary of such Borrower (other than
Excluded Assets covered in clause (c) above) may be sold, transferred or
otherwise disposed of (including by way of consolidation or merger) so long as
such transaction results in such Borrower or such other Obligor receiving the
proceeds of such disposition, to any other Person (other than such Borrower or
any of its Affiliates), provided that in the case of this clause (k) if such
Subsidiary is a Subsidiary Guarantor of such Borrower or holds any Portfolio
Investments of such Borrower, (1) the amount of any excess availability under
the Borrowing Base of such Borrower immediately prior to such disposition is not
diminished as a result of such disposition to such other Person or (2) the
Borrowing Base of such Borrower immediately after giving effect to such
disposition is at least 110% of the Covered Debt Amount of such Borrower.

 

SECTION 6.04.         Investments. Such Borrower will not, nor will it permit
any other member of its Obligor Group to, acquire, make or enter into, or hold,
any Investments except:

 

(a)          operating deposit accounts with banks;

 

 126 

 

  

(b)          Investments by such Borrower and such other Obligors in any other
member of such Borrower’s Obligor Group;

 

(c)          Hedging Agreements entered into in the ordinary course of such
Borrower’s or such other Obligor’s business for financial planning and not for
speculative purposes;

 

(d)          Portfolio Investments, and Investments in Excluded Assets, to the
extent such Portfolio Investments and/or Excluded Assets are permitted under the
Investment Company Act and such Borrower’s Investment Policies; provided that,
if such Portfolio Investment is not included in the Collateral Pool of such
Borrower and with respect to Investments in Excluded Assets, then (i) after
giving effect to such Investment (and any concurrent acquisitions of Investments
in the Collateral Pool of such Borrower or payment of outstanding Loans of such
Borrower), the Covered Debt Amount of such Borrower does not exceed the
Borrowing Base of such Borrower and (ii) if cash or other assets are being
contributed or invested (x) in such Portfolio Investment or used to acquire any
interest in such Portfolio Investment that is not included in the Collateral
Pool of such Borrower or (y) in such Excluded Asset, either (1) the amount of
any excess availability under the Borrowing Base of such Borrower immediately
prior to such Investment is not diminished as a result of such Investment or (2)
the Borrowing Base of such Borrower immediately after giving effect to such
Investment is at least 110% of the Covered Debt Amount of such Borrower;

 

(e)          Investments in (or capital contribution to) Excluded Assets to the
extent permitted by Section 6.03(d) or (h);

 

(f)           Investments described on Schedule III hereto;

 

(g)          Investments in Controlled Foreign Corporations; provided that, if
cash or other assets are being contributed or invested in such Controlled
Foreign Corporation, at the time of such Investment, either (x) the amount of
any excess availability under the Borrowing Base of such Borrower immediately
prior to such Investment is not diminished as a result of such Investment or
(y) the Borrowing Base of such Borrower immediately after giving effect to such
Investment is at least 110% of the Covered Debt Amount of such Borrower;

 

(h)          Investments in Immaterial Subsidiaries; provided that, if cash or
other assets are being contributed or invested in such Immaterial Subsidiary, at
the time of such Investment, either (x) the amount of any excess availability
under the Borrowing Base of such Borrower immediately prior to such Investment
is not diminished as a result of such Investment or (y) the Borrowing Base of
such Borrower immediately after giving effect to such Investment is at least
110% of the Covered Debt Amount of such Borrower;

 

(i)           Investments constituting Credit Default Swaps in an aggregate
amount not to exceed $25,000,000;

 

(j)           Investments constituting Borrower Mergers; and

 

 127 

 

  

(k)          additional Investments up to but not exceeding $50,000,000 in the
aggregate at any time outstanding.

 

For purposes of this Section, the aggregate amount of an Investment at any time
shall be deemed to be equal to (A) the aggregate amount of cash, together with
the aggregate fair market value of property, loaned, advanced, contributed,
transferred or otherwise invested that gives rise to such Investment (calculated
at the time such Investment is made) minus (B) the aggregate amount of
dividends, distributions or other payments received in cash in respect of such
Investment; provided that in no event shall the aggregate amount of such
Investment be deemed to be less than zero; and provided further that the amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment or as a result of any other matter (other
than any cash or assets contributed by or invested in such Investment).

 

SECTION 6.05.         Restricted Payments. Such Borrower will not, nor will it
permit any other member of its Obligor Group to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except that such
Borrower or such other Obligor may declare and pay:

 

(a)          dividends with respect to the capital stock of such Borrower to the
extent payable in additional shares of such Borrower’s common stock;

 

(b)          dividends and distributions in either case in cash or other
property (excluding for this purpose such Borrower’s common stock) in or with
respect to any taxable year of such Borrower (or any calendar year of such
Borrower, as relevant) in amounts not to exceed 110% of the minimum amounts
required to be distributed to allow such Borrower to (i) satisfy the minimum
distribution requirements imposed by Section 852(a) of the Code (or any
successor thereto) to maintain such Borrower’s eligibility to be taxed as a RIC
for any such taxable year, (ii) reduce to zero for any such taxable year such
Borrower’s liability for federal income taxes imposed on (x) such Borrower’s
investment company taxable income pursuant to Section 852(b)(1) of the Code (or
any successor thereto), and (y) such Borrower’s net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero such Borrower’s liability for federal excise taxes for any such calendar
year imposed pursuant to Section 4982 of the Code (or any successor thereto);

 

(c)          any settlement in respect of a conversion feature in any
convertible security that may be issued by such Borrower to the extent made
through the delivery of common stock (except in the case of interest (which may
be payable in cash));

 

(d)          Restricted Payments to repurchase Equity Interests of such Borrower
from managers, partners, members, directors, officers, employees or consultants
of FS/KKR Advisor, such Borrower or such other Obligor or their respective
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the board of
directors of FS/KKR Advisor, such Borrower or such other Obligor, in an
aggregate amount not to exceed $2,500,000 in any calendar year with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $5,000,000 in any calendar year;

 

 128 

 

  

(e)          other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
of such Borrower does not exceed 90% of the Borrowing Base of such Borrower and
(y) no Default shall have occurred and be continuing with respect to such
Borrower and (ii) on the date of such other Restricted Payment such Borrower
delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate with respect to such Borrower as at such date demonstrating
compliance with subclause (x) after giving effect to such Restricted Payment.
For purposes of preparing such Borrowing Base Certificate, (A) the Value of any
Quoted Investment shall be the most recent quotation available for such
Portfolio Investment and (B) the Value of any Unquoted Investment shall be the
Value set forth in the Borrowing Base Certificate with respect to such Borrower
most recently delivered by such Borrower to the Administrative Agent and the
Lenders pursuant to Section 5.01(d); provided that such Borrower shall reduce
the Value of any Portfolio Investment referred to in this subclause (B) to the
extent necessary to take into account any events of which such Borrower has
knowledge that adversely affect the value of such Portfolio Investment;

 

(f)          if such Borrower is an Unlisted Borrower, Restricted Payments in
connection with a Tender Offer, so long as no Event of Default has occurred and
is continuing and such Unlisted Borrower is in compliance on a pro forma basis
with (i) Section 6.07(a) as of the last day of such Borrower’s most recent
fiscal quarter for which financial statements have been delivered to the
Administrative Agent and (ii) Section 6.07(b) after giving effect to such
Restricted Payments; and

 

(g)          Restricted Payments (i) on account of fractional shares, (ii) as
part of the purchase price or (iii) in the form of a Tax Dividend (as defined in
the Agreement and Plan of Merger, dated as of July 22, 2018, by and among FSIC,
IC Acquisition, Inc., CCT and FS/KKR Advisor) or distribution that serves a
similar purpose in any other agreement governing a Borrower Merger, in each case
in connection with a Borrower Merger or other payments incidental thereto.

 

In addition to the foregoing, such Borrower shall ensure that payments or
distributions of the type described in this Section 6.05 made by an Excluded
Asset of such Borrower are made ratably in accordance with the Equity Interests
in such Excluded Asset.

 

In calculating the amount of Restricted Payments made by such Borrower during
any period referred to in paragraph (b) above, any Restricted Payments made by
such Borrower’s Designated Subsidiaries or any of its other Excluded Assets that
is a Subsidiary during such period (other than any such Restricted Payments that
are made directly or indirectly to such Borrower and/or such other Obligor or
ratably to such Borrower and/or such other Obligor and any other direct
shareholder in any such Designated Subsidiary or Excluded Asset) shall be
treated as Restricted Payments made by such Borrower during such period.

 

 129 

 

  

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any member of a Borrower’s Obligor Group to any other member of such Obligor
Group.

 

For the avoidance of doubt, (1) such Borrower shall not declare any dividend to
the extent such declaration violates the provisions of the Investment Company
Act applicable to it and (2) the determination of the amounts referred to in
paragraph (b) above shall be made separately for the taxable year of such
Borrower and the calendar year of such Borrower and the limitation on dividends
or distributions imposed by such paragraphs shall apply separately to the
amounts so determined.

 

SECTION 6.06.         Certain Restrictions on Subsidiaries. Such Borrower will
not permit any of its Subsidiaries (other than any Excluded Asset with respect
to its assets) to enter into or suffer to exist any indenture, agreement,
instrument or other arrangement (other than (i) the Loan Documents to which such
Borrower and/or its Subsidiaries are a party, (ii) any indenture, agreement,
instrument or other arrangement pertaining to other Indebtedness of such
Borrower or any of its Subsidiaries permitted hereby to the extent any such
indenture, agreement, instrument or other arrangement does not prohibit, in each
case in any material respect, or impose materially adverse conditions upon, the
requirements applicable to such Borrower and its Subsidiaries under the Loan
Documents or (iii) any agreement, instrument or other arrangement pertaining to
any lease, sale or other disposition of any asset permitted by this Agreement so
long as the applicable restrictions (x) only apply to such assets and (y) do not
restrict prior to the consummation of such sale or disposition the creation or
existence of the Liens in favor of the Collateral Agent pursuant to the Security
Documents or otherwise required by this Agreement, or the incurrence of payment
of Indebtedness under this Agreement or the ability of such Borrower and its
Subsidiaries to perform any other obligation under any of the Loan Documents)
that prohibits, in each case in any material respect, or imposes materially
adverse conditions upon, the incurrence or payment of Indebtedness of such
Borrower, the granting of Liens by such Borrower, the declaration or payment of
dividends by such Borrower, the making of loans, advances, guarantees or
Investments or the sale, assignment, transfer or other disposition of property,
in each case of such Borrower.

 

SECTION 6.07.         Certain Financial Covenants.

 

(a)          Minimum Shareholders’ Equity. Such Borrower will not permit its
Shareholders’ Equity at the last day of any fiscal quarter of such Borrower to
be less than the greater of (1) 40% of the total assets of such Borrower and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis in accordance with GAAP) and (2) the sum of (A) 65% of (x)
the Shareholders’ Equity of such Borrower as of the Effective Date less (y) in
case the case of any Unlisted Borrower, the lesser of (i) the amount paid or
distributed by such Unlisted Borrower to purchase its shares of common stock in
connection with a Tender Offer consummated after the Effective Date and (ii) the
product of (I) $250,000,000 multiplied by (II) the sum of one plus the number of
Borrower Mergers effected by such Obligor Group on or after the Effective Date
plus (B) 65% of (x) the Shareholders’ Equity as of the Effective Date of any
other Borrower merged or consolidated into such Borrower by way of a Borrower
Merger less (y) in the case of any Unlisted Borrower that is a Non-Surviving
Borrower of such Borrower Merger, the lesser of (i) the amount paid or
distributed by such Unlisted Borrower to purchase its shares of common stock in
connection with a Tender Offer consummated after the Effective Date and (ii) the
product of (I) $250,000,000 multiplied by (II) the sum of one plus the number of
Borrower Mergers effected by such Obligor Group on or after the Effective Date,
plus (C) 37.5% of the net cash proceeds of the sale of Equity Interests by such
Borrower after the Effective Date (other than proceeds of any distribution or
dividend reinvestment plan), plus (D) 37.5% of the net cash proceeds of the sale
of Equity Interests received after the Effective Date by any Non-Surviving
Obligor that was a Borrower and was a party to a Borrower Merger with such
Borrower (other than proceeds of any distribution or dividend reinvestment
plan).

 

 130 

 

  

(b)          Asset Coverage Ratio. Such Borrower will not permit its Asset
Coverage Ratio to be less than 2.00 to 1.00 at any time.

 

SECTION 6.08.         Transactions with Affiliates. Such Borrower will not, and
will not permit any other member of its Obligor Group to enter into any
transactions with any of its Affiliates, even if otherwise permitted under this
Agreement, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to such Borrower or such other
Obligor, as applicable, than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among such Borrower and any
other member of its Obligor Group not involving any other Affiliate of such
Obligor Group, (c) transactions and documents governing transactions permitted
under Section 6.03 (including, for the avoidance of doubt, any Borrower Merger
or any other merger or consolidation of one or more Borrowers and/or other
Obligors), 6.04(e) and 6.05, (d) the Affiliate Agreements and the transactions
provided in the Affiliate Agreements (in each case, as such agreements are
amended, modified or supplemented from time to time in a manner not materially
adverse to the Lenders), (e) transactions described or referenced on
Schedule IV, (f) any Investment that results in the creation of an Affiliate,
(g) transactions with one or more Affiliates (including co-investments) as
permitted by any SEC exemptive order (as may be amended from time to time), any
no-action letter or as otherwise permitted by applicable law, rule or regulation
and SEC staff interpretations thereof, (h) the payment of compensation and
reimbursement of expenses and indemnification to officers and directors in the
ordinary course of business, (i) this Agreement and the other Loan Documents,
and the transactions contemplated herein and therein or (j) agreements among the
Borrowers, the other Obligors and/or their respective Affiliates entered into in
connection with the administration of this Agreement and/or the other Loan
Documents, and the transactions contemplated therein.

 

SECTION 6.09.         Lines of Business. Such Borrower will not, nor will it
permit any other member of its Obligor Group to, engage in any business in a
manner that would violate its Investment Policies in any material respect.

 

 131 

 

  

SECTION 6.10.         No Further Negative Pledge. Such Borrower will not, and
will not permit any other member of its Obligor Group to, enter into any
agreement, instrument, deed or lease which prohibits or limits in any material
respect the ability of such Borrower or any other member of its Obligor Group to
create, incur, assume or suffer to exist any Lien upon any of its properties,
assets or revenues, whether now owned or hereafter acquired, or which requires
the grant of any security for an obligation if security is granted for another
obligation, except the following: (a) this Agreement and the other Loan
Documents to which such Obligor is a party; (b) covenants in documents creating
Liens permitted by Section 6.02 (including covenants with respect to Designated
Indebtedness Obligations or Designated Indebtedness Holders under (and in each
case, as defined in) the Guarantee and Security Agreement to which such Obligor
is a party) prohibiting further Liens on the assets encumbered thereby; (c)
customary restrictions contained in leases not subject to a waiver; (d) any
agreement that imposes such restrictions only on Equity Interests in Excluded
Assets of such Borrower; and (e) any other agreement that does not restrict in
any manner (directly or indirectly) Liens created pursuant to the Loan Documents
to which such Obligor is a party on any Collateral securing the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement to
which such Obligor is a party and does not require (other than pursuant to a
grant of a Lien under the Loan Documents to which such Obligor is a party) the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of such
Borrower or such other Obligor to secure the Loans made to such Borrower, or any
Hedging Agreement of such Borrower or such other Obligor.

 

SECTION 6.11.         Modifications of Certain Documents. Such Borrower will not
consent to any modification, supplement or waiver of (a) any of the provisions
of any agreement, instrument or other document evidencing or relating to any
Permitted Indebtedness, any Special Longer-Term Unsecured Indebtedness, CCT 2022
Notes or the FSIC Notes that would result in such Permitted Indebtedness not
meeting the requirements of the definition of “Permitted Indebtedness”, such
Special Longer-Term Unsecured Indebtedness not meeting the requirements of the
definition of “Special Longer-Term Unsecured Indebtedness”, or the CCT 2022
Notes or the FSIC Notes, as applicable, not meeting the requirements of the
definition of “Unsecured Longer-Term Indebtedness” (other than clause (a)
thereof), set forth in Section 1.01 of this Agreement, unless following such
amendment, modification or waiver, such Permitted Indebtedness, such Special
Longer-Term Unsecured Indebtedness, the CCT 2022 Notes or the FSIC Notes would
otherwise be permitted under Section 6.01, or (b) any of the Affiliate
Agreements to which such Borrower is a party (i) other than in connection with a
Borrower Merger or (ii) unless such modification, supplement or waiver is not
materially less favorable to such Borrower than could be obtained on an
arm’s-length basis from unrelated third parties, in each case, without the prior
consent of the Administrative Agent (with the approval of the Required Lenders).

 

Without limiting the foregoing, such Borrower may, at any time and from time to
time, without the consent of the Administrative Agent or the Required Lenders,
freely amend, restate, terminate, or otherwise modify any documents, instruments
and agreements evidencing, securing or relating to Indebtedness of such Borrower
permitted pursuant to Section 6.01(d), including increases in the principal
amount thereof, modifications to the advance rates and/or modifications to the
interest rate, fees or other pricing terms so long as following any such action
such Indebtedness continues to be permitted under Section 6.01(d).

 

 132 

 

  

SECTION 6.12.         Payments of Other Indebtedness. Such Borrower will not,
nor will it permit any other member of its Obligor Group to, purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Permitted Indebtedness or any Indebtedness of such Borrower that is not then
included in the Covered Debt Amount of such Borrower (other than the refinancing
of such Indebtedness with Indebtedness permitted under Section 6.01 or with the
proceeds of any issuance of Equity Interests), except for:

 

(a)          regularly scheduled payments, prepayments or redemptions of
principal and interest in respect thereof required pursuant to the instruments
evidencing such Indebtedness and the payment when due of the types of fees and
expenses that are customarily paid in connection with such Indebtedness (it
being understood that: (w) the conversion features into Permitted Equity
Interests under convertible notes; (x) the triggering of such conversion and/or
settlement thereof solely with Permitted Equity Interests; and (y) any cash
payment on account of interest or expenses or fractional shares on such
convertible notes made by such Borrower in respect of such triggering and/or
settlement thereof, shall be permitted under this clause (a));

 

(b)          payments and prepayments thereof required to comply with
requirements of Section 2.09(c); and

 

(c)          other payments and prepayments (including, without limitation, with
respect to CCT (or any successor), prepayments of the CCT 2022 Notes, and with
respect to FSIC (or any successor), prepayments of the FSIC Notes) so long as at
the time of and immediately after giving effect to such payment, (i)  no Default
or Event of Default shall have occurred and be continuing with respect to such
Borrower and (ii) if such payment were treated as a “Restricted Payment” for the
purposes of determining compliance with Section 6.05(e), such payment would be
permitted to be made under Section 6.05(e);

 

provided that, in the case of clauses (a) through (c) above, in no event shall
such Borrower or any other member of its Obligor Group be permitted to prepay or
settle (whether as a result of a mandatory redemption, conversion or otherwise)
any such Indebtedness, if after giving effect thereto, the Covered Debt Amount
of such Borrower would exceed the Borrowing Base of such Borrower; provided
further that, no Borrower shall be permitted to give any notice of prepayment or
redemption to any holders of Indebtedness not included in the Covered Debt
Amount of such Borrower, if, at the time of the giving of such notice, the
inclusion of such Indebtedness in the Covered Debt Amount of such Borrower would
result in a Borrowing Base Deficiency with respect to such Borrower.

 

 133 

 

  

Article VII

 

EVENTS OF DEFAULT

 

With respect to a Borrower, until the earlier to occur of the Release Date with
respect to such Borrower and the Facility Termination Date, if any of the
following events (“Events of Default”) shall occur and be continuing with
respect to such Borrower (but only with respect to such Borrower and not with
respect to any other Borrower):

 

(a)          such Borrower shall (i) fail to pay any principal of any Loan made
to such Borrower or any reimbursement obligation in respect of any LC
Disbursement with respect to such Borrower when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise or (ii) fail to deposit any amount into the Letter of
Credit Collateral Account of such Borrower as required by Section 2.08(a) on the
Commitment Termination Date;

 

(b)          such Borrower shall fail to pay any interest on any Loan made to
such Borrower or any fee or any other amount (other than an amount referred to
in clause (a) of this Article) payable by such Borrower under this Agreement or
under any other Loan Document to which such Borrower or any other member of its
Obligor Group is a party, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five or more Business
Days;

 

(c)          any representation or warranty made (or deemed made pursuant to
Section 4.02) by or on behalf of such Borrower or any of its Subsidiaries in or
in connection with this Agreement or any other Loan Document to which such
Borrower or any other member of its Obligor Group is a party or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished by or on behalf of such Borrower or any of
its Subsidiaries pursuant to or in connection with this Agreement or any other
Loan Document to which such Borrower or any other member of its Obligor Group is
a party or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;

 

(d)          such Borrower shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.03 (with respect to such
Borrower’s existence), Sections 5.08(a) and (b), Section 5.09 (solely with
respect to a violation of applicable Sanctions), or in Article VI or such
Borrower or any other member of its Obligor Group shall default in the
performance of any of its obligations contained in Section 7 of the Guarantee
and Security Agreement to which such Borrower is a party, or
(ii) Sections 5.01(d) and (e), or Section 5.02 and such failure, in the case of
this clause (ii), shall continue unremedied for a period of five or more
Business Days after notice thereof by the Administrative Agent (given at the
request of any Lender) to such Borrower;

 

 134 

 

  

(e)          a Borrowing Base Deficiency with respect to such Borrower shall
occur and continue unremedied for a period of five or more Business Days after
delivery of a Borrowing Base Certificate demonstrating such Borrowing Base
Deficiency pursuant to Section 5.01(e); provided that it shall not be an Event
of Default hereunder if such Borrower shall present the Administrative Agent
with a reasonably feasible plan to enable such Borrowing Base Deficiency to be
cured within 30 Business Days (which 30-Business Day period shall include the
five Business Days permitted for delivery of such plan), so long as such
Borrowing Base Deficiency is cured within such 30-Business Day period;

 

(f)           such Borrower or any other member of its Obligor Group, as
applicable, shall fail to observe or perform any covenant, condition or
agreement with respect to such Borrower or such other Obligor contained in this
Agreement (other than those specified in clause (a), (b), (d), or (e) of this
Article) or any other Loan Document to which such Borrower or such other Obligor
is a party and such failure shall continue unremedied for a period of 30 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to such Borrower;

 

(g)          such Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness of such Borrower, when and as the same shall become
due and payable, taking into account (other than with respect to payments of
principal) any applicable grace period;

 

(h)          any event or condition occurs that results in any Material
Indebtedness of such Borrower or any of its Subsidiaries (i) becoming due prior
to its scheduled maturity or (ii) that shall continue unremedied for any
applicable period of time sufficient to enable or permit the holder or holders
of any Material Indebtedness of such Borrower or such Subsidiary or any trustee
or agent on its or their behalf to, as a result of an event of default under
such Material Indebtedness, cause any Material Indebtedness of such Borrower or
such Subsidiary to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (for the
avoidance of doubt, after giving effect to any applicable grace period), unless,
in the case of this clause (ii), so long as all Subcommitments have not been
terminated with respect to such Borrower and the Loans made to such Borrower
declared due and payable in whole, such event or condition is no longer
continuing or has been waived in accordance with the terms of such Material
Indebtedness such that the holder or holders thereof or any trustee or agent on
its or their behalf are no longer enabled or permitted to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (h) shall not apply (1) to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, (2) to convertible debt that becomes due as a result of a
conversion or redemption event, other than as a result of an “event of default”
(as defined in the documents governing such convertible Material Indebtedness)
or (3) in the case of clause (h)(ii), to any Indebtedness of a Designated
Subsidiary to the extent the event or condition giving rise to the circumstances
in clause (h)(ii) was not a payment or insolvency default;

 

 135 

 

  

(i)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of such Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries of such Borrower that if consolidated would constitute a
Significant Subsidiary of such Borrower) or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries of such Borrower that if consolidated would constitute a
Significant Subsidiary of such Borrower) or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed and unstayed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(j)           such Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries of such Borrower that if consolidated would constitute a
Significant Subsidiary of such Borrower) shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Borrower or any of its Significant Subsidiaries (or
group of Subsidiaries of such Borrower that if consolidated would constitute a
Significant Subsidiary of such Borrower) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(k)          such Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries of such Borrower that if consolidated would constitute a
Significant Subsidiary of such Borrower) shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(l)           one or more judgments for the payment of money in an aggregate
amount in excess of an amount equal to the product of (i) $25,000,000 multiplied
by (ii) the sum of one plus the number of Borrower Mergers effected by the
applicable Obligor Group on or after the Effective Date shall be rendered
against such Borrower or any of its Subsidiaries or any combination thereof and
(i) the same shall remain undischarged for a period of 30 consecutive days
following the entry of such judgment during which 30 day period such judgment
shall not have been vacated, stayed, discharged or bonded pending appeal, or
liability for such judgment amount shall not have been admitted by an insurer of
reputable standing, or (ii) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Borrower or any of its
Subsidiaries to enforce any such judgment;

 

(m)         an ERISA Event with respect to such Borrower shall have occurred
that, when taken together with all other ERISA Events with respect to such
Borrower that have occurred, could reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower;

 

 136 

 

  

(n)          a Change in Control with respect to such Borrower shall occur;

 

(o)          neither FS/KKR Advisor (so long as it is a joint venture entity
between (i) KKR Credit Advisors (US) LLC and/or one or more of its Affiliates
and (ii) Franklin Square Holdings, L.P. and/or one or more of its Affiliates,
and pursuant to which joint venture (x) KKR Credit Advisors (US) LLC and/or one
or more of its Affiliates owns at least 50% of the voting equity interests of
all classes and (y) of the members of the investment committee with the sole
authority to make investment-related decisions for the joint venture, at least
50% are employees, partners, managers and/or members of KKR Credit Advisors (US)
LLC and/or one or more of its Affiliates (and, for the avoidance of doubt, no
such investment-related decision will be made without the consent of such
employees, partners, managers and/or members, except if one or more of such
employees, partners, managers and/or members recuses himself or herself in
connection with an actual or perceived conflict of interest or any other
determination by such person, is incapacitated or is otherwise unable to provide
consent)) nor any Subsidiary of FS/KKR Advisor that is organized under the laws
of a jurisdiction located in the United States of America and in the business of
managing or advising clients shall be the investment advisor for such Borrower;

 

(p)          the Liens created by the Security Documents to which such Borrower
or any other member of its Obligor Group is a party shall, at any time with
respect to Portfolio Investments included in the Collateral Pool of such
Borrower having an aggregate Value in excess of 5% of the aggregate Value of all
Portfolio Investments included in the Collateral Pool of such Borrower, not be
valid and perfected (to the extent perfection by filing, registration,
recordation, possession or control is required herein or therein) in favor of
the Collateral Agent, free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents to which
such Borrower or any other member of its Obligor Group is a party); provided
that if such default is as a result of any action of the Administrative Agent or
the Collateral Agent or a failure of the Administrative Agent or the Collateral
Agent to take any action within its control, then there shall be no Default or
Event of Default hereunder unless such default shall continue unremedied for a
period of ten (10) consecutive Business Days after such Borrower receives
written notice of such default thereof from the Administrative Agent unless the
continuance thereof is a result of a failure of the Administrative Agent or the
Collateral Agent to take an action within their control;

 

(q)          except for expiration or termination in accordance with its terms,
any of the Security Documents to which such Borrower or any other member of its
Obligor Group is a party shall for whatever reason be terminated or cease to be
in full force and effect in any material respect, or the enforceability thereof
shall be contested by such Borrower or any other member of its Obligor Group;

 

 137 

 

  

(r)          such Borrower or any other member of its Obligor Group shall at any
time, without the consent of the Required Lenders, (i) modify, supplement or
waive in any material respect its Investment Policies (other than any
modification, supplement or waiver required by any applicable law, rule or
regulation or Governmental Authority); provided that a modification, supplement
or waiver shall not be deemed a modification in any material respect of its
Investment Policies if the effect of such modification, supplement or waiver is
that the permitted investment size of the Portfolio Investments proportionately
increases as the size of such Borrower’s capital base changes; (ii) modify,
supplement or waive in any material respect its Valuation Policy (other than any
modification, supplement or waiver (w) required under GAAP, (x) required by any
applicable law, rule or regulation or Governmental Authority, or (y) when taken
as a whole is not adverse to the Lenders when compared to its Valuation Policy
in effect as of the Effective Date), (iii) fail to comply with its Valuation
Policy in any material respect, or (iv) fail to comply with its Investment
Policies if such failure could reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower, and in the case of clauses (iii)
and (iv) of this paragraph (r), such failure shall continue unremedied for a
period of 30 or more days after the earlier of notice thereof by the
Administrative Agent (given at the request of any Lender) to such Borrower or
knowledge thereof by a Financial Officer of such Borrower;

 

then, and in every such event (other than an event described in clause (i) or
(j) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to such Borrower, take either or both of the following actions,
at the same or different times: (i) terminate all Subcommitments to such
Borrower, and thereupon such Subcommitments shall be permanently terminated, and
(ii) declare the Loans made to such Borrower then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of such Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of such Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by such Borrower; and in case of any event with respect to such
Borrower described in clause (i) or (j) of this Article, all Subcommitments to
such Borrower shall automatically terminate and the principal of the Loans made
to such Borrower then outstanding, together with accrued interest thereon and
all fees and other obligations of such Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by such Borrower.

 

In the event that the Loans made to a Borrower shall be declared, or shall
become, due and payable pursuant to the immediately preceding paragraph then,
upon notice from the Administrative Agent or Lenders with LC Exposure
representing more than 50% of the total LC Exposure with respect to such
Borrower demanding the deposit of cash collateral pursuant to this paragraph,
such Borrower shall immediately deposit into the Letter of Credit Collateral
Account of such Borrower cash in an amount equal to 102% of the LC Exposure with
respect to such Borrower as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to such Borrower described in clause (i) or (j) of
this Article.

 

 138 

 



 

Article VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Collateral Agent as the collateral agent hereunder and under the other Loan
Documents and authorizes the Collateral Agent to have all the rights and
benefits hereunder and thereunder (including Section 9 of the Guarantee and
Security Agreement), and to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, make
investments in and generally engage in any kind of business trust or other
business with any Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder and such Person and its Affiliates
may accept fees and other consideration from any Borrower or any Subsidiary or
other Affiliate thereof for services in connection with this Agreement or
otherwise without having to account for the same to the other Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing with respect to any Borrower, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing by the Required Lenders, and (c) except as
expressly set forth herein and in the other Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default with respect to a Borrower unless and until written notice thereof
is given to the Administrative Agent by such Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

 139 

 

  

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any e-mail, Internet
or intranet website posting or other distribution) believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrowers. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrowers not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing with respect
to a Borrower, in consultation with such Borrower), to appoint a successor,
which is a Lender. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent’s resignation shall nonetheless become effective except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Banks under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed and
(1) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and (2) the Required Lenders shall perform the duties of
the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by each Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between such Borrower and such successor. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

 

 140 

 

  

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own analysis and decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents; provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral of any Borrower, except that no such consent shall be required, and
the Administrative Agent is hereby authorized, to (1) release (which such
release shall be automatic and require no further action from any party) any
Lien covering property that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented, (2) release from any Guarantee and Security Agreement any “Subsidiary
Guarantor” (and any property of such Subsidiary Guarantor) that is designated as
a “Designated Subsidiary” by the applicable Borrower or becomes an Excluded
Asset or an Immaterial Subsidiary with respect to a Borrower in accordance with
this Agreement or which is no longer required to be a “Subsidiary Guarantor”, so
long as in the case of this clause (2): (A) immediately after giving effect to
any such release (and any concurrent acquisitions of Portfolio Investments by
the applicable Borrower or payment of outstanding Indebtedness of such
Borrower), the Covered Debt Amount of such Borrower does not exceed the
Borrowing Base of such Borrower and such Borrower delivers a certificate of a
Financial Officer to such effect to the Administrative Agent, (B) either (I) the
amount of any excess availability under the Borrowing Base of such Borrower
immediately prior to such release is not diminished as a result of such release
or (II) the Borrowing Base of such Borrower immediately after giving effect to
such release is at least 110% of the Covered Debt Amount of such Borrower and
(C) no Default or Event of Default has occurred and is continuing with respect
to such Borrower, (3) spread Liens to any Designated Indebtedness of a Borrower
or Hedging Agreement Obligations (as such terms are defined in the Guarantee and
Security Agreement to which such Borrower is a party) in accordance with the
Guarantee and Security Agreement to which such Borrower is a party and (4)
release from any Guarantee and Security Agreement any Obligor (and any property
of such Obligor) that is concurrently being joined as an Obligor under any other
Guarantee and Security Agreement in connection with a transaction permitted
hereunder.

 

 141 

 

  

None of the Syndication Agent, any Documentation Agent or any Joint Lead
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

 

Article IX

 

MISCELLANEOUS

 

SECTION 9.01.         Notices; Electronic Communications

 

(a)          Notices Generally. All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy or
(to the extent permitted by Section 9.01(b)), as follows:

 

(i)           if to a Borrower, to such Borrower at 201 Rouse Boulevard,
Philadelphia, Pennsylvania 19112, Attention: William Goebel (telecopy: (215)
339-1931), e-mail: Credit.notices@fsinvestments.com, if to FSIC, with a copy to
FSIC_Team@fsinvestments.com, if to FSIC II, FSICII_Team@fsinvestments.com, if to
FSIC III, with a copy to FSICIII_Team@fsinvestments.com, if to CCT, with a copy
to kkrcreditlegal@kkr.com, and in each case with a copy (which shall not
constitute notice) to Dechert LLP, 1095 Avenue of the Americas, New York, New
York 10036, Attention: Jay R. Alicandri (telecopy: (212) 698-3599);

 

(ii)          if to the Administrative Agent, to JPMorgan Loan Services, 500
Stanton Christiana Road, Ops 2, 3rd Floor Newark, Delaware 19713, Attention of
Loan and Agency Services Group (telecopy: 1 (302) 634-4733), e-mail:
michelle.keesee@chase.com;

 

(iii)         if to the Collateral Agent, to ING Capital LLC, 1133 Avenue of the
Americas, New York, New York 10036, Attention: Dominik Breuer, e-mail:
Dominik.Breuer@ing.com; and

 

(iv)         if to any Issuing Bank or other Lender, to it at its address (or
telecopy number or e-mail) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

 142 

 

  

(b)          Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless otherwise notified by the Administrative Agent to the
Borrowers, the Borrowers may satisfy their respective obligations to deliver
documents or notices to the Administrative Agent or the Lenders under
Sections 5.01 and 5.02 by delivering an electronic copy to: 
michelle.keesee@chase.com, or such other e-mail address(es) as provided to the
Borrowers in a notice from the Administrative Agent, (and the Administrative
Agent shall promptly provide notice thereof to the Lenders).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

In no event shall the Administrative Agent or any Lender have any liability to
the Borrowers or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the willful misconduct or gross negligence of
such relevant Person.

 

(c)          Documents to be Delivered under Sections 5.01 and 5.02. For so long
as an Intralinks™ or equivalent website is available to each of the Lenders
hereunder, each Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.02 by delivering
either an electronic copy in the manner specified in Section 9.01(b) or a notice
identifying the website where such information is located for posting by the
Administrative Agent on Intralinks™ or such equivalent website; provided that
the Administrative Agent shall have no responsibility to maintain access to
Intralinks™ or an equivalent website.

 

 143 

 

  

SECTION 9.02.         Waivers; Amendments.

 

(a)          No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)          Amendments to this Agreement. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the applicable Borrowers and
the Required Lenders or by the applicable Borrowers and the Administrative Agent
with the consent of the Required Lenders (it being understood that in no event
will any waiver, amendment or modification apply to any Borrower without the
prior written consent of such Borrower); provided that, no such agreement shall:

 

(i)           increase the Commitment of any Lender without the written consent
of such Lender,

 

(ii)          reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,

 

(iii)         postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby,

 

(iv)         change Section 2.17(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly adversely affected thereby,

 

(v)          change any of the provisions of this Section or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender,

 

(vi)         other than as permitted by this Agreement, the applicable Guarantee
and Security Agreement or any other applicable Loan Document, release all or
substantially all of the Collateral from the Lien created under such Guarantee
and Security Agreement or release all or substantially all of the Obligors from
their obligations as Subsidiary Guarantors thereunder, without the written
consent of each Lender, or

 

 144 

 

  

(vii)        amend the definition of “Applicable Percentage”, “Applicable Dollar
Percentage” or “Applicable Multicurrency Percentage”, without the written
consent of each Lender directly affected thereby;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be and (y) the consent of Lenders holding not less
than two-thirds of the holders of the total Revolving Credit Exposures with
respect to the applicable Borrower and unused Subcommitments with respect to
such Borrower will be required for any adverse change (from the Lenders’
perspective) affecting the provisions of this Agreement solely relating to the
calculation of the Borrowing Base of such Borrower (excluding changes to the
provisions of Section 5.12(b)(iii) or (iv), but including changes to the
provisions of Section 5.12(c)(ii) and the definitions set forth in Section 5.13)
unless otherwise expressly provided herein.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, in no other circumstances shall the concurrence of the
Required Lenders of a particular Class be required for any waiver, amendment or
modification of any provision of this Agreement or any other Loan Document.

 

 145 

 

  

(c)          Amendments to Security Documents. Except to the extent otherwise
expressly set forth in the applicable Guarantee and Security Agreement or the
other Loan Documents, no Security Document nor any provision thereof may be
waived, amended or modified, nor may the Liens granted under such Guarantee and
Security Agreement be spread to secure any additional obligations (excluding (x)
any increase in the Loans made to any Borrower and Letters of Credit issued on
behalf of any Borrower hereunder pursuant to a Commitment Increase under
Section 2.07(e), (y) any increase in any Other Secured Indebtedness permitted
hereunder and (z) the spreading of such Liens to any Designated Indebtedness or
Hedging Agreement Obligations (as such terms are defined in the applicable
Guarantee and Security Agreement) as provided for in the applicable Guarantee
and Security Agreement) except pursuant to an agreement or agreements in writing
entered into by the applicable Borrower and the Collateral Agent with the
consent of the Required Lenders; provided that, except as otherwise expressly
permitted by the Loan Documents to which the applicable Borrower is a party,
(i) without the written consent of each Lender, no such agreement shall release
all or substantially all of the members of any Borrower’s Obligor Group from
their respective obligations under the Security Documents to which such Borrower
or any other member of its Obligor Group is a party and (ii) without the written
consent of each Lender, no such agreement shall release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents to which such Borrower or any other
member of its Obligor Group is a party, alter the relative priorities of the
obligations entitled to the Liens created under the Security Documents to which
such Borrower or any other member of its Obligor Group is a party (except in
connection with securing additional obligations equally and ratably with the
Loans made to such Borrower and other obligations of such Borrower hereunder)
with respect to all or substantially all of the collateral security provided
thereby, or release all or substantially all of the guarantors under the
Guarantee and Security Agreement to which such Borrower is a party from their
guarantee obligations thereunder, except that, in each case described in clause
(i) or (ii), no such consent shall be required, and the Administrative Agent is
hereby authorized (and so agrees with each Borrower) to direct the Collateral
Agent under the Guarantee and Security Agreement to which such Borrower is a
party (in addition to the rights of such parties under the Guarantee and
Security Agreement to which such Borrower is a party), to (1) release any Lien
covering property (and to release any such guarantor) that is the subject of
either a disposition of property permitted hereunder or a disposition to which
the Required Lenders or the required number or percentage of Lenders have
consented (and such Lien shall be released automatically to the extent provided
in Section 10.03 of the Guarantee and Security Agreement to which such Borrower
is a party), (2) release from any Guarantee and Security Agreement any
“Subsidiary Guarantor” (and any property of such Subsidiary Guarantor) that is
designated as a “Designated Subsidiary” by the applicable Borrower, becomes an
Excluded Asset or an Immaterial Subsidiary of the applicable Borrower in
accordance with this Agreement or is otherwise no longer required to be a
“Subsidiary Guarantor” of such Borrower (including, without limitation, because
it ceases to be consolidated on the applicable Borrower’s financial statements)
and, so long as (A) after giving effect to any such release under this
clause (2) (and any concurrent acquisition of Portfolio Investments by such
Borrower or payment of outstanding Loans made to such Borrower), the Covered
Debt Amount of such Borrower does not exceed the Borrowing Base of such Borrower
and such Borrower delivers a certificate of a Financial Officer of such Borrower
to such effect to the Administrative Agent, (B) either (I) the amount of any
excess availability under the Borrowing Base of such Borrower immediately prior
to such release is not diminished as a result of such release or (II) the
Borrowing Base of such Borrower immediately after giving effect to such release
is at least 110% of the Covered Debt Amount of such Borrower and (C) no Event of
Default has occurred and is continuing with respect to such Borrower and (3)
release from any Guarantee and Security Agreement any Obligor (and any property
of such Obligor) that is concurrently being joined as an Obligor under any other
Guarantee and Security Agreement in connection with a transaction permitted
hereunder.

 

 146 

 

  

(d)          Replacement of Non-Consenting Lender. If, in connection with any
proposed change, waiver, amendment, consent, discharge or termination to any of
the provisions of this Agreement requiring (i) the consent of “each Lender” or
“each Lender affected thereby” or (ii) the consent of “two-thirds of the holders
of the total Revolving Credit Exposures with respect to the applicable Borrower
and unused Subcommitments with respect to such Borrower” that has been approved
by the Required Lenders, the consent of one or more Lenders whose consent is
required for such proposed change, waiver, amendment, consent, discharge or
termination is not obtained, or if any Lender shall decline to consent to the
addition of a “Borrower” pursuant to Section 9.19, then (so long as no Event of
Default has occurred and is continuing with respect to any Borrower) the
Borrowers shall have the right, at their sole cost and expense, to replace each
such non-consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.19(b) so long as at the time of such replacement, each
such replacement Lender consents to the proposed change, waiver, discharge,
termination or addition.

 

SECTION 9.03.         Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. Each Borrower shall, severally and not jointly,
pay (solely with respect to obligations owed by such Borrower and on behalf of
such Borrower, and not with respect to obligations owed by or on behalf of any
other Borrower) (i) all reasonable and documented out-of-pocket expenses
incurred with respect to such Borrower by the Administrative Agent and its
Affiliates (with respect to legal fees, limited to the reasonable and documented
out-of-pocket fees, charges and disbursements of one outside counsel for the
Administrative Agent and its Affiliates collectively) (whether or not the
transactions contemplated hereby or thereby shall be consummated), subject to
any limitation previously agreed in writing, (ii) all reasonable and documented
out-of-pocket expenses incurred by the applicable Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit on
behalf of such Borrower or any demand for payment by such Borrower thereunder,
(iii) all reasonable and documented out-of-pocket expenses incurred with respect
to such Borrower by the Administrative Agent, the applicable Issuing Bank or any
Lender (with respect to legal fees, limited to the documented fees, charges and
disbursements of one outside counsel (and, in the case of an actual conflict of
interest where the Administrative Agent, the applicable Issuing Bank or any
Lender affected by such conflict informs such Borrower of such conflict and
thereafter retains its own counsel, another firm of counsel for any such
affected Person) for the Administrative Agent, the applicable Issuing Bank and
any Lender collectively), in connection with the enforcement or protection of
such Person’s respective rights in connection with this Agreement and the other
Loan Documents to which such Borrower or any other member of its Obligor Group
is a party, including its rights under this Section, or in connection with the
Loans made to such Borrower or Letters of Credit issued on behalf of such
Borrower hereunder, including all such documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect thereof
and (iv) and all reasonable and documented out-of-pocket costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest in such
Borrower’s assets contemplated by any Security Document to which such Borrower
or any other member of its Obligor Group is a party or any other document
referred to therein. All amounts payable under this paragraph (a) that are not
attributable solely to a specific Borrower (as a result of such payment
obligations arising out of Borrowings of such Borrower or breaches or violation
by such Borrower of the terms hereof or of applicable law) shall be the several
obligations of all Borrowers, allocated on a Pro-Rata Basis or otherwise as
equitably allocated among the Borrowers and notified to the Administrative Agent
by each of the Borrowers.

 

 147 

 

  

(b)          Indemnification by the Borrowers. Each Borrower shall, severally
and not jointly (solely with respect to and on behalf of such Borrower, and not
with respect to or on behalf of any other Borrower), indemnify the
Administrative Agent, the applicable Issuing Bank, each Joint Lead Arranger and
each Lender, and each Related Party of any of the foregoing Persons (with
respect to a Borrower, each such Person being called an “Indemnitee”) against,
and hold each Indemnitee of such Borrower harmless from, any and all losses,
claims, damages, liabilities and related expenses (with respect to legal fees,
limited to the reasonable and documented out-of-pocket fees, charges and
disbursements of one outside counsel (and, in the case of an actual conflict of
interest where the Indemnitee affected by such conflict informs such Borrower of
such conflict and thereafter retains its own counsel, another firm of counsel
for any such affected Indemnitee) for the Indemnitees collectively (other than
the allocated costs of internal counsel)), incurred by or asserted against any
Indemnitee of such Borrower arising out of, in connection with, or as a result
of (i) the execution or delivery by such Borrower of this Agreement or any
agreement or instrument contemplated hereby to which such Borrower or any other
member of its Obligor Group is a party, the performance by the parties hereto of
their respective obligations hereunder owed by or to or otherwise arising with
respect to such Borrower or the consummation of the Transactions to which such
Borrower or any other member of its Obligor Group is a party or any other
transactions contemplated hereby to which such Borrower or any other member of
its Obligor Group is a party, (ii) any Loan made to such Borrower or Letter of
Credit issued on behalf of such Borrower or the use by such Borrower of the
proceeds received by such Borrower therefrom (including any refusal by the
applicable Issuing Bank to honor a demand for payment under a Letter of Credit
issued on behalf of such Borrower if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee of such Borrower is a party
thereto, in each case of this paragraph (b), solely to the extent directly
related to such Borrower or, if relating to more than one Borrower (or to no
specific Borrower), each relevant Borrower shall be responsible for its
proportionate share of any such amounts determined in accordance with the
respective allocations of the Subcommitments hereunder or as the relevant
Borrowers may otherwise agree; provided that such indemnity shall not, as to any
Indemnitee of such Borrower, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(A) the bad faith, willful misconduct or gross negligence of such Indemnitee,
(B) a claim brought by such Borrower or such other Obligor against such
Indemnitee for material breach of such Indemnitee’s obligations under this
Agreement or the other Loan Documents to which such Borrower or any other member
of its Obligor Group is a party, if there has been a final and nonappealable
judgment against such Indemnitee on such claim as determined by a court of
competent jurisdiction or (C) a claim arising as a result of a dispute between
Indemnitees of such Borrower (other than (x) any dispute involving claims
against the Administrative Agent, the applicable Issuing Bank, any Joint Lead
Arranger or any Lender, in each case in their respective capacities as such, and
(y) claims arising out of any act or omission by such Borrower or its
Affiliates). This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

 148 

 

  

No Borrower shall be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions to which such Borrower is a party asserted by any
Indemnitee against any Borrower or any other member of its Obligor Group,
provided that the foregoing limitation shall not be deemed to impair or affect
the obligations of any Borrower under the preceding provisions of this
subsection.

 

(c)          Reimbursement by Lenders. To the extent that any Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
applicable Issuing Bank under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or the applicable Issuing
Bank, as the case may be, such Lender’s Applicable Percentage or Applicable
Multicurrency Percentage, as applicable, with respect to such Borrower
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
applicable Issuing Bank in its capacity as such.

 

(d)          Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party (or any Related Party to such party),
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof, provided that nothing
contained in this sentence shall limit any Borrower’s indemnification
obligations under Section 9.03 to the extent such special, indirect
consequential or punitive damages are included in any third party claim in
connection with which any Indemnittee is entitled to indemnification thereunder.

 

(e)          Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

 

SECTION 9.04.         Successors and Assigns.

 

(a)          Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder (which, for the
avoidance of doubt, shall not include the reallocation of any Subcommitments
between Borrowers hereunder) without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section (and any
attempted assignment or transfer by any Lender which is not in accordance with
this Section shall be treated as provided in the last sentence of Section
9.04(b)(iii)). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

 149 

 

  

(b)          Assignments by Lenders.

 

(i)           Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and LC Exposure at the time owing to
it), provided that, following any such assignment, the Lenders shall hold the
same percentage of Subcommitments, Loans and LC Exposure across all Borrowers
(and the same percentage of Commitments as Subcommitments).

 

Notwithstanding anything to the contrary contained herein, each Borrower’s
consent shall be required with respect to an assignment to any Disqualified
Lender unless an Event of Default under clause (a), (b), (i), (j) or (k) of
Article VII has occurred and is continuing with respect to such Borrower,
provided that the foregoing shall not limit the consent rights with respect to
an assignment to any Disqualified Lender of any Borrower for which an Event of
Default under clause (a), (b), (i), (j) or (k) of Article VII has not occurred
or is not continuing.

 

(ii)          Certain Conditions to Assignments. Assignments shall be subject to
the following additional conditions:

 

(A)         prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

(1)         each Borrower; provided, that no consent of a Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default under clause (a), (b), (i), (j) or (k) of Article VII has
occurred and is continuing with respect to such Borrower, any other assignee;
provided further, that a Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received written notice
thereof; and

 

(2)         the Administrative Agent and the Issuing Banks; provided no consent
of the Administrative Agent or the Issuing Banks shall be required for an
assignment by a Lender to a Lender or an Affiliate of a Lender with prior
written notice by such assigning Lender to the Administrative Agent and the
Issuing Banks;

 

 150 

 

  

(B)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans to all Borrowers and LC Exposure with respect to all
Borrowers of a Class, the amount of the Commitment of such Class of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption in substantially the form of Exhibit A hereto with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than U.S. $5,000,000 unless the Borrowers and the Administrative Agent
otherwise consent; provided that no such consent of a Borrower shall be required
if an Event of Default under clause (a), (b), (i), (j) or (k) of Article VII has
occurred and is continuing with respect to such Borrower;

 

(C)         each partial assignment of any Class of Commitments (or any related
Revolving Credit Exposure) shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
in respect of such Class of Commitments, including a ratable portion of the
Loans, the applicable LC Exposure and the Subcommitments with respect to each
Borrower;

 

(D)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of U.S. $3,500 (which fee shall not be payable in connection
with an assignment to a Lender or to an Affiliate of a Lender) (for which no
Obligor shall be obligated); and

 

(E)         the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(iii)         Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c)          Maintenance of Register by Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of each Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and the Subcommitments of, principal amount
(and stated interest) of the Loans of and LC Disbursements owing to, each Lender
with respect to such Borrower pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and each Borrower, the Administrative Agent, the Issuing Bank
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent agrees to provide any Borrower with official copies of the
Register upon reasonable request.

 

 151 

 

  

(d)          Acceptance of Assignments by Administrative Agent. Upon its receipt
of a duly completed Assignment and Assumption executed by an assigning Lender
and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)          Participations. Any Lender may, with the consent of the Borrowers
(such consent not to be unreasonably withheld or delayed), sell participations
to one or more banks or other entities other than a Disqualified Lender (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans and LC Disbursements owing to it); provided that,
following any such sale of participations, the Participants shall hold the same
percentage of Subcommitments, Loans and LC Exposure across all Borrowers (and
the same percentage of Commitments as Subcommitments); provided further, that a
Borrower shall be deemed to have consented to any such sale unless it shall
object thereto by written notice to such Lender (with copy to the Administrative
Agent) within 5 Business Days after having received notice thereof; and (i) such
Lender’s obligations under this Agreement and the other Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) each Borrower, the
Administrative Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents and
(iv) consent of a Borrower shall not be required for (A) a participation to a
Lender, an Affiliate of a Lender, or if an Event of Default has occurred and is
continuing with respect to such Borrower or (B) if such Participant does not
have the right to receive any non-public information that may be provided
pursuant to this Agreement and the Lender selling such participation agrees with
the Borrowers at the time of the sale of such participation that it will not
deliver any non-public information to such Participant. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section (subject to the
requirements and limitations therein, including the requirements under Sections
2.16(e), (f) and (g) (it being understood that the documentation required under
these paragraphs shall be delivered to the participating Lender)). Each Lender
that sells a participation agrees, at the applicable Borrower’s request and
expense, to use reasonable efforts to cooperate with such Borrower to effectuate
the provisions of Section 2.19 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.17(d) as though it were a Lender hereunder. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments, Subcommitments,
Loans, Letters of Credit or other obligations under the Loan Documents (the
“Participant Register”) and shall not have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitments,
Subcommitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Subcommitments, Loan, Letter of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations or Section 1.163-5(b) of the proposed United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

 152 

 

  

(f)           Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.16 as though it were a Lender
and in the case of a Participant claiming exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, the applicable Lender shall provide the
Borrowers with satisfactory evidence that the participation is in registered
form and shall permit the Borrowers to review such register as reasonably needed
for the Borrowers to comply with their respective obligations under applicable
laws and regulations. Each Participant agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section.

 

(g)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

 153 

 

  

(h)          No Assignments or Participations to Natural Persons, the Borrowers
or Affiliates or Certain Other Persons. Anything in this Section to the contrary
notwithstanding, no Lender may (i) assign or participate any interest in any
Loan made to any Borrower or LC Exposure with respect to any Borrower held by it
hereunder to any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person)
or to any Borrower or any of their respective Affiliates or Subsidiaries
(including, without limitation, their respective Designated Subsidiaries)
without the prior consent of each Lender or (ii) assign any interest in any
Subcommitment, Loan or LC Exposure held by it hereunder to any Person known by
such Lender at the time of such assignment to be a Defaulting Lender, a
Subsidiary of a Defaulting Lender or a Person who, upon consummation of such
assignment would be a Defaulting Lender.

 

(i)           Multicurrency Lenders. Any assignment by a Multicurrency Lender,
so long as no Event of Default has occurred and is continuing with respect to
any Borrower, must be to a Person that is able to fund and receive payments on
account of each outstanding Agreed Foreign Currency at such time without the
need to obtain any authorization referred to in clause (c) of the definition of
“Agreed Foreign Currency”.

 

(j)           Certain Matters Relating to Disqualified Lenders. The
Administrative Agent shall not be responsible or have liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Lender. The list of Disqualified Lenders will be made
available by the Administrative Agent to any Lender, participant or potential
Lender or participant upon request.

 

SECTION 9.05.         Survival. All covenants, agreements, representations and
warranties made by each Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
to such Borrower and issuance of any Letters of Credit on behalf of such
Borrower, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default with respect to such
Borrower or incorrect representation or warranty made by such Borrower at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan made to
such Borrower or any fee or any other amount payable by such Borrower under this
Agreement is outstanding and unpaid or any Letter of Credit issued on behalf of
such Borrower is outstanding and so long as the Subcommitments of such Borrower
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16
and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby to which
such Borrower or any other member of its Obligor Group is a party, the repayment
of the Loans made to such Borrower, the expiration or termination of the Letters
of Credit issued on behalf of such Borrower and the Subcommitments of such
Borrower or the termination of this Agreement or any provision hereof with
respect to such Borrower.

 

 154 

 

  

SECTION 9.06.         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)          Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract between and
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9.07.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.         Right of Setoff. If an Event of Default shall have
occurred and be continuing with respect to a Borrower, each Lender, each Issuing
Bank and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever Currency) at any time held and other obligations at any time
owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of such Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be contingent or unmatured, or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such Indebtedness of
such Borrower. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender, such Issuing Bank or such
Affiliate may have; provided that in the event that any Defaulting Lender
exercises any such right of setoff, (a) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (b) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the applicable Borrower after any such
set-off and application made by such Lender; provided further, that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

 155 

 

  

SECTION 9.09.         Governing Law; Jurisdiction; Etc.

 

(a)          Governing Law. This Agreement and the other Loan Documents shall be
construed in accordance with and governed by the law of the State of New York.

 

(b)          Submission to Jurisdiction. Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

 

(c)          Waiver of Venue. Each party to this Agreement hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)          Service of Process. Each party to this Agreement (i) irrevocably
consents to service of process in the manner provided for notices in Section
9.01 and (ii) agrees to the extent permitted by applicable law that service as
provided in the manner provided for notices in Section 9.01 is sufficient to
confer personal jurisdiction over such party in any proceeding in any court and
otherwise constitutes effective and binding service in every respect. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

 156 

 

  

SECTION 9.10.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.         Judgment Currency. This is an international loan
transaction in which the specification of Dollars or any Foreign Currency, as
the case may be (the “Specified Currency”), and payment in New York City or the
country of the Specified Currency, as the case may be (the “Specified Place”),
is of the essence, and the Specified Currency shall be the currency of account
in all events relating to Loans denominated in the Specified Currency. The
payment obligations of any Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of each Borrower, severally and
not jointly, in respect of any such sum due from such Borrower to the
Administrative Agent or any Lender hereunder or under any other Loan Document to
which such Borrower or any other member of its Obligor Group is a party (in this
Section called an “Entitled Person”) shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due from such Borrower hereunder in the Second Currency such
Entitled Person may in accordance with normal banking procedures purchase and
transfer to the Specified Place the Specified Currency with the amount of the
Second Currency so adjudged to be due; and such Borrower hereby, severally and
not jointly with any other Borrower, and as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due from such Borrower to such
Entitled Person in the Specified Currency hereunder exceeds the amount of the
Specified Currency so purchased and transferred.

 

SECTION 9.12.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. None of the Joint Lead Arrangers
or Syndication Agent shall have any responsibility under this Agreement.

 

 157 

 

  

SECTION 9.13.         Treatment of Certain Information; Confidentiality.

 

(a)          Treatment of Certain Information. Each Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to such Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and such Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the Subcommitments or the termination of this Agreement
or any provision hereof.

 

(b)          Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Lenders, the Joint Lead Arrangers and the Issuing Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its Related Parties
(it being understood (A) that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential to the same extent as provided in this
paragraph (b) and (B) it will be responsible for any breach of the terms of this
paragraph by the Persons to whom it disclosed any Information pursuant to this
clause (i) other than any Person who has agreed in writing with the applicable
Borrower to separately maintain the confidentiality of such Information) on a
confidential and need-to-know basis, (ii) to the extent requested by any
regulatory authority with competent jurisdiction over it or its Affiliates
(including any self-regulatory authority), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that, except in the case of any ordinary course examination by a
regulatory, self-regulatory or governmental agency, it will use its commercially
reasonable efforts to notify the applicable Borrower of any such disclosure
prior to making such disclosure to the extent permitted by applicable law, rule
or regulation), (iv) to any other party hereto, (v) in connection with the
exercise of any remedies hereunder or under any other Loan Document to which the
applicable Borrower or any other member of its Obligor Group is a party or any
action or proceeding relating to this Agreement or any other Loan Document to
which the applicable Borrower or any other member of its Obligor Group is a
party or the enforcement of rights against the applicable Borrower hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (w) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement; provided that, such Person would be permitted to be an
assignee or participant pursuant to the terms hereof and such Person is not a
Disqualified Lender, (x) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the applicable
Borrower and their respective obligations, (y) any rating agency in connection
with rating the applicable Borrower or its Subsidiaries or the Loans made to
such Borrower or credit insurance provider with respect to such Borrower or
(z) the CUSIP Service Bureau or any similar organization, (vii) with the consent
of the Borrowers or (viii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
any Borrower or their respective Affiliates and is not actually known by it to
be in breach of any other Person’s confidentiality obligations to the applicable
Borrower.

 

 158 

 

  

For purposes of this Section, “Information” means, with respect to a Borrower,
all information provided by FS/KKR Advisor (or any new or successor investment
advisor, investment co-advisor and/or investment sub-advisor not otherwise
prohibited under this Agreement), such Borrower or any of its Subsidiaries
relating to FS/KKR Advisor (or any new or successor investment advisor,
investment co-advisor and/or investment sub-advisor not otherwise prohibited
under this Agreement), such Borrower or any of its Subsidiaries or any of their
respective businesses or any portfolio investment (including Portfolio
Investments and including the Value of such Portfolio Investments), other than
any such information that is available to the Administrative Agent, the
Collateral Agent any Lender or any Issuing Bank on a nonconfidential basis prior
to disclosure by FS/KKR Advisor (or any new or successor investment advisor,
investment co-advisor and/or investment sub-advisor not otherwise prohibited
under this Agreement), such Borrower or any of its Subsidiaries, and is not
actually known by it to be in breach of any other Person’s confidentiality
obligations to such Borrower; provided that, in the case of information received
from FS/KKR Advisor (or any new or successor investment advisor, investment
co-advisor and/or investment sub-advisor not otherwise prohibited under this
Agreement), such Borrower or any of its Subsidiaries after the Effective Date,
such information shall be deemed confidential at the time of delivery unless
clearly identified therein as nonconfidential until the first date that any
Lender provides notice to the Administrative Agent and the Borrowers that such
Lender does not have the right to receive any non-public information that may be
provided pursuant to this Agreement, after which date such information shall be
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(c)          Confidentiality of COF Rates. The Administrative Agent and each
Borrower agree to keep each COF Rate confidential and not to disclose it to
anyone, and each Borrower further agrees to cause its Subsidiaries to not
disclose any COF Rate, in each case, except for the following: (i) the
Administrative Agent may disclose any COF Rate to each applicable Borrower
pursuant to Section 2.12(a), (ii) the Administrative Agent or any Borrower may
disclose any COF Rate to any of its Affiliates and any of its or their officers,
directors, employees, professional advisers and auditors, if any person to whom
that COF Rate is to be disclosed is informed in writing of its confidential
nature and that it may be price-sensitive information except that there shall be
no requirement to so inform if, in the opinion of the disclosing party, it is
not practicable to do so in the circumstances, (iii) to any person to whom
information is required to be disclosed in connection with, and for the purposes
of, any litigation, arbitration, administrative or other investigations,
proceedings or disputes if the person to whom that COF Rate is to be disclosed
is informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the disclosing party, it is not practicable to do
so in the circumstance, or (iv) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process. The Administrative
Agent and each Borrower agree to, and each Borrower shall cause each of its
Subsidiaries to, (to the extent permitted by law and regulation) (x) inform each
relevant Lender of the circumstances of any disclosure made pursuant to this
Section 9.13(c) and (y) notify each relevant Lender upon becoming aware that any
information has been disclosed in breach of this Section 9.13(c). No Default or
Event of Default shall arise under Article VII(f) by reason only of the failure
of any Borrower or any of its Subsidiaries to comply with this Section 9.13(c).

 

 159 

 

  

SECTION 9.14.         USA PATRIOT Act. Each Lender hereby notifies each Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies such Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with said Act.

 

SECTION 9.15.         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 160 

 

  

SECTION 9.16.         No Fiduciary Duty. Each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of each Borrower and the other
members of such Borrower’s Obligor Group, their respective stockholders and/or
their respective affiliates. Each Borrower and each such other Obligor agree
that nothing in this Agreement or the Loan Documents to which such Borrower or
such other Obligor is a party or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Borrower or such other Obligor, their
respective stockholders or their respective affiliates, on the other. Each
Borrower and each such other Obligor acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents to which such Borrower or any
other member of its Obligor Group is a party (including the exercise of rights
and remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and such Borrower and such other Obligors,
on the other, and (ii) solely in connection therewith and solely with the
process leading thereto, (x)  no Lender has assumed an advisory or fiduciary
responsibility in favor of such Borrower, such other Obligor, their respective
stockholders or their respective affiliates with respect to the transactions
contemplated hereby to which such Borrower or any other member of its Obligor
Group is a party (or the exercise of rights or remedies with respect thereto) or
the process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise such Borrower, such other Obligor, their
respective stockholders or their respective affiliates on other matters) or any
other obligation to such Borrower or such other Obligor except the obligations
expressly set forth in the Loan Documents to which such Borrower or any other
member of its Obligor Group is a party and (y) each Lender is acting hereunder
solely as principal and not as the agent or fiduciary of such Borrower or such
other Obligor, their respective management, stockholders or creditors, or any
other Person. Each Borrower and each such other Obligor acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to the transactions contemplated by the Loan Documents to
which such Borrower or any other member of its Obligor Group is a party and the
process leading thereto. Each Borrower and each such other Obligor agrees that
it will not claim that any Lender has rendered advisory services hereunder of
any nature or respect, or owes a fiduciary or similar duty to such Borrower or
such other Obligor, solely in connection with the transactions contemplated by
the Loan Documents to which such Borrower or any other member of its Obligor
Group is a party or the process leading thereto.

 

SECTION 9.17.         Termination. With respect to each Borrower, promptly upon
the earlier to occur of the Release Date with respect to a Borrower and the
Facility Termination Date, the Administrative Agent shall direct the Collateral
Agent to, on behalf of the Administrative Agent, the Collateral Agent and the
Lenders, deliver to such Borrower such termination statements and releases and
other documents necessary or appropriate to evidence the release of such
Borrower from this Agreement, the Loan Documents to which such Borrower or any
other member of its Obligor Group is a party, and each of the documents securing
the obligations of such Borrower (and, in the case of the Facility Termination
Date, with respect to each of the foregoing, the termination thereof) hereunder
as such Borrower may reasonably request, all at the sole cost and expense of
such Borrower.

 

SECTION 9.18.         Limited Recourse. The Administrative Agent, the Collateral
Agent, each Issuing Bank and each Lender hereby acknowledge and agree that any
obligations of any Borrower and the other members of its Obligor Group arising
in connection herewith shall be limited in all cases to such Borrower (or its
successor in a Borrower Merger), such other Obligors and their respective
assets, and none of the Administrative Agent, the Collateral Agent, any Issuing
Bank or any Lender shall seek satisfaction of any such obligation from the
shareholders of such Borrower, from any other Borrower or any of its respective
Subsidiaries (except with respect to a Borrower Merger in which such other
Borrower or its Subsidiaries are the Surviving Obligors), or from the
shareholders of any other Borrower or from any other Person, nor shall the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender seek
satisfaction of any such obligation from any trustee, officer or director of any
Borrower or any of its respective Subsidiaries. Notwithstanding anything to the
contrary contained herein, the parties hereto acknowledge and agree that the
fees, expenses and charges incurred by any Borrower hereunder may be reallocated
from time to time among the Borrowers on a reasonable basis (unless another
basis is required by applicable law) as agreed by the applicable Borrowers and
notified to the Administrative Agent in writing (but, for clarity, no such
reallocation shall relieve any applicable Borrower from its obligations
hereunder in respect of such fees, expenses and charges hereunder until they
have been fully paid as a consequence of such reallocation).

 

 161 

 

  

SECTION 9.19.         Designation of Additional Borrowers. Any closed-end fund
that has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC, for which FS/KKR
Advisor is the investment advisor and that is not already a party under this
Agreement may from time to time become a Borrower hereunder with the consent of
the existing Borrowers, the Administrative Agent, each Issuing Bank and each
Lender, by executing and delivering to the Administrative Agent a Joinder
Agreement, and such new Borrower shall concurrently deliver such proof of
corporate or other action, incumbency of officers, opinions of counsel, and
other documents, in each case, as is consistent with those delivered by a
Borrower pursuant to Section 4.01 upon the Effective Date or as the
Administrative Agent shall have reasonably requested. Upon the designation of
any additional Borrower, the allocations of the Subcommitments, Loans and LC
Exposure among each of the Borrowers shall be reallocated subject to and in
accordance with the terms and conditions set forth in Section 2.07(g).

 

SECTION 9.20.         Borrower Merger. Notwithstanding that the consummation of
a Borrower Merger may be undertaken in discrete steps, the order of such events
shall not result in any Default or Event of Default hereunder so long as the
Surviving Obligors are otherwise in compliance with the terms of this Agreement
and the other Loan Documents immediately after the consummation of such Borrower
Merger. Upon the consummation of a Borrower Merger,

 

(a)          the obligations of each Non-Surviving Obligor in respect of any
Subcommitments, Loans, Letters of Credit, indemnities and fees and expenses owed
by it shall be deemed assumed by the Surviving Obligors in such Borrower Merger,

 

(b)          each Subsidiary of a Non-Surviving Borrower that becomes a
Subsidiary of the Surviving Borrower shall be deemed a Subsidiary Guarantor of
the Surviving Borrower to the extent such Subsidiary was a Subsidiary Guarantor
of the Non-Surviving Obligor immediately prior to the consummation of such
Borrower Merger (and shall enter into such document, certificate and agreement,
and take such actions as required by Section 5.08(a)), and

 

(c)          each Non-Surviving Obligor shall be released from all
representations, warranties and covenants made by it hereunder or under any
other Loan Document and such Non-Surviving Obligor shall no longer be deemed a
“Borrower”, a “Subsidiary Guarantor or an “Obligor”, as applicable, for any
purpose hereunder or under the other Loan Documents and, to the extent any
provision of this Agreement (other than Sections 6.03(e)) or any other Loan
Document would be violated or breached by such Non-Surviving Obligor (or any
non-compliance by such Non-Surviving Obligor with any such provision would
result in a Default or Event of Default) as a result of the consummation of such
Borrower Merger, such provision shall be deemed modified with respect to such
Non-Surviving Obligor to the extent necessary to give effect to such Borrower
Merger.

 

 162 

 

  

SECTION 9.21.         Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, that at least one of the following is and will be true:

 

(i)           such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit, the Subcommitments or the Commitments,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to, and covers, such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Subcommitments, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

 

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Subcommitments, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Subcommitments, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Subcommitments, the Commitments and this
Agreement, or

 

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

 

 163 

 

  

(i)           none of the Administrative Agent, or any Joint Lead Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),

 

(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Subcommitments, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21, as amended from time to time) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Subcommitments, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the obligations),

 

(iv)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Subcommitments, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Subcommitments, the
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

(v)          no fee or other compensation is being paid directly to the
Administrative Agent, or any Joint Lead Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Subcommitments, the Commitments or
this Agreement.

 

(c)          The Administrative Agent, and each Joint Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Subcommitments, the Commitments and
this Agreement, (ii) may recognize a gain if it extended the Loans, the Letters
of Credit, the Subcommitments or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

[Signature pages follow]

 164 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  CORPORATE CAPITAL TRUST, INC.         By: /s/ Ryan Wilson     Name: Ryan
Wilson     Title: Chief Operating Officer         FS INVESTMENT CORPORATION    
    By: /s/ William Goebel     Name: William Goebel     Title: Chief Financial
Officer         FS INVESTMENT CORPORATION II         By: /s/ William Goebel    
Name: William Goebel     Title: Chief Financial Officer         FS INVESTMENT
CORPORATION III         By: /s/ William Goebel     Name: William Goebel    
Title: Chief Financial Officer

 

[Senior Secured Revolving Credit Agreement]

 

   

 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent, an Issuing Bank and a
Lender         By: /s/ Alfred Chi     Name: Alfred Chi     Title: Vice President
        ING CAPITAL LLC, as Collateral Agent, an Issuing Bank and a Lender      
  By: /s/ Patrick Frisch     Name: Patrick Frisch, CFA     Title: Managing
Director         By: /s/ Dina T. Kook     Name: Dina T. Kook, CFA     Title:
Vice President         BANK OF MONTREAL, as an Issuing Bank and a Lender        
By: /s/ Christopher Clark     Name: Christopher Clark     Title: Director

 

[Senior Secured Revolving Credit Agreement] 

 

   

 

 

  SUNTRUST BANK, as an Issuing Bank and a Lender         By: /s/ David Fournier
    Name: David Fournier     Title: Managing Director         Mizuho Bank, Ltd.,
as a Lender         By: /s/ Raymond Ventura     Name: Raymond Ventura     Title:
Managing Director         HSBC Bank USA, N.A., as a Lender         By: /s/ Myles
Bae     Name: Myles Bae     Title: Senior Vice President         Bank of
America, N.A., as a Lender         By: /s/ Manisha Kumar     Name: Manisha Kumar
    Title: Vice President         Citibank, N.A., as a Lender         By: /s/
Erik Andersen     Name: Erik Andersen     Title: Vice President

 

[Senior Secured Revolving Credit Agreement]

 

   

 

  

  Credit Suisse AG, Cayman Islands Branch, as a Lender         By: /s/ Doreen
Baar     Name: Doreen Baar     Title: Authorized Signatory         By: /s/ Komal
Shah     Name: Komal Shah     Title: Authorized Signatory         Industrial and
Commercial Bank of China Limited, New York Branch, as a Lender         By: /s/
Zhuoyi Fan     Name: Zhuoyi Fan     Title: Vice President         By: /s/ Shulin
Peng     Name: Shulin Peng     Title: Managing Director         Goldman Sachs
Bank USA, as a Lender         By: /s/ Ryan Durkin     Name: Ryan Durkin    
Title: Authorized Signatory         Barclays Bank PLC, as a Lender         By:
/s/ Craig Malloy     Name: Craig Malloy     Title: Director

 

[Senior Secured Revolving Credit Agreement]

 

   

 

  

  Morgan Stanley Senior Funding, Inc., as a Lender         By: /s/ Michael King
    Name: Michael King     Title: Authorized Signatory         State Street Bank
and Trust Company, as a Lender         By: /s/ Steven W. Harvey     Name: Steven
W. Harvey     Title: SVP         Deutsche Bank AG New York Branch, as a Lender  
      By: /s/ Virginia Cosenza     Name: Virginia Cosenza     Title: Vice
President         By: /s/ Ming K. Chu     Name: Ming K. Chu     Title: Director
        Cadence Bank, as a Lender         By: /s/ John Ascosta     Name: John
Acosta     Title: Executive Vice President         Sumitomo Mitsui Banking
Corporation, as a Lender         By: /s/ Hitoshi Ryoji     Name: Hitoshi Ryoji  
  Title: Managing Director         By: /s/ Shane Klein     Name: Shane Klein    
Title: Managing Director

 

[Senior Secured Revolving Credit Agreement]

 

   

 

  

  Royal Bank of Canada, as a Lender         By: /s/ Glenn Van Allen     Name:
Glenn Van Allen     Title: Authorized Signatory         Societe Generale, New
York Branch, as a Lender         By: /s/ Scott W. Phillips     Name: Scott W.
Phillips     Title: Managing Director         CIT Bank, N.A., as a Lender      
  By: /s/ Robert L. Klein     Name: Robert L. Klein     Title: Director        
Stifel Bank & Trust, as a Lender         By: /s/ Joseph L. Sooter, Jr.     Name:
Joseph L. Sooter, Jr.     Title: Senior Vice President         Seaside National
Bank & Trust, as a Lender         By: /s/ Dave Robinson     Name: Dave Robinson
    Title: Senior Credit Officer         Liberty Bank, as a Lender         By:
/s/ H. Raymond Fed, Jr.     Name: H. Raymond Fed, Jr.     Title: Vice President

 

[Senior Secured Revolving Credit Agreement]

 



   

